Exhibit 10.4

Execution Copy

 

 

HASI SYB TRUST 2015-1

 

 

INDENTURE

By and Among

HASI SYB TRUST 2015-1,

as Issuer,

THE BANK OF NEW YORK MELLON,

as Indenture Trustee and as Backup Servicer,

and

HANNON ARMSTRONG CAPITAL, LLC,

as Servicer

Dated as of September 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I

 

DEFINITIONS; RULES OF CONSTRUCTION

     2   

Section 1.01.

    

Definitions

     2   

Section 1.02.

    

Other Definitional Provisions

     24   

Section 1.03.

    

Captions; Table of Contents

     25   

ARTICLE II

 

ISSUANCE AND SALE OF BONDS

     25   

Section 2.01.

    

General; Authentication Order

     25   

Section 2.02.

    

Issuance and Sale of Bonds

     25   

ARTICLE III

 

BONDS AND TRANSFER OF INTERESTS

     26   

Section 3.01.

    

Terms

     26   

Section 3.02.

    

Forms

     26   

Section 3.03.

    

Execution, Authentication and Delivery

     26   

Section 3.04.

    

Registration and Transfer; Exchange; Negotiability

     26   

Section 3.05.

    

Mutilated, Destroyed, Lost or Stolen Bonds

     30   

Section 3.06.

    

Persons Deemed Bondholders

     31   

Section 3.07.

    

Payment of Interest and Principal

     31   

Section 3.08.

    

Cancellation

     34   

Section 3.09.

    

Bonds Beneficially Owned by Persons Not Institutional Accredited
Investors/Qualified Purchasers or in Violation of ERISA Representations

     34   

ARTICLE IV

 

COVENANTS

     35   

Section 4.01.

    

Distributions

     35   

Section 4.02.

    

Money for Distributions to be Held in Trust; Withholding; FATCA Matters

     36   

Section 4.03.

    

Protection of Trust Estate

     37   

Section 4.04.

    

Performance of Obligations

     38   

Section 4.05.

    

Negative Covenants

     38   

Section 4.06.

    

Issuer May Consolidate, etc., Only on Certain Terms

     38   

Section 4.07.

    

No Other Powers

     39   

Section 4.08.

    

Unconditional Rights of Bondholders to Receive Distributions

     39   

Section 4.09.

    

Control by Bondholders

     39   

Section 4.10.

    

Sole Member Covenants

     40   

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

ACCOUNTS, DISBURSEMENTS AND RELEASES

     41   

Section 5.01.

    

Collection of Money

     41   

Section 5.02.

    

Establishment of Accounts

     41   

Section 5.03.

    

Collection Account

     41   

Section 5.04.

    

Class A Liquidity Reserve Account

     42   

Section 5.05.

    

Defeasance Account

     43   

Section 5.06.

    

Investment of Accounts

     43   

Section 5.07.

    

Reports by Indenture Trustee

     44   

Section 5.08.

    

Correction of Deposit Errors

     44   

Section 5.09.

    

Release of Trust Estate

     44   

ARTICLE VI

 

SERVICING AND ADMINISTRATION OF TRUST ESTATE

     45   

Section 6.01.

    

Servicer to Act as Servicer

     45   

Section 6.02.

    

Servicer Duties

     46   

Section 6.03.

    

Records

     47   

Section 6.04.

    

Servicer’s Compensation

     48   

Section 6.05.

    

Servicer Actions

     48   

Section 6.06.

    

Indemnification of Third Party Claims

     48   

Section 6.07.

    

Accountant’s Report

     49   

Section 6.08.

    

Rights of Bondholders and Indenture Trustee in Respect of Servicer

     49   

Section 6.09.

    

Servicer Not to Resign

     50   

Section 6.10.

    

Representations, Warranties and Covenants of the Servicer

     50   

Section 6.11.

    

Servicer Reports and Notices

     53   

Section 6.12.

    

Servicer Advances

     54   

Section 6.13.

    

Servicer Events of Default

     55   

Section 6.14.

    

Other Remedies of Indenture Trustee

     56   

Section 6.15.

    

Action upon Servicer Event of Default

     57   

Section 6.16.

    

Backup Servicer to Act; Appointment of Successor

     57   

Section 6.17.

    

Servicer Account

     59   

Section 6.18.

    

PSA Collateral Assignment

     60   

Section 6.19.

    

LLE Collateral Assignment

     60    ARTICLE VII  

EVENTS OF DEFAULT; REMEDIES

     60   

Section 7.01.

    

Events of Default

     60   

 

ii



--------------------------------------------------------------------------------

Section 7.02.

    

Acceleration of Maturity, Rescission and Annulment

   61

Section 7.03.

    

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee

   62

Section 7.04.

    

Remedies, Priorities

   64

Section 7.05.

    

Optional Preservation of the Land Lease Assets

   66

Section 7.06.

    

Limitation of Suits

   66

Section 7.07.

    

Unconditional Rights of Bondholders to Receive Principal and Interest

   67

Section 7.08.

    

Restoration of Rights and Remedies

   67

Section 7.09.

    

Rights and Remedies Cumulative

   67

Section 7.10.

    

Delay or Omission Not a Waiver

   68

Section 7.11.

    

Control by Bondholders

   68

Section 7.12.

    

Waiver of Past Defaults

   68

Section 7.13.

    

Waiver of Stay or Extension Laws

   68

Section 7.14.

    

Action on Bonds

   69

Section 7.15.

    

Performance and Enforcement of Certain Obligations

   69 ARTICLE VIII  

VOLUNTARY PREPAYMENT; DEFEASANCE OF MEMBERSHIP INTERESTS; SPECIAL MAKE WHOLE
PAYMENTS

   69

Section 8.01.

    

Voluntary Prepayment

   69

Section 8.02.

    

Form of Voluntary Prepayment Notice

   70

Section 8.03.

    

Application of Voluntary Prepayment Amount

   70

Section 8.04.

    

Defeasance of Membership Interests

   71

Section 8.05.

    

Release of Indenture Lien

   71

Section 8.06.

    

Transfer of Membership Interest

   73

Section 8.07.

    

Special Make Whole Payments

   73

ARTICLE IX

 

SATISFACTION AND DISCHARGE

   73

Section 9.01.

    

Satisfaction and Discharge of Indenture

   73

Section 9.02.

    

Application of Trust Money

   74

ARTICLE X

 

THE INDENTURE TRUSTEE

   74

Section 10.01.

    

Certain Duties and Responsibilities

   74

Section 10.02.

    

Removal of Indenture Trustee

   77

Section 10.03.

    

Certain Rights of the Indenture Trustee

   77

Section 10.04.

    

Not Responsible for Recitals or Issuance of Bonds

   78

 

iii



--------------------------------------------------------------------------------

Section 10.05.

    

May Hold Bonds

     78   

Section 10.06.

    

Money Held in Trust

     78   

Section 10.07.

    

Compensation and Indemnity

     78   

Section 10.08.

    

Corporate Indenture Trustee Required; Eligibility

     79   

Section 10.09.

    

Resignation and Removal; Appointment of Successor

     79   

Section 10.10.

    

Acceptance of Appointment by Successor Indenture Trustee

     80   

Section 10.11.

    

Merger, Conversion, Consolidation or Succession to Business of the Indenture
Trustee

     80   

Section 10.12.

    

Liability of the Indenture Trustee; Indemnities of the Servicer

     81   

Section 10.13.

    

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

     81   

ARTICLE XI

 

TAX TREATMENT

     83   

Section 11.01.

    

Treatment of Bonds as Debt

     83    ARTICLE XII  

SUPPLEMENTAL INDENTURES

     83   

Section 12.01.

    

Supplemental Indentures Without Consent of Bondholders

     83   

Section 12.02.

    

Supplemental Indentures With Consent of Bondholders

     84   

Section 12.03.

    

Execution of Supplemental Indentures

     86   

Section 12.04.

    

Effect of Supplemental Indenture

     86   

Section 12.05.

    

Reference in Bonds to Supplemental Indentures

     86    ARTICLE XIII  

MISCELLANEOUS

     87   

Section 13.01.

    

Compliance Certificates and Opinions

     87   

Section 13.02.

    

Form of Documents Delivered to the Indenture Trustee

     87   

Section 13.03.

    

Acts of Bondholders

     87   

Section 13.04.

    

No Petition

     88   

Section 13.05.

    

Notices, etc.

     88   

Section 13.06.

    

Notices and Reports to Bondholders; Waiver of Notices

     88   

Section 13.07.

    

Successors and Assigns

     89   

Section 13.08.

    

No Recourse

     89   

Section 13.09.

    

Severability

     89   

Section 13.10.

    

Benefits of Agreement

     89   

Section 13.11.

    

Legal Holidays

     89   

Section 13.12.

    

Governing Law

     89   

Section 13.13.

    

Counterparts

     89   

 

iv



--------------------------------------------------------------------------------

Section 13.14.

    

Notices

     90   

Section 13.15.

    

Voting

     91   

Section 13.16.

    

Waiver of Jury Trial

     91   

Section 13.17.

    

Customer Identification Program Notice

     91    ARTICLE XIV  

COVENANTS OF THE ISSUER

     92   

Section 14.01.

    

Covenants of the Issuer

     92   

Schedules & Exhibits

 

Schedule 1

  

Land Lease Entities

Schedule 2

  

Standard Lease Transactions

Schedule 3

  

Hybrid Lease Transactions

Schedule 4

  

Class A Scheduled Outstanding Bond Balance

Schedule 5

  

Class A Target Balance Supplemental Principal Payment

Schedule 6

  

Membership Interests

Exhibit A

  

Form of Bonds

Exhibit B

  

Form of Authentication Order

Exhibit C-1

  

Form of Transfer Certificate

Exhibit C-2

  

Forms of ERISA Certificate for Transfer of Bonds

Exhibit D

  

Form of Certificate of Non-Foreign Status

Exhibit E

  

Form of Quarterly Servicer Report

 

v



--------------------------------------------------------------------------------

This INDENTURE, dated as of September 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Indenture”), is
entered into by and among HASI SYB TRUST 2015-1, a Delaware statutory trust (the
“Issuer”), THE BANK OF NEW YORK MELLON, a New York banking corporation, as
indenture trustee (in such capacity, the “Indenture Trustee”) and as backup
servicer (in such capacity, the “Backup Servicer”), and HANNON ARMSTRONG
CAPITAL, LLC, a Maryland limited liability company, as servicer (in such
capacity, the “Servicer”).

PRELIMINARY STATEMENTS

A The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of $100,500,000.00 aggregate principal amount of its
4.283% Hannon Armstrong Sustainable Yield Bonds 2015-1A Class A Bonds (the
“Class A Bonds”) and $18,112,000.00 aggregate principal amount of its 5.00%
Hannon Armstrong Sustainable Yield Bonds 2015-1B Class B Bonds (the “Class B
Bonds” and, together with the Class A Bonds, the “Bonds”).

B. The Bonds are secured by, among other property and rights, the Land Lease
Assets (defined below).

C. The Servicer desires to service the Land Lease Assets and the Backup Servicer
desires to act as backup servicer with respect to the Land Lease Assets, in each
case on the terms and conditions set forth in this Indenture.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned agree as follows for the benefit
of each other and for the equal and ratable benefit of the holders of the Bonds.

GRANTING CLAUSE

The Issuer hereby Grants as of the date hereof to the Indenture Trustee for the
benefit of the holders of the Bonds, to secure the performance of the
obligations of the Issuer hereunder and under the other Transaction Documents to
which the Issuer is a party and the Issuer’s compliance with the covenants
hereof and thereof, the Issuer’s right, title and interest in, to and under the
Trust Estate (hereinafter defined), whether now existing or hereafter arising or
acquired. The foregoing Grant is made in trust (i) to secure the payment of
principal of and interest on, and any other amounts owing in respect of, the
Bonds, equally and ratably without prejudice, priority or distinction, except as
hereinafter described, and (ii) to secure compliance with this Indenture and
such other Transaction Documents.

The Indenture Trustee, on behalf of the holders of the Bonds, acknowledges such
Grant and accepts the trusts under this Indenture in accordance with this
Indenture and agrees to perform its duties required in this Indenture to the
best of its ability to the end that the interests of the holders of the Bonds
under this Indenture may be adequately and effectively protected.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

Section 1.01. Definitions. For all purposes of this Indenture, the following
terms shall have the meanings set forth below:

“25% Limitation” has the meaning specified in Section 3.04(g).

“Account” means the Collection Account, the Class A Liquidity Reserve Account,
the Voluntary Prepayment Account and the Defeasance Account.

“Account Control Agreement” means the Blocked Account Agreement, dated as of
September 30, 2015, by and among, the Servicer, the Indenture Trustee and
Citizens Bank relating to the Servicer Account.

“Accounting Firm” means Ernst & Young LLP or any other firm of Independent
certified public accountants of national reputation in the United States of
America appointed by the Issuer with the approval of the Required Bondholders.

“Action” means, collectively and individually, any action, suit or proceeding,
at law or in equity, before or by any court, government agency, public board or
body, or Governmental Authority.

“Administration Agreement” means the Administration Agreement, dated as of
September 30, 2015, among the Issuer, the Administrator and the Indenture
Trustee, as such agreement may be amended, supplemented, restated or otherwise
modified from time to time.

“Administrator” means HA Capital, in its capacity as administrator under the
Administration Agreement, and its successors and permitted assigns in such
capacity.

“Affected Bank” means a “bank” for purposes of Section 881 of the Code or an
entity affiliated with such a bank that is neither (i) a U.S. person nor
(ii) entitled to the benefits of an income tax treaty with the United States
under which withholding taxes on interest payments made by Obligors resident in
the United States to such bank are reduced to 0% nor (iii) a corporation all of
whose income on its Bonds is treated as effectively connected with a United
States trade or business within the meaning of Section 864 of the Code.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms controlling and “controlled” have meanings correlative to the
foregoing.

“Aggregate Outstanding Bond Balance” means the sum of the Outstanding Bond
Balances of all Classes of Bonds.

“Anticipated Repayment Date” means the October 2034 Payment Date.

 

2



--------------------------------------------------------------------------------

“Asset Level Expenses” means (i) with respect to any Land Lease Asset, all real
property taxes, ground rents and royalties required to be paid by the related
Land Lease Entity pursuant to the applicable Land Lease Asset Documents,
(ii) all expenses required to be paid by the applicable Land Lease Entity in
order to preserve its legal existence and to maintain its qualification to do
business in any jurisdiction where such qualification is required by applicable
law, and (iii) servicing fees and expenses and LLE Servicer Advances pursuant to
the LLE Servicing Agreement as in effect on the date hereof.

“Asset Value” means, for any Land Lease Asset as of any date of determination,
the sum of the present values of all remaining Scheduled Lease Payments for such
Land Lease Asset, discounted monthly at an annual rate of 6.00%, assuming that
(i) such Scheduled Lease Payments are paid through the earlier of the Lease
Expiration Date or the Rated Final Maturity Date (with no renewals and net of
any related Asset Level Expenses) and (ii) any Variable Lease Payments are
variable or generation-based payments, based on p50 output production
expectations for the applicable wind project.

“Authentication Order” means the order in the form set forth as Exhibit B and
delivered by the Issuer to the Indenture Trustee on the Closing Date.

“Authorized Denomination” means, with respect to any Class of Bonds, $250,000
and integral multiples of $1,000 in excess thereof; provided, however, that one
Bond of each Class of Bonds may be issued in an amount equal to $250,000 plus
any remaining portion of the Initial Outstanding Bond Balance of such Class of
Bonds.

“Authorized Officer” means, with respect to any Person, any Person who is
authorized to act for and on behalf of such Person in matters relating to this
Indenture and whose action is binding upon such Person, including (i) with
respect to the Issuer, any officer of the Owner Trustee who is identified on the
list of Authorized Officers delivered on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and, for so long as the
Administration Agreement is in effect, any officer of the Administrator who is
authorized to act for the Administrator in matters relating to the Issuer (to
the extent that such matters are to be acted upon by the Administrator pursuant
to the Administration Agreement) and who is identified on the list of Authorized
Officers delivered on the Closing Date (as such list may be modified or
supplemented from time to time thereafter), (ii) with respect to the Indenture
Trustee, any officer of the Indenture Trustee who is identified on the list of
Authorized Officers delivered on the Closing Date (as such list may be modified
or supplemented from time to time thereafter) and (iii) with respect to the
Servicer, any officer of the Servicer who is identified on the list of
Authorized Officers delivered on the Closing Date (as such list may be modified
or supplemented from time to time thereafter).

“Available Funds” means, with respect to any Payment Date, (i) all amounts
received with respect to the Land Lease Assets during the related Collection
Period, including all Scheduled Lease Payments and all Unscheduled Bond
Principal Payments (including all Unscheduled Project Payments, the principal
portion of all Repurchase Payments and all Indemnity Payments), (ii) all amounts
withdrawn from the Defeasance Account and deposited into the Collection Account
with respect to such Payment Date pursuant to Section 5.05, (iii) all amounts
withdrawn from the Class A Liquidity Reserve Account and deposited into the

 

3



--------------------------------------------------------------------------------

Collection Account with respect to such Payment Date pursuant to Section 5.04,
and (iv) all interest and other income (net of losses and investment expenses)
on amounts on deposit in the Collection Account. For the avoidance of doubt, the
Available Funds for the initial Payment Date shall include the Initial
Collection Account Deposit Amount.

“AWCC Capital” means AWCC Capital, LLC, a Delaware limited liability company.

“Backup Servicer” means The Bank of New York Mellon, a New York banking
corporation, in its capacity as Backup Servicer under this Indenture, and its
successors and permitted assigns in such capacity.

“Backup Servicer Fee” means, for any Payment Date, the fee payable to the Backup
Servicer for performing its obligations under the Transaction Documents during
the related Collection Period, as set forth in a separate written agreement
delivered to the Indenture Trustee on the Closing Date.

“Bankruptcy Code” means the Federal Bankruptcy Code, as amended from time to
time (codified as Title 11 of the United States Code).

“Beneficiary” has the meaning specified in the Trust Agreement.

“Benefit Plan Investors” means (i) any “employee benefit plan” (as defined in
Section 3(3) of ERISA), subject to Title I of ERISA, (ii) any “plan” described
in Section 4975(e)(1) of the Code to which Section 4975 of the Code applies, or
(iii) any entity whose underlying assets could be deemed to include “plan
assets” by reason of an employee benefit plan’s or a plan’s investment in the
entity within the meaning of the Plan Asset Regulation or otherwise. Such an
entity is considered to hold plan assets only to the extent of the percentage of
its equity interests held by Benefit Plan Investors.

“Bond” means a Class A Bond or a Class B Bond, as applicable.

“Bond Purchase Agreement” means each of (i) the Bond Purchase Agreement, dated
as of September 30, 2015, among the Issuer, the Depositor and the Purchasers
identified therein relating to the Class A Bonds, as such agreement may be
amended, supplemented, restated or otherwise modified from time to time and
(ii) the Bond Purchase Agreement, dated as of September 30, 2015, among the
Issuer, the Depositor and the Purchasers identified therein relating to the
Class B Bonds, as such agreement may be amended, supplemented, restated or
otherwise modified from time to time.

“Bond Rate” means the Class A Bond Rate or the Class B Bond Rate, as the context
may require.

“Bond Register” has the meaning specified in Section 3.04(a).

“Bond Registrar” has the meaning specified in Section 3.04(a).

 

4



--------------------------------------------------------------------------------

“Bondholder” or “Holder” means the Person in whose name a Bond is registered in
the Bond Register, to the extent described in Section 3.06.

“Business Day” means any day that is not (i) a Saturday or Sunday or (ii) a day
on which commercial banking institutions in New York, New York, the city in
which the principal corporate trust office of the Indenture Trustee is located
(which, as of the Closing Date, is New York, New York) or the city in which the
principal place of business of the Servicer is located (which, as of the Closing
Date, is Annapolis, Maryland) are authorized or obligated by law or executive
order to be closed.

“Citizens Bank” means Citizens Bank, N.A., a national banking association, and
its successors and assigns.

“Class” means a class of Bonds, which may be the Class A Bonds or the Class B
Bonds, as the context may require.

“Class A Bond Interest” means, for any Payment Date, an amount equal to the sum
of (i) interest accrued during the related Interest Accrual Period at the
Class A Bond Rate on the Outstanding Bond Balance of the Class A Bonds
immediately prior to such Payment Date and (ii) the amount of unpaid Class A
Bond Interest from prior Payment Dates. For the avoidance of doubt, Class A Bond
Interest does not include Post-ARD Additional Bond Interest.

“Class A Bond Rate” means 4.283% per annum (computed on the basis of a 360-day
year consisting of twelve 30-day months).

“Class A Bondholders” means, as of any date, the Holders of the Class A Bonds as
of such date.

“Class A Bonds” has the meaning specified in the preliminary statements to this
Indenture.

“Class A Liquidity Reserve Account” has the meaning specified in Section 5.02.

“Class A Liquidity Reserve Account Release Date” means the earliest of (i) the
Rated Final Maturity Date, (ii) the date on which the Bonds are accelerated
following an Event of Default, and (iii) the Payment Date on which (A) the sum
of the Available Funds for such Payment Date and the amount on deposit in the
Class A Liquidity Reserve Account immediately prior to such Payment Date is
equal to or greater than (B) the sum of the amount necessary to make the
applications described for such Payment Date in clauses (b)(i) through (b)(v) of
Section 3.07 and the Aggregate Outstanding Bond Balance immediately prior to
such Payment Date.

“Class A Liquidity Reserve Account Required Balance” means (i) for the Closing
Date, $4,176,440, and (ii) for any Payment Date, the amount necessary to pay the
Class A Bond Interest and the Scheduled Bond Principal Payments for the Class A
Bonds projected to be due on the two Payment Dates immediately following such
Payment Date; provided, however, that the Class A Liquidity Reserve Account
Required Balance on and after the Class A Liquidity Reserve Account Release Date
shall be zero.

 

5



--------------------------------------------------------------------------------

“Class A Target Balance Supplemental Principal Payment” means, for any Payment
Date, the amount set forth for such Payment Date on Schedule 5.

“Class B Bond Interest” means (i) for any Payment Date occurring during a
Non-Class B Interest Deferral Period, an amount equal to the sum of (A) interest
accrued during the related Interest Accrual Period at the Class B Bond Rate on
the Outstanding Bond Balance of the Class B Bonds immediately prior to such
Payment Date and (B) the amount of unpaid Class B Bond Interest from prior
Payment Dates, and (ii) for any Payment Date occurring during a Class B Interest
Deferral Period, an amount equal to zero. For the avoidance of doubt, Class B
Bond Interest does not include Class B Deferred Interest or Post-ARD Additional
Bond Interest.

“Class B Bond Rate” means 5.00% per annum (computed on the basis of a 360-day
year consisting of twelve 30-day months).

“Class B Bondholders” means, as of any date, the Holders of the Class B Bonds as
of such date.

“Class B Bonds” has the meaning specified in the preliminary statements to this
Indenture.

“Class B Deferred Interest” means, for any Payment Date, an amount equal to the
sum of (i) if such Payment Date occurs during a Class B Interest Deferral
Period, interest accrued during the related Interest Accrual Period at the
related Bond Rate on the Outstanding Bond Balance of the Class B Bonds
immediately prior to such Payment Date and (ii) the amount of unpaid Class B
Deferred Interest from prior Payment Dates. For the avoidance of doubt, Class B
Deferred Interest will not bear interest.

“Class B Interest Deferral Period” means each period:

(i) commencing on (A) any Determination Date on which an Event of Default has
occurred and is continuing, (B) the Anticipated Repayment Date (but only if the
Outstanding Bond Balance of the Class A Bonds has not been reduced to zero on or
before the Anticipated Repayment Date), (C) the date on which a Partial Early
Amortization Period or an Early Amortization Period commences, or (D) any
Reporting Date on which it is determined that the amount on deposit in the
Collection Account on such Reporting Date (after giving effect to all deposits
to be made into the Collection Account on such Reporting Date, including any
amount to be withdrawn from the Defeasance Account on such Reporting Date) and
available to be applied on the following Payment Date is less than or equal to
the amount necessary to make the payments described for such following Payment
Date in clauses (b)(i) through (b)(v) of Section 3.07. For the avoidance of
doubt, the calculation of the amount on deposit in the Collection Account on any
Reporting Date pursuant to clause (D) above shall not include any amount
withdrawn from the Class A Liquidity Reserve Account and deposited into the
Collection Account with respect to such Reporting Date pursuant to
Section 5.04(b).

(ii) ending on (A) in the case of a Class B Interest Deferral Period caused by
an event described in clause (i)(A) above, the date on which all Events of
Default shall have been cured or waived in accordance with this Indenture,
(B) in the case of a Class B Interest Deferral Period caused by an event
described in clause (i)(B) above, the date on which the Outstanding

 

6



--------------------------------------------------------------------------------

Bond Balance of the Class A Bonds has been reduced to zero, (C) in the case of a
Class B Interest Deferral Period caused by an event described in clause (i)(C)
above, the date on which the related Partial Early Amortization Period or Early
Amortization Period ends in accordance with this Indenture, and (D) in the case
of a Class B Interest Deferral Period caused by an event described in clause
(i)(D) above, the day immediately preceding the following Reporting Date.

“Class of Bonds” means a Class of Bonds, which may be the Class A Bonds or the
Class B Bonds as the context may require.

“Closing Date” means September 30, 2015.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collection Account” has the meaning specified in Section 5.02.

“Collection Period” means (i) with respect to any Payment Date, the calendar
quarter immediately preceding the calendar month in which such Payment Date
occurs (or, in the case of the first Payment Date, the period from and including
July 1, 2015 to and including September 30, 2015) and (ii) with respect to any
Determination Date, the calendar quarter in which such Determination Date occurs
(or, in the case of the first Determination Date, the period from and including
July 1, 2015 to and including September 30, 2015).

“Consolidated Net Worth” means, as of any date, the Total Equity of HASI as
reported in the most recent condensed balance sheet of HASI and its consolidated
subsidiaries filed with the Securities and Exchange Commission on Form 10-Q or
Form 10-K.

“Control” has the meaning specified in Section 8-106 of the UCC.

“Controlling Class” means (i) until the Outstanding Bond Balance of the Class A
Bonds has been reduced to zero, the Class A Bonds, and (ii) after the
Outstanding Bond Balance of the Class A Bonds has been reduced to zero, the
Class B Bonds.

“Controlling Entity” means any Person other than the Issuer (i) which
beneficially owns, directly or indirectly, 10% or more of the outstanding
Beneficial Interests (as defined in the Trust Agreement) of the Issuer, (ii) of
which 10% or more of the outstanding voting securities are beneficially owned,
directly or indirectly, by any Person described in clause (i) above, or
(iii) which otherwise controls or otherwise is controlled by or otherwise is
under common control with any Person described in clause (i) above; provided,
however, for purposes of this definition, the terms “control,” “controlled by”
and “under common control with” shall have the meanings assigned to them in Rule
405 under the Securities Act.

“Controlling Persons” has the meaning specified in Section 3.04(g).

“Custodial Property” has the meaning specified in Section 4.03(b).

“Debtor Relief Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency,

 

7



--------------------------------------------------------------------------------

reorganization, suspension of payments, readjustment of debt, marshalling of
assets or similar debtor relief laws of the United States or any state from time
to time in effect, affecting the rights of creditors generally.

“Defeasance Account” has the meaning set forth in Section 5.02.

“Defeasance Amount” means, with respect to any Partial Defeasance, the sum of
(i) the amount referred to in Section 8.05(iv)(A) with respect to such Partial
Defeasance and (ii) any costs and expenses incurred or to be incurred in
connection with the purchase of the U.S. Obligations described in
Section 8.05(iv)(A) with respect to such Partial Defeasance (including any fees
and expenses incurred in connection therewith by accountants, attorneys and any
Rating Agency then providing a rating for any Bond).

“Defeasance Date” means, with respect to any Partial Defeasance, the Business
Date designated by the Servicer as the date on which such Partial Defeasance
shall occur.

“Defeasance Event” means any of the following events: (i) the Depositor is
obligated to repurchase a Membership Interest pursuant to the Sale Agreement and
has elected to satisfy such repurchase obligation by defeasing such Membership
Interest, (ii) any Lessee has notified the related Land Lease Entity in writing
that such Lessee desires to prepay the remaining Scheduled Lease Payments with
respect to the related Land Lease Asset and terminate the related Land Lease
Asset Documents, or (iii) any Lessee has defaulted (or the Servicer has
determined in its good faith business judgment that any Lessee will default) in
the payment of one or more Scheduled Lease Payments with respect to the related
Land Lease Asset.

“Defeasance Notice” means a notice executed and delivered by an Authorized
Officer of the Servicer (i) certifying with respect to any Land Lease Asset that
(A) the Depositor is obligated to repurchase the related Membership Interest
pursuant to the Sale Agreement and has elected to satisfy such repurchase
obligation by defeasing such Membership Interest, (B) the related Lessee has
notified the related Land Lease Entity in writing that such Lessee desires to
prepay the remaining Scheduled Lease Payments with respect to such Land Lease
Asset and terminate the related Land Lease Asset Documents, or (C) the related
Lessee has defaulted (or the Servicer has determined in its good faith business
judgment that such Lessee will default) in the payment of one or more Scheduled
Lease Payments with respect to such Land Lease Asset, (ii) specifying the
Defeasance Date, and (iii) directing the Issuer to defease the related
Membership Interest (or the related equity interest in any new special purpose
company formed pursuant to Section 8.06) and transfer the related Membership
Interest (or such equity interest) to the Depositor pursuant to Section 8.06 on
the Defeasance Date specified in such notice.

“Deferred Post-ARD Additional Bond Interest” means, for any Class of Bonds as of
any Payment Date following the Anticipated Repayment Date, the amount of
Post-ARD Additional Bond Interest for such Class of Bonds accrued but not paid
on prior Payment Dates. For the avoidance of doubt, Deferred Post-ARD Additional
Bond Interest will not bear interest.

“Delinquent” means, with respect to any Scheduled Lease Payment for any Land
Lease Asset, that such Scheduled Lease Payment is not made on or prior to the
date such payment is first due and owing. A Scheduled Lease Payment is “sixty
(60) days Delinquent” if

 

8



--------------------------------------------------------------------------------

such payment has not been received on or prior to the date that is sixty
(60) days next following the date such payment is first due and owing. For the
avoidance of doubt, the failure of a Variable Lease Payment to equal or exceed
the amount of such payment set forth in the Model (as defined in the Sale
Agreement) shall not constitute a breach hereunder.

“Depositor” means HA Land Lease Holdings LLC, a Delaware limited liability
company, and its successors and permitted assigns.

“Determination Date” means (i) the last Business Day of each calendar quarter
and (ii) with respect to any Payment Date, the last Business Day of the calendar
quarter immediately preceding the calendar month in which such Payment Date
occurs.

“Direction Letters” means the letters and/or notices sent to each Lessee by the
Depositor pursuant to Section 4.02 of the Sale Agreement.

“DSCR” means, for any Determination Date, an amount equal to:

(i) all Scheduled Lease Payments, in each case collected and deposited into the
Collection Account during the related Collection Period, less all Trustee Fees,
Backup Servicer Fees and Servicer Fees scheduled to be paid on the Payment Date
following such Determination Date, divided by;

(ii) the Total Debt Service for the Payment Date following such Determination
Date;

provided, however, that any Scheduled Lease Payment collected and so deposited
within ten days after a Determination Date shall, for purposes of calculating
the DSCR on such Determination Date, be deemed to have been collected during the
related Collection Period (and not during any other Collection Period) if such
payment or amount was due during such Collection Period and any Scheduled Lease
Payment collected and so deposited within ten days prior to a Determination Date
shall, for purposes of calculating the DSCR on such Determination Date, be
deemed to have been collected during the next Collection Period (and not during
any other Collection Period) if such payment or amount was due during the next
Collection Period (i.e. an early payment).

“Early Amortization Period” means each period:

(i) commencing on any Determination Date on which (A) the DSCR is less than or
equal to 1.15 (but only if the DSCR was also less than or equal to 1.15 on the
immediately preceding Determination Date), (B) the aggregate Asset Value of the
Non-Performing Land Lease Assets exceeds 10% of the Total Asset Value, (C) an
Insolvency Event shall have occurred and be continuing with respect to the
Servicer, (D) an Event of Default shall have occurred and be continuing, or
(E) if such Determination Date is on or after the Anticipated Repayment Date,
the Outstanding Bond Balance of the Class A Bonds has not been reduced to zero
or (F) the Consolidated Net Worth of HASI as of the end of any fiscal quarter
shall be less than $100,000,000 plus 65% of the increase in the Consolidated Net
Worth of HASI since the Closing Date, as reflected in the most recent financial
statements required to be delivered pursuant Section 3.15 of the HASI Indemnity
Agreement;; and

(ii) ending on the Determination Date on which no event described in clause
(i) exists (but only if no such event existed on any of the three immediately
preceding Determination Dates).

 

9



--------------------------------------------------------------------------------

“Eligible Account” means either (i) a segregated deposit account or securities
account over which the Indenture Trustee has sole signature authority,
maintained with an Eligible Institution meeting the requirements of clause
(i) of the definition of the term “Eligible Institution” or (ii) a segregated
trust account maintained with the trust department of an Eligible Institution
meeting the requirements of clause (ii) of the definition of the term “Eligible
Institution”, in each case bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the Bondholders.

“Eligible Institution” means (i) the corporate trust department of the Indenture
Trustee or the Owner Trustee or (ii) the corporate trust department of any other
depository institution organized under the laws of the United States or any
State or incorporated under the laws of a foreign jurisdiction with a branch or
agency located in the United States or any State qualified to take deposits and
subject to supervision and examination by federal or state banking authorities
(A) which at all times has either (1) a long-term unsecured debt rating of at
least “BBB+” from Standard & Poor’s or (2) a long-term unsecured debt rating, a
short-term unsecured debt rating or a certificate of deposit rating otherwise
acceptable to each Rating Agency other than Standard & Poor’s and (B) whose
deposits are insured by the Federal Deposit Insurance Corporation.

“Eligible Investments” means, at any time, any one or more of the following
obligations, instruments, investments and securities:

(i) direct obligations of, and obligations fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States; and

(ii) investments in money market funds having a rating from Standard & Poor’s of
at least “AAA-m” or “AAAm-G” or from Moody’s of at least “Aaa-mf” (including
funds for which the Indenture Trustee is investment manager or advisor);

and, provided further, that each of the foregoing investments shall mature no
later than the Reporting Date immediately following the calendar quarter in
which such investment was made, and shall be required to be held to such
maturity. Each of the Eligible Investments may be purchased by the Indenture
Trustee or through an Affiliate of the Indenture Trustee.

Notwithstanding anything to the contrary contained in this definition, no
Eligible Investment may be purchased at a premium, and no obligation or security
shall be an “Eligible Investment” unless (x) the Indenture Trustee has Control
over such obligation or security and (y) at the time the Indenture Trustee first
obtained Control or the Indenture Trustee first became the Entitlement Holder
with respect to such obligation or security, the Indenture Trustee did not have
notice of any adverse claim with respect thereto within the meaning of
Section 8-102 of the UCC.

 

10



--------------------------------------------------------------------------------

For purposes of this definition, any reference to the “highest available” credit
rating of an obligation means the highest available credit rating for such type
of obligation.

“Eligible Servicer” means (i) the Backup Servicer and (ii) any other Person
which is legally qualified and has the capacity to service the Land Lease Assets
at the time of its appointment as Servicer and is approved, in writing, by the
Required Bondholders.

“Entitlement Holder” has the meaning specified in Section 8-102 of the UCC.

“Entitlement Order” has the meaning specified in Section 8-102 of the UCC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” has the meaning specified in Section 7.01.

“FATCA” means Section 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such Sections, regulations and interpretations), any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and including any amendments made to
FATCA after the date of this Indenture.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time, consistently applied.

“GAAS” means generally accepted auditing standards in the United States of
America in effect from time to time, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” means to mortgage, pledge, assign, create and grant a Lien upon and a
security interest in and right of set-off against, deposit, set over and confirm
pursuant to this Indenture, and other forms of the verb “to Grant” shall have
correlative meanings. A Grant of the Trust Estate or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for payments in
respect of the Trust Estate and all other moneys payable thereunder, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights and options, to bring Proceedings in the name of the
Granting party or otherwise and generally to do and receive anything that the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.

“HA Capital” means Hannon Armstrong Capital, LLC, a Maryland limited liability
company, and its successors and permitted assigns.

 

11



--------------------------------------------------------------------------------

“HASI” means Hannon Armstrong Sustainable Infrastructure Capital, Inc., a
Maryland corporation, and its successors and permitted assigns.

“HASI Indemnity Agreement” means the Indemnity Agreement, dated as of
September 30, 2015, made by HASI in favor of the Indenture Trustee for the
benefit of the Bondholders, as such agreement may be amended, supplemented,
restated or otherwise modified from time to time with the prior written consent
of the Required Bondholders.

“Hybrid Lease Transaction” means a transaction where a Land Lease Entity does
not own fee title to the Project Property upon which a Project has been
developed or is being developed (except, in most cases, a nominal
tenancy-in-common in such Project Property), but instead holds a leasehold,
easement, royalty or other interest in a Project Property, and the correlative
payment rights deriving directly or indirectly from the related Operator, which
transactions are identified on Schedule 3.

“Indebtedness” means, with respect to any Person at any date, without
duplication, (i) all indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (ii) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument, (iii) all obligations of such
Person in respect of letters of credit, acceptances or similar instruments
issued or created for the account of such Person and (iv) all liabilities
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof.

“Indemnity Payment” means any payment made by HASI pursuant to the HASI
Indemnity Agreement.

“Indenture” means this Indenture, as it may be amended, supplemented, restated
or otherwise modified from time to time, and including the Exhibits and
Schedules hereto.

“Indenture Trustee” means The Bank of New York Mellon, a New York banking
corporation, and its successors in trust permitted hereunder.

“Independent” means, with respect to any Person, that such Person (i) is in fact
independent of each Land Lease Entity, the Depositor, the Administrator, the
Servicer and any of their respective Affiliates, (ii) does not have any direct
financial interest in or any material indirect financial interest in any Land
Lease Entity, the Depositor, the Administrator, the Servicer or any of their
respective Affiliates, and (iii) is not connected with any Land Lease Entity,
the Depositor, the Administrator, the Servicer or any of their respective
Affiliates as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions; provided, however, that a
Person shall not fail to be Independent of any Land Lease Entity, the Depositor,
the Administrator, the Servicer or any of their respective Affiliates solely
because such Person is the beneficial owner of 1.00% or less of any class of
securities issued by any such Person.

“Initial Collection Account Deposit Amount” means $1,637,304.55.

 

12



--------------------------------------------------------------------------------

“Initial Outstanding Bond Balance” means (i) with respect to the Class A Bonds,
$100,500,000.00, and (ii) with respect to the Class B Bonds, $18,112,000.00.

“Insolvency Event” means, with respect to any Person, that (i) such Person shall
fail generally to, or admit in writing its inability to, pay its debts as they
become due; or (ii) a proceeding shall have been instituted in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
such Person in an involuntary case under any Debtor Relief Law, or for the
appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person or for any
substantial part of its property, or for the winding-up or liquidation of its
affairs and, if instituted against such Person, any such proceeding shall
continue undismissed or unstayed and in effect, for a period of ninety
(90) consecutive days, or any of the actions sought in such proceeding shall
occur; or (iii) such Person shall commence a voluntary case under any Debtor
Relief Law, or such Person shall consent to the entry of an order for relief in
an involuntary case under any Debtor Relief Law or to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person or for any
substantial part of its property, or to any general assignment for the benefit
of creditors; or (iv) such Person shall take any corporate action in furtherance
of any of the actions set forth in the preceding clause (i), (ii) or (iii).

“Institutional Accredited Investor” has the meaning specified in
Section 3.04(e).

“Interest Accrual Period” means, for any Payment Date, the period from but
excluding the second Determination Date next preceding such Payment Date to and
including the first Determination Date next preceding such Payment Date and, in
each case, will be deemed to be a period of ninety (90) days; provided, however,
that the Interest Accrual Period for the initial Payment Date shall be the
actual number of days from and including the Closing Date to and including the
first Determination Date next preceding such Payment Date.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Issuer” means HASI SYB Trust 2015-1, a statutory trust organized under the laws
of the State of Delaware.

“KBRA” means Kroll Bond Rating Agency, Inc.

“Land Lease Asset” means any fee, easement, leasehold or other real property
interest and all related Land Lease Asset Documents and all rents, revenues,
royalties and proceeds derived therefrom, owned or held by a Land Lease Entity.

“Land Lease Asset Documents” means, with respect to any Land Lease Asset,
(i) with respect to any Standard Lease Transaction, the ground lease entered
into between the related Lessee and the related Land Lease Entity that is the
Lessor thereunder in connection with such transaction and (ii) with respect to
any Hybrid Lease Transaction, the royalty agreement, lease assignment agreement
or other related agreements entered into between the related Lessee and the
related Land Lease Entity that is the Lessor thereunder in connection with such
transaction.

 

13



--------------------------------------------------------------------------------

“Land Lease Entity” means each Person identified on Schedule 1.

“Lease Expiration Date” means, with respect to any Land Lease Asset, the
expiration date for the related Standard Lease Transaction or the related Hybrid
Lease Transaction as set forth on Schedule 2 or Schedule 3, as applicable.

“Lessee” means, with respect to any Land Lease Asset, the lessee, the grantee
or, in certain limited cases, the Operator under the applicable Land Lease Asset
Documents.

“Lessor” means, with respect to any Land Lease Asset, the lessor, the grantor
or, in certain limited cases, the royalty assignee or other payee under the
applicable Land Lease Asset Documents, each of which is a Land Lease Entity.

“Lien” means any security interest, lien, charge, pledge, equity or encumbrance
of any kind.

“LLE Collateral Assignment” means the Collateral Assignment of Rights, dated as
of September 30, 2015, made by each Land Lease Entity identified on Schedule 1
as a collateral assignor in favor of the Indenture Trustee, as such assignment
may be amended, supplemented, restated or otherwise modified from time to time
with the prior written consent of the Required Bondholders.

“LLE Operating Agreement” means the Amended and Restated Limited Liability
Company Agreement of a Land Lease Entity, dated as of the Closing Date.

“LLE Servicer” means HA Capital, in its capacity as servicer under the LLE
Servicing Agreement.

“LLE Servicer Advance” has the meaning set forth in the LLE Servicing Agreement.

“LLE Servicing Agreement” means the Servicing Agreement, dated as of
September 30, 2015, by and among the Land Lease Entities, HA Capital, as LLE
Servicer, and HA Capital, as Servicer.

“Losses” has the meaning specified in Section 6.06.

“Make Whole Amount” means, with respect to any Bond, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Bond over the amount of such Called
Principal; provided, however, that the Make Whole Amount may in no event be less
than zero. For the purposes of determining the Make Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Bond, the principal of such Bond
that is to be prepaid pursuant to Section 8.01 or such Bond’s pro-rata share of
any Repurchase Payment, as the context requires.

 

14



--------------------------------------------------------------------------------

“Discounted Value” means, with respect to the Called Principal of any Bond, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Bonds is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Bond,
fifty basis points over the yield to maturity implied by the yield(s) reported
as of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Bond.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Bond, fifty basis points over
the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Bond.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

15



--------------------------------------------------------------------------------

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Bond, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided, however, that if such Settlement Date is not a date on which interest
payments are due to be made under the Bonds, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.01.

“Settlement Date” means, with respect to the Called Principal of any Bond, the
date on which such Called Principal is to be prepaid pursuant to Section 8.01 or
the date on which a Make Whole Amount is to be paid with respect to such Called
Principal pursuant to Section 8.07, as applicable.

“Make Whole Determination Date” means the May 2034 Payment Date.

“Material Modification” means (i) a material change in any Land Lease Asset
Document or (ii) a sale, transfer or assignment of, or creation of a Lien on,
any Land Lease Asset, except, in each case, as may be required or expressly
permitted (such as, without limitation, Permitted Liens) pursuant to the terms
of the applicable Land Lease Asset Document.

“Membership Interests” means 100% of the outstanding membership interests of
each Land Lease Entity, which membership interests are described on Schedule 6,
and includes (i) all present and future rights of the owner of such Membership
Interests to receive any payment of money or other distribution or payment
arising out of or in connection with the Membership Interest in any Land Lease
Entity and its rights under the related LLE Operating Agreement; (ii) all of
such owner’s capital or ownership interest or other interest in each Land Lease
Entity, including capital accounts derived from the Membership Interests;
(iii) all of such owner’s voting rights in or rights to control or direct the
affairs of each Land Lease Entity derived from the Membership Interests;
(iv) all other rights, title and interest in or to each Land Lease Entity
derived from the Membership Interests; (v) any other claim that such owner now
has or may in the future acquire in its capacity as a member of any Land Lease
Entity against such Land Lease Entity and its property; (vi) all securities,
certificates and other instruments representing or evidencing any of the
foregoing rights and interests or the ownership thereof and all warrants, rights
or options issued thereon or with respect thereto; and (vii) to the extent not
otherwise included in clauses (i) through (vi) above, all Proceeds, products,
accessions, dividends, distributions, interest and return of capital of any and
all of the foregoing, including whatever is received upon any collection,
exchange, sale or other disposition of any of the Membership Interests, and any
property into which any of the Membership Interests is converted, whether cash
or noncash proceeds, and any and all other amounts paid or payable under or in
connection with any of the Membership Interests.

“Moody’s” means Moody’s Investors Service, Inc.

 

16



--------------------------------------------------------------------------------

“Non-Class B Interest Deferral Period” means any period in which a Class B
Interest Deferral Period is not in effect.

“Non-Performing Land Lease Asset” means, as of any Determination Date, a Land
Lease Asset as to which (i) an Insolvency Event has occurred and is continuing
as of such Determination Date with respect to the related Lessee, (ii) a
Material Modification has occurred on or before such Determination Date and such
Material Modification has not been approved by the Required Bondholders, or
(iii) any related Scheduled Lease Payment is Delinquent in excess of sixty
(60) days as of such Determination Date.

“Non-Permitted Holder” has the meaning specified in Section 3.09(b).

“Non-Permitted ERISA Holder” has the meaning specified in Section 3.09(b).

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by any Authorized Officer of such Person.

“Operator” means the owner/operator of a Project related to a Hybrid Lease
Transaction.

“Opinion of Counsel” means one or more written opinions of counsel (who may,
except as otherwise expressly provided in the Transaction Documents, be
Independent counsel to the Servicer or its Affiliates), which counsel and
opinion shall be satisfactory to the Required Bondholders, and which opinion(s),
if provided pursuant to this Indenture, shall be addressed to the Indenture
Trustee as Indenture Trustee and the Bondholders, shall comply with any
applicable requirements of this Indenture and shall be in form and substance
satisfactory to the Indenture Trustee and the Required Bondholders.

“Outstanding” means, with respect to all Bonds as of any date of determination,
all such Bonds theretofore executed and delivered hereunder except:

(i) Bonds theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

(ii) Bonds or portions thereof for which full and final payment of money in the
necessary amount has been theretofore deposited with the Indenture Trustee in
trust for the Holders of such Bonds as provided for in ARTICLE IX;

(iii) Bonds in exchange for or in lieu of which other Bonds have been executed
and delivered pursuant to this Indenture, unless proof satisfactory to the
Indenture Trustee is presented that any such Bonds are held by a bona fide
purchaser; and

(iv) Bonds alleged to have been destroyed, lost or stolen for which replacement
Bonds have been issued as provided for in Section 3.05;

provided, however, that for the purpose of determining whether or not the
requisite percentage of Bondholders shall have cast their vote with respect to
any matters arising hereunder, Bonds known by a Responsible Officer to be held
by the Servicer or any of its Affiliates shall be deemed not Outstanding.

 

17



--------------------------------------------------------------------------------

“Outstanding Bond Balance” means, for any Class of Bonds as of any date of
determination, the Initial Outstanding Bond Balance of such Class of Bonds less
the sum of all scheduled and unscheduled Bond principal payments actually
distributed to the Holders of such Class of Bonds on or before such date.

“Owner Trustee” means BNY Mellon Trust of Delaware, a Delaware banking
corporation, as Owner Trustee with respect to the Issuer, and its successors in
trust permitted hereunder.

“Partial Defeasance” means any defeasance of any Membership Interest pursuant to
Section 8.04.

“Partial Early Amortization Period” means each period:

(i) commencing on any Determination Date on which the DSCR is less than or equal
to 1.25 (but only if the DSCR was also less than or equal to 1.25 on the
immediately preceding Determination Date); and

(ii) ending on the earlier of (A) the Determination Date on which the DSCR is
greater than 1.25 (but only if the DSCR was also greater than 1.25 on each of
the three immediately preceding Determination Dates) and (B) the commencement of
an Early Amortization Period;

provided, however, that a Partial Early Amortization Period shall not commence
on any Determination Date if an Early Amortization Period is in effect on such
Determination Date.

“Payment Date” means the 20th day of each January, April, July and October (or,
if such day is not a Business Day, the next succeeding Business Day), commencing
on October 20, 2015.

“Permitted Lien” has the meaning set forth in the Sale Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

“Plan Asset Regulation” means U.S. Department of Labor regulation, 29 C.F.R.
Section 2510.3-101 (as modified by Section 3(42) of ERISA).

“Post-ARD Additional Bond Interest” means, for any Class of Bonds as of any
Payment Date following the Anticipated Repayment Date, an amount equal to the
interest accrued during the related Interest Accrual Period at the related
Post-ARD Additional Interest Rate on the Outstanding Bond Balance of such Class
of Bonds immediately prior to such Payment Date.

 

18



--------------------------------------------------------------------------------

“Post-ARD Additional Interest Rate” means, for any Class of Bonds, an annual
rate equal to the greater of (i) 5.00% and (ii) the amount, if any, by which the
sum of the following exceeds the related Bond Rate: (A) the yield to maturity
(adjusted to a “mortgage equivalent basis” pursuant to the standards and
practices of the Securities Industry and Financial Markets Association) on the
Anticipated Repayment Date of the U.S. Treasury security having a term closest
to ten years, (B) 5.00% and (C) the related Post-ARD Spread.

“Post-ARD Spread” means (i) for the Class A Bonds, 2.00%, and (ii) for the Class
B Bonds, 2.72%.

“Private Placement Memorandum” means the Private Placement Memorandum, dated
September 30, 2015, relating to the Bonds, including the Appendices thereto.

“Pro Rata Interest” means, with respect to any Bond of any Class as of any date,
a fraction, expressed as a percentage, the numerator of which is the unpaid
principal balance of such Bond and the denominator of which is the aggregate
unpaid principal balance of the Bonds of such Class.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Proceeds” has the meaning specified under the UCC.

“Professional Services Agreement” means the Professional Services Agreement,
dated as of May 28, 2014, between HA Capital and AWCC Capital, relating to the
servicing of certain of the Land Lease Assets.

“Project” means a solar or wind energy generation facility.

“Project Property” means the real property upon which a Project has been or is
being constructed and is or will be operated pursuant to the terms of the
applicable Land Lease Asset Documents.

“PSA Collateral Assignment” means a collateral assignment, in form and substance
reasonably satisfactory to the Required Bondholders, between HA Capital, as
assignor, and the Indenture Trustee, as secured party, pursuant to which the
Servicer collaterally assigns to the Indenture Trustee, as security for the
performance of its obligations under this Indenture, all of its rights related
to servicing under the Professional Services Agreement.

“Qualified Purchaser” has the meaning specified in Section 3.04(e).

“Quarterly Servicer Report” has the meaning specified in Section 6.11.

“Rated Final Maturity Date” means the October 2045 Payment Date.

“Rating Agency” means each of KBRA, Moody’s and Standard & Poor’s; provided,
however, that if any such Rating Agency ceases to exist, Rating Agency shall
mean any nationally recognized statistical rating organization or other
comparable Person designated by the Issuer to replace such Rating Agency,
written notice of which designation shall have been given to the Issuer, the
Servicer and the Indenture Trustee.

 

19



--------------------------------------------------------------------------------

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency then providing a rating for any Bond shall have been given ten days’ (or
such shorter period as is acceptable to such Rating Agency) prior notice thereof
and that such Rating Agency shall have notified the Issuer, the Servicer and the
Indenture Trustee in writing that such action will not result in a
qualification, reduction or withdrawal of any of its then-current ratings
assigned to any Class of Bonds.

“Record Date” means, with respect to any Payment Date or Voluntary Prepayment
Date, the last Business Day of the calendar month immediately preceding the
calendar month in which such Payment Date or Voluntary Prepayment Date occurs.

“Regular Amortization Period” means any period in which none of a Partial Early
Amortization Period, an Early Amortization Period or a Class B Interest Deferral
Period is in effect.

“Reporting Date” means (i) each date that is three (3) Business Days prior to a
Payment Date, commencing on October 17, 2015, and (ii) with respect to any
Payment Date, the Reporting Date (as defined in clause (i) of this definition)
immediately preceding such Payment Date.

“Repurchase Payment” means any payment made by the Depositor (or by HASI on
behalf of the Depositor pursuant to the HASI Indemnity Agreement) to the Issuer
in connection with the repurchase of any Membership Interest pursuant to the
Sale Agreement.

“Required Bondholders” means (i) until the Outstanding Bond Balance of the
Class A Bonds has been reduced to zero, any two or more Holders of Class A Bonds
representing more than 50% of the then Outstanding Bond Balance of the Class A
Bonds, and (ii) after the Outstanding Bond Balance of the Class A Bonds has been
reduced to zero, the Holder(s) of Class B Bonds representing more than 50% of
the then Outstanding Bond Balance of the Class B Bonds.

“Responsible Officer” means any officer within the corporate trust department of
the Indenture Trustee, including any vice president, assistant vice president,
secretary, assistant secretary, treasurer, assistant treasurer, trust officer or
any other officer of the Indenture Trustee who customarily performs functions
similar to those performed by the Persons (i) who at the time shall be such
officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of the familiarity with the particular
subject and (ii) who shall have direct responsibility for the administration of
this Indenture.

“Sale Agreement” means the Contribution and Sale Agreement, dated as of
September 30, 2015, between the Depositor and the Issuer, as such agreement may
be amended, supplemented, restated or otherwise modified from time to time with
the prior written consent of the Required Bondholders.

 

20



--------------------------------------------------------------------------------

“Scheduled Bond Principal Payment” means, for any Class of Bonds as of any
Payment Date, an amount equal to the sum of:

(i) any accrued but unpaid portion of the Scheduled Bond Principal Payment for
such Class of Bonds for the prior Payment Date, and

(ii) the product of:

(a) (1) the Scheduled Outstanding Bond Balance of such Class of Bonds for the
prior Payment Date less (2) the Scheduled Outstanding Bond Balance of such Class
of Bonds for such Payment Date; and

(b) a fraction (1) the numerator of which is equal to the Outstanding Bond
Balance of such Class of Bonds immediately prior to such Payment Date minus any
unpaid portion of the Scheduled Bond Principal Payment for such Class of Bonds
for the prior Payment Date and (2) the denominator of which is the Scheduled
Outstanding Bond Balance of such Class of Bonds for the prior Payment Date.

“Scheduled Lease Payments” means, on any date of determination for any Land
Lease Asset, the fixed payments of rents and royalties and Variable Lease
Payments to be paid by the related Lessee or any other Person to the related
Land Lease Entity under the terms of the related Land Lease Asset Documents.

“Scheduled Outstanding Bond Balance” means, for any Class of Bonds as of any
Payment Date, the “Scheduled Outstanding Bond Balance” set forth for such Class
of Bonds as of such Payment Date on Schedule 4.

“Securities Act” means the Securities Act of 1933, as amended.

“Servicer” means HA Capital, and any other Person (including the Backup
Servicer) which shall become the Servicer hereunder in accordance with the terms
hereof.

“Servicer Account” means that certain deposit account #             maintained
by HA Capital, for the benefit of the Issuer and the Indenture Trustee, with
Citizens Bank, and all replacements or substitutions for such account, including
any account resulting from a renumbering or other administrative
re-identification of such account.

“Servicer Advances” has the meaning specified in Section 6.12(c).

“Servicer Default” means any event which, due to the passage of time or giving
of notice or both, would become a Servicer Event of Default if not cured.

“Servicer Event of Default” has the meaning specified in Section 6.13(a).

“Servicer Fee” means, with respect to any Payment Date, an amount equal to
(x) (i) the product of (i) 1/4, (ii) 0.25% and (iii) the Aggregate Outstanding
Bond Balance as of the first day of the related Collection Period minus
(y) $500.00.

 

21



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business.

“Standard Lease Transaction” means a transaction in which a Land Lease Entity
owns fee title to the real property on which a project has been developed or is
being developed and leases the project property to a tenant pursuant to a
long-term ground lease, which transactions are identified on Schedule 2.

“Substitute Collateral” has the meaning specified in Section 8.05(iv)(A).

“Total Asset Value” means, as of any date of determination, the aggregate Asset
Value of the Land Lease Assets as of such date.

“Total Debt Service” means, for any Payment Date, the sum of (i) the Class A
Bond Interest and the Class B Bond Interest for such Payment Date (in all cases,
assuming a Non-Class B Interest Deferral Period for such Payment Date) and
(ii) the Scheduled Bond Principal Payment for such Payment Date.

“Transaction Documents” means the Trust Agreement, the Sale Agreement, the HASI
Indemnity Agreement, the PSA Collateral Assignment (if obtained), the LLE
Collateral Assignment, the Administration Agreement, this Indenture, each Bond
Purchase Agreement, each Direction Letter, the LLE Servicing Agreement, the
Account Control Agreement, the Class A Bonds and the Class B Bonds.

“Transaction Parties” means the Indenture Trustee, the Depositor, the
Administrator, the Issuer, the Land Lease Entities, HASI and HA Capital,
collectively.

“Transfer” means any direct or indirect sale, transfer, assignment,
participation, pledge or other disposition, including any issuance of Bonds by
the Issuer.

“Treasury Regulations” means the regulations promulgated by the U.S. Department
of the Treasury under the Code.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
September 30, 2015, between HA Land Lease Holdings LLC, as depositor and as
initial beneficiary, BNY Mellon Trust of Delaware, as owner trustee, and HA
Capital, as sole member of the depositor and as servicer, with respect to the
Issuer.

“Trust Estate” means collectively and without duplication, the property of the
Issuer, which shall consist of the Issuer’s entire right, title, interest and
estate, whether now owned or hereafter acquired, in and to all accounts,
contract rights, general intangibles, payment intangibles, chattel paper,
instruments, documents, money, certificates of deposit, goods, letters of
credit, advices of credit, certificated securities and uncertificated securities
consisting of, arising from, or relating to:

(i) the Membership Interests;

 

22



--------------------------------------------------------------------------------

(ii) all Scheduled Lease Payments or Unscheduled Project Payments received or
held by the Issuer or the LLE Servicer (other than any amounts withdrawn from
the Servicer Account pursuant to Section 3.07(a));

(iii) all Substitute Collateral and all related payments of the Defeasance
Amount;

(iv) each Account and all monies, securities, instruments and other property
(together with all earnings, dividends, distributions, income, issues, and
profits relating thereto) from time to time held in or credited to any Account;

(v) the HASI Indemnity Agreement, including all payments made or received
pursuant to the HASI Indemnity Agreement;

(vi) the LLE Collateral Assignment;

(vii) the PSA Collateral Assignment (if obtained);

(viii) all Unscheduled Bond Principal Payments; (ix) all rights and remedies of
the Issuer under the Transaction Documents to which it is a party; and

(x) all income, revenues, issues, products, revisions, substitutions,
replacements, profit and proceeds of and from all of the foregoing.

“Trustee Expenses” means any and all reasonable expenses, disbursements or
advances incurred or made by the Owner Trustee or the Indenture Trustee in
accordance with the Transaction Documents, in each case to the extent not
previously paid to the Owner Trustee or the Indenture Trustee.

“Trustee Fees” means, for any Payment Date, the fees, expenses and
indemnification amounts payable to each of the Owner Trustee and the Indenture
Trustee for performing their respective obligations under the Transaction
Documents during the related Collection Period, in each case as set forth in a
separate written agreement.

“UCC” means the Uniform Commercial Code (or any comparable law) in effect in any
relevant jurisdiction the laws of which govern the perfection of security
interests rendered hereunder.

“Unscheduled Bond Principal Payment” means, for any Payment Date, an amount
equal to the sum of:

(i) the principal portion of all Unscheduled Project Payments received during
the related Collection Period;

(ii) the net proceeds received during the related Collection Period from the
sale of any Land Lease Asset to a third party;

 

23



--------------------------------------------------------------------------------

(iii) the principal portion of all Repurchase Payments received during the
related Collection Period;

(iv) the principal portion of all Voluntary Prepayments deposited into the
Collection Account on the related Reporting Date;

(v) the principal portion of all Indemnity Payments received during the related
Collection Period; and

(vi) any unpaid portion of Unscheduled Bond Principal Payments from prior
Payment Dates received or held during the related Collection Period.

“Unscheduled Project Payments” means all payments, including insurance proceeds,
condemnation awards, and any other non-recurring payments with respect to any
Land Lease Asset, made by or on behalf of the related Lessee to the related Land
Lease Entity under the terms of the applicable Land Lease Asset Documents, other
than Scheduled Lease Payments,

“Variable Lease Payments” means, on any date of determination for any Land Lease
Asset, the aggregate remaining variable or generation-based payments based upon
P50 output production expectations to be paid by the related Lessee to the
related Land Lease Entity under the terms of the related Land Lease Asset
Documents.

“Voluntary Prepayment” has the meaning specified in Section 8.01(a).

“Voluntary Prepayment Account” has the meaning specified in Section 5.02.

“Voluntary Prepayment Amount” means, with respect to any Voluntary Prepayment,
the sum of (i) the Outstanding Bond Balance of the Bonds to be prepaid
immediately prior to the related Voluntary Prepayment Date, (ii) all accrued but
unpaid interest thereon as of such Voluntary Prepayment Date, (iii) if such
Voluntary Prepayment Date occurs prior to the Make Whole Determination Date, the
Make Whole Amount due in connection with such Voluntary Prepayment and (iv) all
amounts owed to the Owner Trustee, the Indenture Trustee, the Backup Servicer or
the Servicer on the related Voluntary Prepayment Date.

“Voluntary Prepayment Date” has the meaning specified in Section 8.01(a).

Section 1.02. Other Definitional Provisions.

(a) All terms defined in this Indenture shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(b) As used in this Indenture and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Indenture or in
any such certificate or other document, and accounting terms partly defined in
this Indenture or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under GAAP. To the
extent that the definitions of accounting terms in this Indenture or in any such
certificate or other document are inconsistent with the meanings of such terms
under GAAP, the definitions contained in this Indenture or in any such
certificate or other document shall control.

 

24



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein,” “hereunder,” and words of similar import when
used in this Indenture shall refer to this Indenture as a whole and not to any
particular provision of this Indenture; Article, Section, subsection, Exhibit
and Schedule references contained in this Indenture are references to Articles,
Sections, subsections, Exhibits and Schedules in or to this Indenture unless
otherwise specified; the term “including” means “including without limitation;”
and the term “or” is not exclusive.

(d) The definitions contained in this Indenture are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

Section 1.03. Captions; Table of Contents. The captions or headings in this
Indenture and the Table of Contents are for convenience only and in no way
define, limit or describe the scope and intent of any provisions of this
Indenture.

ARTICLE II

ISSUANCE AND SALE OF BONDS

Section 2.01. General; Authentication Order. Subject to the provisions of this
ARTICLE II, on the Closing Date, upon the Indenture Trustee’s receipt from the
Issuer of an executed Authentication Order, the Indenture Trustee shall execute,
authenticate and deliver the Class A Bonds and the Class B Bonds on behalf of
the Issuer in accordance with the directions set forth in such Authentication
Order.

Section 2.02. Issuance and Sale of Bonds. Subject to the satisfaction, or waiver
by the Required Bondholders, of all conditions precedent to the contribution and
sale of the Membership Interests to the Issuer pursuant to the Sale Agreement
and the sale of the Class A Bonds and the Class B Bonds on the Closing Date,
including the conditions set forth in the Sale Agreement and each Bond Purchase
Agreement, on the Closing Date, the Depositor will contribute and sell the
Membership Interests to the Issuer, and the Issuer will, in accordance with the
terms and provisions of each Bond Purchase Agreement, deliver or cause to be
delivered the Class A Bonds to the Class A Bondholders and the Class B Bonds to
the Class B Bondholders, in each case registered on the Bond Register in the
name of the related Holder, against payment of the purchase price therefor by
wire transfer of immediately available funds to the Indenture Trustee for
deposit in HASI SYB Tr 2015-1 Collection Account              for application as
described in this Section 2.02. Upon its receipt of the proceeds of the sale of
the Class A Bonds and the Class B Bonds, the Indenture Trustee shall, from such
proceeds and in the following order: (a) deposit an amount equal to the Initial
Collection Account Deposit Amount into the Collection Account, (b) deposit an
amount equal to the Class A Liquidity Reserve Account Required Balance for the
Closing Date into the Class A Liquidity Reserve Account, (c) pay the fees and
expenses required to be paid as of such time by the Issuer under each Bond
Purchase Agreement, (d) pay any other fees and expenses identified by the
Issuer, if any, and (e) pay the balance to or at the direction of the Depositor
pursuant to the Sale Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE III

BONDS AND TRANSFER OF INTERESTS

Section 3.01. Terms.

(a) The Bonds are limited recourse obligations of the Issuer subject to the
Grant of the Lien on the Trust Estate contained herein. Each Bond entitles the
Holder thereof to receive on each Payment Date, in the order of priority
specified in Section 3.07, a specified portion of certain payments made with
respect to the Trust Estate, in each case pro rata in accordance with such
Bondholder’s Pro Rata Interest.

(b) No Bondholder shall be required to surrender any Bond in order to receive
any distribution (except as provided in Section 3.07 for the final distribution)
thereon. Any Bond as to which the Indenture Trustee has made the final
distribution thereon shall be deemed canceled and shall no longer be Outstanding
for any purpose of this Indenture.

Section 3.02. Forms. The Bonds shall be substantially in the forms attached as
Exhibit A, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture to comply, or
facilitate compliance, with applicable laws, and may have such letters, numbers
or other marks of identification and such legends or endorsements placed thereon
as may be required to comply with the rules of any applicable securities laws or
as may, consistently herewith, be determined by the Authorized Officer of the
Issuer executing such Bonds, as evidenced by his execution thereof.

Section 3.03. Execution, Authentication and Delivery.

(a) Each Bond shall be executed on behalf of the Issuer, by the manual signature
of one of the Issuer’s Authorized Officers and shall be authenticated by the
manual signature of one of the Indenture Trustee’s Authorized Officers.

(b) Bonds bearing the manual signature of individuals who were at any time
Authorized Officers of the Issuer shall, upon proper authentication by the
Indenture Trustee, bind the Issuer, notwithstanding that such individuals or any
of them have ceased to hold such offices prior to the delivery of such Bonds or
did not hold such offices at the date of authentication of such Bonds.

(c) The Bonds shall be dated as of the Closing Date and delivered on the Closing
Date to the parties specified in Section 2.02.

(d) No Bond shall be valid until executed and authenticated as set forth above.

Section 3.04. Registration and Transfer; Exchange; Negotiability.

(a) Each Bond shall be transferable only upon a register (the “Bond Register”),
which shall be kept for that purpose at the office of the Person acting as
registrar (the “Bond Registrar”). The Indenture Trustee is hereby designated as
the initial Bond Registrar. Subject to the provisions of this Section 3.04, the
Transfer of any Bond shall be effected on the Bond Register by the Bondholder
thereof in person or by its attorney duly authorized in writing,

 

26



--------------------------------------------------------------------------------

upon surrender thereof together with a written instrument of transfer
substantially in the form attached as Exhibit G duly executed by the Bondholder
or its duly authorized attorney. Any purported Transfer of a Bond except as
expressly permitted pursuant to, and in compliance with, the provisions of this
Section 3.04 shall not be registered by the Bond Registrar on the Bond Register
and in any event shall be deemed void for all purposes of this Indenture. Upon
the Transfer of any such Bond, the Issuer shall execute, and the Indenture
Trustee shall authenticate and deliver, in the name of the transferee a new Bond
or Bonds in the same aggregate principal amount as the surrendered Bond or
Bonds.

(b) At the option of the Bondholder, Bonds may be exchanged for other Bonds of
any Authorized Denomination, and of a like aggregate principal amount, upon
surrender of the Bonds to be exchanged at such office or agency of the Indenture
Trustee designated for such purpose. Whenever any Bonds are so surrendered for
exchange, the Issuer shall execute, and the Indenture Trustee shall authenticate
and deliver, the Bonds which the Bondholder making the exchange is entitled to
receive.

(c) All Bonds issued upon any registration of Transfer or exchange of Bonds
shall represent valid obligations of the Issuer, to the same extent as the Bonds
surrendered upon such registration of Transfer or exchange.

(d) The Indenture Trustee shall ensure that no register of Transfer of any Bond
(including by the initial sale of such Bond upon the issuance thereof) to any
Person shall be effected unless such Person delivers to the Indenture Trustee
(i) completed certificates substantially in the forms attached as Exhibit C-1
and Exhibit C-2 and (ii) a completed certificate substantially in the form
attached as Exhibit D, if applicable, with a completed Internal Revenue Service
Form W-9 (or successor form) or, if Exhibit D is not applicable, a completed
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY, as applicable
(or successor forms), and such additional information as may be requested by the
Indenture Trustee for purposes of determining withholding status as to such
Person; provided that (and for the avoidance of doubt) purchasers of Bonds on
the Closing Date will only be required to make the representations and
agreements set forth in the applicable Bond Purchase Agreement (and will not be
required to deliver completed certificates in the Forms of Exhibit C-1 and
Exhibit C-2).

(e) No Bond may be Transferred (including by pledge or hypothecation) unless
such Transfer is exempt from the registration requirements of the Securities Act
and all applicable state securities laws and will not cause the Issuer to become
subject to the requirement that it register as an investment company under the
Investment Company Act. None of the Issuer, the Indenture Trustee, the Servicer
or the Bond Registrar is obligated to register the Bonds under the Securities
Act or any other securities law. The Bonds purchased on the Closing Date were
offered in a transaction not involving a public offering in reliance on
Section 4(a)(2) of the Securities Act, Rule 506(b) promulgated under the
Securities Act and/or Rule 506(c) promulgated under the Securities Act, to
“accredited investors” as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act (“Institutional Accredited Investor”) that are also “qualified
purchasers” as defined in Section 2(a)(51) of the Investment Company Act of 1940
(“Qualified Purchaser”). Each transferee purchaser (including subsequent
transferees) of Bonds will be required to make the representations and
agreements in the Transfer Certificate and ERISA Certificate attached as Exhibit
C-1 and Exhibit C-2.

 

27



--------------------------------------------------------------------------------

(f) In all cases in which the right to exchange or transfer Bonds is exercised,
the Issuer shall execute, and the Indenture Trustee shall authenticate and
deliver, Bonds in accordance with the provisions of this Indenture. For every
such exchange or registration of transfer of Bonds, the Bondholder shall be
responsible for any tax or other governmental charge required to be paid with
respect to such exchange or registration of transfer, but the Indenture Trustee
will not charge any fee.

(g) No transfer of any Bond shall be effective if it would result in 25% or more
of the value of any Class of Bonds being held by Benefit Plan Investors (the
“25% Limitation”). For purposes of this determination, the value of equity
interests held by a person (other than a Benefit Plan Investor) that has
discretionary authority or control with respect to the assets of the entity or
that provides investment advice for a fee (direct or indirect) with respect to
such assets (or any “affiliate” of such a person (as defined in the Plan Asset
Regulation)) is disregarded (any such person with respect to the Issuer (a
“Controlling Person”), HA Capital and its affiliates shall be disregarded and
not treated as being Outstanding). In addition, if any Holder of Bonds
(i) informs the Indenture Trustee that as a result of a proposed transfer of
interests in, or securities issued by, such Holder, all or a specified portion
of the Bonds owned by such Holder would be deemed to be held by a Benefit Plan
Investor and (ii) requests the Indenture Trustee to determine and notify such
Holder whether the 25% Limitation would be exceeded after giving effect to such
transfer, then the Indenture Trustee shall make such determination, subject to
the last sentence of this Section 3.04(g), and notify such Holder accordingly.
Each Holder of Bonds shall be required to covenant that it will inform the
Indenture Trustee of any such transfer, will not permit any such transfer that
would cause the 25% Limitation to be exceeded to become effective, and will
notify the Indenture Trustee of the effectiveness of any transfer that is not
prohibited by this paragraph. After it is notified of the effectiveness of any
transfer pursuant to the foregoing sentence, the Indenture Trustee shall regard
the Bonds held by such Holder (or specified portion thereof) as being held by a
Benefit Plan Investor in future calculations of the 25% Limitation made pursuant
to this Indenture unless subsequently notified by such Holder that such Bonds
(or specified portion thereof) would no longer be deemed to be held by Benefit
Plan Investors. The Indenture Trustee shall be entitled to rely exclusively upon
the information set forth in the face of the Transfer Certificates received
pursuant to the terms of this Section 3.04 and only Bonds that a trust officer
of the Indenture Trustee actually knows to be so held shall be so disregarded.

(h) The Indenture Trustee shall not be responsible for ascertaining whether any
transfer complies with, or for otherwise monitoring or determining compliance
with, the requirements or terms of the Securities Act, applicable state
securities laws, ERISA, the Code or the Investment Company Act; except that if a
certificate is specifically required by the terms of this Section 3.04 to be
provided to the Indenture Trustee by a prospective transferor or transferee, the
Indenture Trustee shall be under a duty to receive and examine the same to
determine whether it conforms substantially on its face to the applicable
requirements of this Section 3.04; provided, however, that the Indenture Trustee
shall not be required to obtain any certificate specifically required by the
terms of this Section 3.04 if the Indenture Trustee is not notified of or in a
position to know of any transfer requiring such a certificate to be presented by
the proposed transferor or transferee.

 

28



--------------------------------------------------------------------------------

(i) So long as a Bond remains Outstanding, transfers and exchanges of a Bond, in
whole or in part, shall only be made in accordance with Section 3.02,
Section 3.03, and this Section 3.04(i).

(i) Transfer of Bonds. If a Holder of an interest in a Bond wishes at any time
to transfer its interest in such Bond to a Person who wishes to take delivery
thereof in the form of one or more Bonds of the same Class, such Holder may
transfer or cause the transfer of such interest for an equivalent interest in
one or more such Bonds of the same Class as provided below. Upon receipt by the
Issuer and the Bond Registrar of:

(A) such Holder’s Bond properly endorsed for assignment to the transferee, and

(B) a Transfer Certificate given by the transferee of such beneficial interest,
then

the Bond Registrar shall cancel such Bond in accordance with Section 3.08,
record the transfer in the Bond Register in accordance with this Section 3.04
and shall notify the Issuer, who shall execute one or more Bonds and the
Indenture Trustee shall authenticate and deliver Bonds bearing the same
designation as the Bond of the appropriate Class endorsed for transfer,
registered in the names specified in the Transfer Certificate, in principal
amounts designated by the transferee (the Class and the aggregate of such
amounts being the same as the interest in the Bond surrendered by the
transferor), and in an authorized denomination. Any purported transfer in
violation of the foregoing requirements shall be null and void ab initio and of
no force and effect.

(ii) Exchange of Bonds. If a Holder of an interest in one or more Bonds wishes
at any time to exchange such Bonds for one or more such Bonds in the same Class,
such Holder may exchange or cause the exchange of such interest for an
equivalent interest in the Bonds of the same Class bearing the same designation
as the Bonds endorsed for exchange as provided below. Upon receipt by the Bond
Registrar of:

(A) such Holder’s Bonds properly endorsed for such exchange and

(B) written instructions from such Holder designating the number and principal
amounts of the applicable Bonds to be issued (the Class and the aggregate
principal amounts of such Bonds to be issued being the same as the Bonds
surrendered for exchange), then

the Bond Registrar shall cancel such Bonds in accordance with Section 3.08,
record the exchange in the Bond Register in accordance with this Section 3.04
and shall notify the Issuer, who shall execute the Bonds and the Indenture
Trustee shall authenticate and deliver one or more Bonds of the same Class
bearing the same designation as the Bonds endorsed for exchange, registered in
the same names as the Bonds surrendered by such Holder or such different names
as are specified in the endorsement described in clause (A) above, in different
principal amounts designated by such Holder (the Class and the aggregate
principal amounts of such Bonds to be issued being the same as the Bonds
surrendered for exchange), and in an authorized denomination.

 

29



--------------------------------------------------------------------------------

(j) If Bonds are issued upon the transfer, exchange or replacement of Bonds
bearing the applicable legends set forth in the applicable part of Exhibit A,
and if a request is made to remove such applicable legend on such Bonds, the
Bonds so issued shall bear such applicable legend, or such applicable legend
shall not be removed, as the case may be, unless there is delivered to the
Indenture Trustee and the Issuer such satisfactory evidence, which may include
an Opinion of Counsel acceptable to them, as may be reasonably required by the
Issuer (and which shall by its terms permit reliance by the Indenture Trustee),
to the effect that neither such applicable legend nor the restrictions on
transfer set forth therein are required to ensure that transfers thereof comply
with the provisions of the Securities Act, the Investment Company Act, ERISA and
the Code. Upon provision of such satisfactory evidence, the Indenture Trustee,
at the written direction of the Issuer shall, after due execution by the Issuer
authenticate and deliver Bonds that do not bear such applicable legend.

(k) To the fullest extent permitted by applicable law, the Bonds (or any
interest therein) may not be Transferred to any Person; provided, however, that
a Transfer of a Bond shall be permitted if (i) such Transfer is a transfer of
record ownership that would be recorded in the Bond Register and, upon
registration, there would be registered in the Bond Register and the Beneficial
Interest Register (as defined in the Trust Agreement) not more than 95
Bondholders and Beneficiaries, (ii) the Indenture Trustee shall have received
written certification from the transferee that it is the beneficial owner of the
issued Bond for federal income tax purposes, and (iii) the Indenture Trustee
shall have received (A) written certification from the transferee that it is and
will remain a “domestic corporation” and not an S corporation for such purposes
or, if the Servicer in its sole discretion consents and (B)(I) written
certification from the transferee that, for purposes of U.S. Treasury
Regulations Section 1.7704-1(h)(3), less than 50% of such transferee’s assets,
by value, will consist at the time of Transfer and at all times thereafter of
the transferee’s direct and indirect interest in Bonds and (II) a completed
certificate substantially in the form attached as Exhibit D, if applicable, with
a completed Internal Revenue Service Form W-9 (or successor form) or, if Exhibit
D is not applicable, a completed Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI, or W-8IMY, as applicable (or successor forms), and such additional
information as may be requested by the Indenture Trustee for purposes of
determining withholding status as to such Person, and (III) if requested by the
Servicer, an Opinion of Counsel, reasonably satisfactory to the Servicer, that
states that, for purposes of U.S. Treasury Regulations Section 1.7704-1(h)(2),
the Transfer would not have been required to be registered under the Securities
Act if the transferor had been offered a Bond on the Closing Date within the
United States; provided further that any Transfer except as expressly permitted
pursuant to, and in compliance with, the provisions of this Section 3.04 shall
be null and void.

Section 3.05. Mutilated, Destroyed, Lost or Stolen Bonds. If (a) any mutilated
Bond is surrendered to the Indenture Trustee, or the Indenture Trustee receives
evidence to its reasonable satisfaction of the destruction, loss or theft of any
Bond, and (b) in the case of any mutilated Bond, such mutilated Bond shall first
be surrendered to the Indenture Trustee, and in the case of any destroyed, lost
or stolen Bond, the Bondholder shall have first delivered to the Indenture
Trustee and the Servicer such security or indemnity as may be reasonably
required by it to hold

 

30



--------------------------------------------------------------------------------

the Indenture Trustee and the Servicer harmless, then, in the absence of notice
to the Indenture Trustee that such Bond has been acquired by a bona fide
purchaser, the Indenture Trustee shall execute, authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Bond, a
new Bond of like tenor and aggregate principal amount, bearing a number not
contemporaneously outstanding.

Upon the issuance of any new Bond under this Section 3.05, the Bondholder shall
be responsible for any tax or other governmental charge that may be imposed in
relation thereto, but the Indenture Trustee will not charge any fee.

Every new Bond issued pursuant to this Section 3.05 in exchange for or in lieu
of any mutilated, destroyed, lost or stolen Bond shall constitute an original
additional contractual obligation of the Issuer, and shall be entitled to all
the benefits of this Indenture equally and proportionately with any and all
other Bonds of the same Class duly issued hereunder and such mutilated,
destroyed, lost or stolen Bond shall not be valid for any purpose.

The provisions of this Section 3.05 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Bonds.

Section 3.06. Persons Deemed Bondholders. The Indenture Trustee and any agent of
the Indenture Trustee shall treat the Person in whose name any Bond is
registered as the Holder of such Bond for the purpose of receiving distributions
with respect to such Bond and for all other purposes whatsoever, and neither the
Indenture Trustee nor any agent of the Indenture Trustee shall be affected by
notice to the contrary.

Section 3.07. Payment of Interest and Principal.

(a) If no default by the LLE Servicer has occurred and is continuing under the
LLE Servicing Agreement, the LLE Servicer may direct the Indenture Trustee in
writing to withdraw from the Servicer Account on any Business Day, in each case
before depositing (or causing to be deposited) Scheduled Lease Payments and
Unscheduled Project Payments received with respect to any Land Lease Asset into
the Collection Account pursuant to Section 5.03(b), only those amounts necessary
to (i) pay known or reasonably anticipated Asset Level Expenses as and when due
or (ii) reimburse the LLE Servicer for its payment of Asset Level Expenses,
including LLE Servicer Advances related to such Land Lease Asset, in each case
without duplication. If the amount available to be withdrawn on any Business Day
is insufficient to pay or reimburse such Asset Level Expenses or LLE Servicer
Advances, the LLE Servicer may direct the Indenture Trustee to withdraw such
shortfall on one or more subsequent Business Days. The Indenture Trustee shall,
promptly after its receipt of any written direction pursuant to this
Section 3.07(a), withdraw from the Servicer Account the amount specified in such
written direction and pay such amount in accordance with such written direction.
If a Servicer Event of Default or an Event of Default has occurred and is
continuing or a default by the LLE Servicer under the LLE Servicing Agreement
has occurred and is continuing, then, in each case, the LLE Servicer may deliver
to the Indenture Trustee, in each case not fewer than two and not more than five
Business Days before any Asset Level Expense is scheduled to become due and
payable or any Asset Level Expense is eligible to be reimbursed, a notice
executed and delivered by an

 

31



--------------------------------------------------------------------------------

Authorized Officer of the LLE Servicer (i) specifying the date on which such
Asset Level Expense will become due and payable or such Asset Level Expense was
incurred, (ii) describing the nature of such Asset Level Expense,
(iii) identifying the Land Lease Entity to which such Asset Level Expense
relates, and (iv) specifying the amount of such Asset Level Expense. The
Indenture Trustee shall, promptly after its receipt of any such notice, withdraw
from the Servicer Account the amount specified in such notice and pay such
amount at the direction of the LLE Servicer. The LLE Servicer may not amend,
supplement or otherwise modify the LLE Servicing Agreement without the prior
written consent of the Required Bondholders. If the Servicer makes a Servicer
Advance pursuant to Section 6.12, the Servicer may direct or instruct the
Indenture Trustee to withdraw funds from the Servicer Account with respect to
such Servicer Advance in accordance with this Section 3.07(a) as if such advance
had been made by the LLE Servicer.

(b) On each Payment Date, the Indenture Trustee shall, to the extent directed in
the related Quarterly Servicer Report, apply the related Available Funds on
deposit in the Collection Account to make the following payments and deposits in
the following order of priority:

(i) pro rata (A) to the Owner Trustee and the Indenture Trustee, the Trustee
Fees for such Payment Date plus any accrued but unpaid Trustee Fees with respect
to prior Payment Dates plus any extraordinary out-of-pocket expenses of the
Owner Trustee or the Indenture Trustee incurred and not reimbursed and indemnity
amounts owed to the Owner Trustee or the Indenture Trustee, in each case in
connection with their respective obligations and duties under the Trust
Agreement and this Indenture, respectively; provided, however, that the
aggregate amount payable to the Owner Trustee and the Indenture Trustee on such
Payment Date as reimbursement for such expenses shall be limited to $450,000 per
calendar year unless an Event of Default has occurred, the Bonds have been
accelerated, or the Trust Estate has been sold pursuant to this Indenture; and
(B) to the Backup Servicer, the Backup Servicer Fee for such Payment Date plus
any accrued but unpaid Backup Servicer Fees with respect to prior Payment Dates;

(ii) to the Servicer, the Servicer Fee for such Payment Date;

(iii) to the Servicer, any accrued but unpaid Servicer Fees with respect to
prior Payment Dates plus, to the extent not otherwise reimbursed, any other
costs and expenses of the Servicer relating to mistaken deposits, postings or
checks returned for insufficient funds; provided, however, that the aggregate
amount payable to the Servicer as reimbursement for such other reimbursable
costs and expenses incurred by the Servicer in the performance of its duties, to
the extent unanticipated, will be limited to $1,500 per calendar year;

(iv) to the Class A Bondholders, the Class A Bond Interest for such Payment
Date;

(v) except during any Class B Interest Deferral Period, to the Class B
Bondholders, the Class B Bond Interest for such Payment Date;

(vi) to the Class A Liquidity Reserve Account, an amount equal to (A) the
Class A Liquidity Reserve Account Required Balance for such Payment Date minus
(B) the amount on deposit in the Class A Liquidity Reserve Account immediately
prior to such Payment Date;

 

32



--------------------------------------------------------------------------------

(vii) during any Partial Early Amortization Period or any Regular Amortization
Period, to the Class A Bondholders in the following order of priority: (A) the
Scheduled Bond Principal Payment for the Class A Bonds for such Payment Date;
(B) the Unscheduled Bond Principal Payment for such Payment Date (or such lesser
amount as will reduce the Outstanding Bond Balance of the Class A Bonds to
zero); and (C) the Class A Target Balance Supplemental Principal Payment for
such Payment Date;

(viii) during any Early Amortization Period, in the following order of priority:
(A) to the Class A Bondholders until the Outstanding Bond Balance of the Class A
Bonds has been reduced to zero; and (B) to the Class B Bondholders in the
following order of priority: (1) to reduce the Outstanding Bond Balance of the
Class B Bonds to zero and (2) to pay any unpaid Class B Deferred Interest for
such Payment Date;

(ix) during any Partial Early Amortization Period to the extent of 50% of any
remaining Available Funds on deposit in the Collection Account, to the Class A
Bondholders until the Outstanding Bond Balance of the Class A Bonds has been
reduced to zero;

(x) during any Partial Early Amortization Period, to the Class B Bondholders in
the following order of priority: (A) to pay any unpaid Class B Deferred Interest
for such Payment Date; (B) to pay any unpaid Class B Bond Interest for such
Payment Date; and (C) to reduce the Outstanding Bond Balance of the Class B
Bonds to zero;

(xi) during any Regular Amortization Period, to the Class B Bondholders in the
following order of priority: (A) the Scheduled Bond Principal Payment for the
Class B Bonds for such Payment Date; (B) the Unscheduled Bond Principal Payment
for such Payment Date remaining after payment to the Class A Bondholders (or
such lesser amount as will reduce the Outstanding Bond Balance of the Class B
Bonds to zero); and (C) any unpaid Class B Deferred Interest;

(xii) to the Owner Trustee and the Indenture Trustee, any extraordinary
out-of-pocket expenses of the Owner Trustee or the Indenture Trustee not paid
pursuant to clause (i) above because of the expense amount limitation described
in such clause;

(xiii) to the Class A Bondholders and the Class B Bondholders, in that order of
priority, their respective Post-ARD Additional Bond Interest and Deferred
Post-ARD Additional Bond Interest, if any, for such Payment Date; and

(xiv) to or at the direction of the Issuer, any remaining Available Funds on
deposit in the Collection Account, free and clear of the Lien of this Indenture.

(c) Each Class of Bonds shall accrue interest during each Interest Accrual
Period at the related Bond Rate, and such interest shall be due and payable on
each Payment Date. Interest on each Class of Bonds shall be calculated on the
basis of a 360 day year consisting of twelve 30-day months. Notwithstanding any
other provision hereof, no Bond Rate may exceed the maximum rate permitted by
law.

 

33



--------------------------------------------------------------------------------

(d) Subject to Section 3.01, any installment of interest or principal, if any,
payable on any Bond that is punctually paid or duly provided for on the
applicable Payment Date shall be paid to the Person in whose name such Bond is
registered at the close of business on the related Record Date by wire transfer
or by check mailed first-class postage prepaid to such Person’s address as it
appears on the Bond Register at the close of business on such Record Date. The
funds represented by any such checks returned undelivered shall be held in
accordance with Section 4.02.

(e) All principal and interest payments on a Class of Bonds shall be made pro
rata to the Bondholders of such Class entitled thereto. Except as otherwise
provided herein, the Indenture Trustee shall, before the Payment Date on which
the Issuer expects to pay the final installment of principal of and interest on
any Bond, notify the Holder of such Bond as of the close of business on the
related Record Date of such final installment. Such notice shall be delivered
prior to such final Payment Date and shall specify that such final installment
shall be payable only upon presentation and surrender of such Bond and shall
specify the place where such Bond may be presented and surrendered for payment
of such installment. Notices in connection with any Voluntary Prepayment shall
be delivered to Bondholders as provided in Section 8.02.

(f) Notwithstanding the foregoing, the unpaid principal amount of the Bonds
shall be due and payable, to the extent not previously paid, on the date on
which an Event of Default shall have occurred and be continuing, if the
Indenture Trustee, acting at the direction of the Required Bondholders (or
immediately upon the occurrence of an Event of Default described in
Section 7.01(c)) have declared the Bonds to be immediately due and payable in
the manner provided in Section 7.02.

Section 3.08. Cancellation. All Bonds surrendered for registration of transfer
or exchange shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it in accordance with its customary procedures. No Bond shall be authenticated
in lieu of or in exchange for any Bond canceled as provided in this
Section 3.08, except as expressly permitted by this Indenture.

Section 3.09. Bonds Beneficially Owned by Persons Not Institutional Accredited
Investors/Qualified Purchasers or in Violation of ERISA Representations.

(a) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of an interest in any Bond to a person that is not an Institutional
Accredited Investor/Qualified Purchaser and that is not made pursuant to an
applicable exemption under the Securities Act and the Investment Company Act
shall be null and void and any such purported transfer of which the Issuer or
the Indenture Trustee shall have notice may be disregarded by the Issuer and the
Indenture Trustee for all purposes.

(b) If any Person that is not an Institutional Accredited Investor/Qualified
Purchaser shall become the owner of an interest in any Bond (any such person a
“Non-Permitted Holder”), the Issuer shall send notice to such Non-Permitted
Holder demanding that such Non-Permitted Holder transfer its interest in the
Bonds held by such person to a Person that is not a Non-Permitted Holder within
30 days of the date of such notice. If such Non-Permitted Holder

 

34



--------------------------------------------------------------------------------

fails to so transfer such Bonds, as applicable, the Issuer (or the Administrator
acting on behalf of the Issuer) shall have the right, without further notice to
the Non-Permitted Holder, to sell such Bonds, as applicable, or interest in such
Bonds at a public or private sale called and conducted in any manner permitted
by law, and to remit the net proceeds of such sale (taking into account any
commissions, expenses and taxes incurred by the Issuer in connection with such
sale) to the holder as payment in full for such Bonds. The terms and conditions
of any sale under this clause (b) shall be determined in the sole discretion of
the Issuer (or the Administrator acting on behalf of the Issuer), and neither
the Issuer nor the Administrator shall be liable to any Person having an
interest in the Bonds sold as a result of any such sale or the exercise of such
discretion.

(c) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of an interest in any Bond to a Person who has made or is deemed to
have made an ERISA-related representation required by Section 3.04 that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer or the Indenture Trustee shall have
notice may be disregarded by the Issuer and the Indenture Trustee for all
purposes.

(d) If any Person shall become the owner of an interest in any Bond who has made
or is deemed to have made an ERISA-related representation required by
Section 3.04 that is subsequently shown to be false or misleading or whose
ownership otherwise causes a violation of the 25% Limitation (any such person a
“Non-Permitted ERISA Holder”), the Issuer shall, promptly after discovery by the
Issuer that such person is a Non-Permitted ERISA Holder (or upon notice by the
Indenture Trustee to the Issuer if it makes the discovery), send notice to such
Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder
transfer all or any portion of the Bonds held by such Person to a Person that is
not a Non-Permitted ERISA Holder within 14 days of the date of such notice. If
such Non-Permitted ERISA Holder fails to so transfer its Bonds the Issuer shall
have the right, without further notice to the Non-Permitted ERISA Holder, to
sell such Bonds or interest in such Bonds to a purchaser selected by the Issuer
that is not a Non-Permitted ERISA Holder on such terms as the Issuer may choose.
The Issuer may select the purchaser by soliciting one or more bids from one or
more brokers or other market professionals that regularly deal in securities
similar to the Bonds and selling such Bonds to the highest such bidder. However,
the Issuer may select a purchaser by any other means determined by it in its
sole discretion. The Holder of each Bond, the Non-Permitted ERISA Holder and
each other Person in the chain of title from the Holder to the Non-Permitted
ERISA Holder, by its acceptance of an interest in the Bonds agrees to cooperate
with the Issuer and the Indenture Trustee to effect such transfers. The proceeds
of such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted ERISA Holder. The terms and
conditions of any sale under this clause (d) shall be determined in the sole
discretion of the Issuer, and neither the Issuer nor the Administrator shall be
liable to any Person having an interest in the Bonds sold as a result of any
such sale or the exercise of such discretion.

ARTICLE IV

COVENANTS

Section 4.01. Distributions. The Indenture Trustee will duly and punctually pay,
from Available Funds on deposit in the Collection Account, distributions with
respect to the Bonds in

 

35



--------------------------------------------------------------------------------

accordance with the terms of the Bonds and this Indenture. Such distributions
shall be made by wire transfer to an account within the United States designated
no later than five Business Days prior to the related Record Date, in each case
to each Bondholder of record as of the close of business on such Record Date.

Section 4.02. Money for Distributions to be Held in Trust; Withholding; FATCA
Matters.

(a) All payments of amounts due and payable with respect to the Bonds that are
to be made from amounts withdrawn from the Collection Account pursuant to
Section 3.07 shall be made by and on behalf of the Indenture Trustee.

(b) (i) The Indenture Trustee, on behalf of the Issuer, shall comply with all
requirements of the Code, Treasury Regulations and applicable state and local
law with respect to the withholding from any distributions made by it to any
Bondholder of any applicable withholding taxes imposed thereon and with respect
to any applicable reporting requirements in connection therewith. If the Issuer
is characterized as a partnership for income tax purposes, the Indenture Trustee
shall withhold from amounts otherwise distributable to such Bondholder at the
highest potentially applicable rate if such Bondholder fails to provide a duly
executed Certificate of Non-Foreign Status substantially in the form attached as
Exhibit D, which withholding shall be computed on the basis of such Bondholder’s
allocable net income from the Issuer or, if it produces a larger withholding
amount, its gross income from the Issuer, and such withheld amounts shall be
deemed paid to the affected Bondholder for all purposes of this Indenture.

(ii) Each of the Issuer and each Holder of any Bonds, by the purchase of such
Bonds or its acceptance of a beneficial interest therein, acknowledges that
interest on the Bonds will be treated as United States source interest, and, as
such, United States withholding tax may apply. Each of the Issuer and each such
Bondholder further agrees, upon request, to provide any certifications that may
be required under applicable law, regulations or procedures to evidence such
status and understands that if it ceases to satisfy the foregoing requirements
or provide requested documentation, payments to it under the Bonds or any
Transaction Document may be subject to United States withholding tax (without
any corresponding gross-up). Without limiting the foregoing, if a payment made
with respect to the Bonds or any Transaction Document would be subject to United
States federal withholding tax imposed by FATCA if the recipient of such payment
were to fail to comply with FATCA (including the requirements of Sections
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such recipient
shall deliver to the Issuer and the Indenture Trustee, at the time or times
prescribed by the Code and at such time or times reasonably requested by the
Issuer or the Indenture Trustee, such documentation prescribed by the Code
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Issuer or the Indenture
Trustee to comply with their respective obligations under FATCA, to determine
that such recipient has complied with such recipient’s obligations under FATCA,
or to determine the amount to deduct and withhold from such payment.

 

36



--------------------------------------------------------------------------------

Section 4.03. Protection of Trust Estate.

(a) The Indenture Trustee will hold the Trust Estate in trust for the benefit of
the Bondholders. The Issuer, the Indenture Trustee and the Servicer, from time
to time, will execute and deliver all such supplements and amendments hereto
pursuant to ARTICLE XII and all instruments of further assurance and other
instruments, and the Issuer and the Servicer will take such other action as the
Servicer deems reasonably necessary or advisable, to:

(i) more effectively hold in trust all or any portion of the Trust Estate;

(ii) perfect, publish notice of, or protect the validity of any Grant made or to
be made by this Indenture;

(iii) enforce the Indenture Trustee’s rights with respect to the Trust Estate;
or

(iv) preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee, and the interests of the Bondholders represented thereby, in
the Trust Estate against the claims of all Persons and parties.

(b) The Issuer hereby appoints the Indenture Trustee with effect from the date
of this Indenture to act as custodian of the certificates representing the
Membership Interests (the “Custodial Property”) pursuant to the terms and
conditions of this Indenture, and the Indenture Trustee hereby accepts such
appointment. The Issuer will, on the Closing Date, deliver the Custodial
Property to The Bank of New York Mellon Corporate Trust - Asset-Backed
Securities, 101 Barclay St – 7E, New York, NY 10286, Attn: Michael Commisso, or
such other location as the Indenture Trustee may designate in writing to the
Issuer, and the Indenture Trustee will hold the Custodial Property in its
physical possession in a secure location. The Indenture Trustee shall exercise
reasonable care and diligence, consistent with customary standards for such
custody, in the possession, retention and protection of the Custodial Property.
The Issuer acknowledges and agrees that the Indenture Trustee has no obligation
to review the Custodial Property.

(c) The Indenture Trustee shall have the power to enforce, and may enforce, the
obligations of the other parties to this Indenture, by action, suit or
proceeding at law or equity, and shall also have the power to enjoin, by action
or suit in equity, any acts or occurrences which may be unlawful or in violation
of the rights of the Bondholders; provided, however, that nothing in this
Section 4.03(c) shall require any action by the Indenture Trustee unless the
Indenture Trustee shall first have been furnished with such indemnity as is
satisfactory to it.

(d) The Servicer is hereby authorized and empowered by the Issuer to, and it
shall on behalf of the Issuer, execute and deliver or cause to be executed and
delivered on behalf of the Issuer, (i) any and all financing statements,
continuation statements and other documents or instruments necessary to perfect
or maintain the Indenture Trustee’s Lien on the Trust Estate and (ii) any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and any other comparable instrument, with respect to the Trust
Estate if, in the Servicer’s reasonable judgment, such action is in the best
interest of the Bondholders and in accordance with this Indenture.

 

37



--------------------------------------------------------------------------------

Section 4.04. Performance of Obligations. Neither the Issuer, the Indenture
Trustee, nor the Servicer will take any action, nor will any of them permit any
Affiliate to take any action, that would release the Issuer, the Depositor, or
any Land Lease Entity from any of its covenants or obligations under any
instrument or document relating to the Trust Estate or the Bonds or which would
result in the amendment, hypothecation, subordination, termination or discharge
of, or impair the validity or effectiveness of, any such instrument or document,
except as expressly provided in this Indenture, such other instrument or
document, or any other Transaction Document.

The Indenture Trustee may contract with other Persons to assist it in performing
its duties hereunder. Subject to ARTICLE IX, the Indenture Trustee shall remain
primarily liable for the performance of its duties hereunder.

Section 4.05. Negative Covenants. The Issuer will not take any of the following
actions:

(a) sell, transfer, exchange or otherwise dispose of any of the Trust Estate
except as expressly permitted by this Indenture;

(b) claim any credit on or make any deduction from the distributions payable in
respect of, the Bonds;

(c) incur, assume or guaranty on behalf of the Issuer any Indebtedness of any
Person except pursuant to this Indenture;

(d) dissolve or liquidate the Trust Estate in whole or in part, except pursuant
to ARTICLE VIII and ARTICLE IX;

(e) amend, modify or restate its charter documents without the prior written
consent of the Required Bondholders;

(f) impair the validity or effectiveness of this Indenture, or release any
Person from any covenants or obligations with respect to the Issuer or the Bonds
under this Indenture, except as may be expressly permitted hereby; or

(g) create or extend any Lien to or upon the Trust Estate or any part thereof or
any interest therein or the proceeds thereof, except for Permitted Liens.

Section 4.06. Issuer May Consolidate, etc., Only on Certain Terms.
Notwithstanding any other provision of the Trust Agreement and any provision of
law that otherwise so empowers the Issuer, the Issuer shall not consolidate with
or merge into any other Person or, except as specifically contemplated by the
Transaction Documents, sell, convey or transfer all or substantially all of its
properties and assets to any other Person unless:

(a) the Person (if other than the Issuer) formed by or surviving such
consolidation or merger or the Person that acquires the properties and assets of
the Issuer by such sale, conveyance or transfer, as applicable, (i) shall be
organized and existing under the laws of the United States or any state,
(ii) shall expressly assume, by an indenture supplemental to this

 

38



--------------------------------------------------------------------------------

Indenture, executed and delivered to the Indenture Trustee, in form satisfactory
to the Beneficiaries and the Indenture Trustee, the due and punctual payment of
the principal of and interest on all Bonds and the performance or observance of
every agreement and covenant of this Indenture to be performed or observed by
the Issuer, (iii) in the case of any such sale, conveyance or transfer, shall
expressly agree by means of such supplemental indenture that all right, title
and interest so sold, conveyed or transferred shall be subject and subordinate
to the rights of Bondholders and (iv) in the case of any such sale, conveyance
or transfer, shall, unless otherwise provided in such supplemental indenture,
expressly agree to indemnify, defend and hold harmless the Issuer against and
from any loss, liability or expense arising under or related to such
supplemental indenture and the Bonds;

(b) prior to and immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing;

(c) the Rating Agency Condition shall have been satisfied with respect to such
transaction;

(d) each of the Issuer and the Indenture Trustee shall have received an Opinion
of Counsel to the effect that such transaction will not have any material
adverse federal income tax consequence to the Issuer, any Beneficiary, or any
Bondholder;

(e) each of the Issuer and the Indenture Trustee shall have received an Opinion
of Counsel to the effect that any action necessary to maintain the Lien created
by this Indenture has been taken; and

(f) each of the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation or merger or such sale, conveyance or transfer, as applicable, and
such supplemental indenture comply with this Section 4.06 and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

Section 4.07. No Other Powers. The Issuer shall not engage in any business
activity or transaction other than those activities permitted by the Trust
Agreement.

Section 4.08. Unconditional Rights of Bondholders to Receive Distributions.
Notwithstanding any other provision of this Indenture, each Bondholder shall
have the right, which is absolute and unconditional, to receive distributions to
the extent and in the manner provided herein and in such Bond or to institute
suit for the enforcement of any such distribution, and such right shall not be
impaired without the consent of such Bondholder.

Section 4.09. Control by Bondholders. The Required Bondholders may direct the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee with respect to the Bonds or exercising any trust or power
conferred on the Indenture Trustee with respect to the Bonds or the Trust
Estate; provided, however, that:

(a) such direction shall not be in conflict with any rule of law or with this
Indenture;

 

39



--------------------------------------------------------------------------------

(b) the Indenture Trustee shall have been provided with indemnity satisfactory
to it; and

(c) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee, which is not inconsistent with such direction; provided,
however, that the Indenture Trustee need not take any action which it determines
might involve it in liability or may be unjustly prejudicial to the Bondholders
not so directing.

Section 4.10. Sole Member Covenants. As the sole member of each Land Lease
Entity, unless prohibited by applicable law, the Issuer covenants that it shall
direct and cause each Land Lease Entity: (i) to observe and perform all the
material obligations imposed upon the each Land Lease Entity under every such
Land Lease Asset Document to which it is a party and not to do or to knowingly
permit to be done anything to impair the security thereof; (ii) not to execute
any other assignment of such Land Lease Entity’s interest in the Land Lease
Asset Documents to which it is a party or assignment of rents arising or
accruing from such Land Lease Asset Documents or from the Project Property;
(iii) not to materially alter, modify or change the terms of the Land Lease
Asset Documents to which it is a party, or cancel or terminate the same, or
accept a surrender thereof without the prior written consent of Indenture
Trustee in each instance (except where the applicable Land Lease Asset Document
allows the counterparty thereunder to terminate such Land Lease Asset Document
without the applicable Land Lease Entity’s consent or approval); (iv) not to
subordinate any Land Lease Asset Document or any Project Property to any
mortgage or other encumbrance, or permit, consent or agree to such
subordination, without Indenture Trustee’s prior written consent in each
instance (which limitation, for the avoidance of doubt, shall not restrict or
limit a Land Lease Entity from agreeing to subordinate any mortgage or other
encumbrance of the applicable Land Lease Entity’s rights in and to its Project
Property to the Land Lease Asset Document itself or to any mortgage or other
encumbrance of any party providing financing to the Lessee or Operator of the
Project being operated on such Project Property and secured by the Lessee’s or
Operator’s interest under the Land Lease Asset Document); (v) not to convey or
transfer or to knowingly suffer or permit a conveyance or transfer of the
premises demised by any Land Lease Asset Document or of any interest therein so
as to affect directly or indirectly a merger of the estates and rights, or a
termination or diminution of the obligations, of any Lessee thereunder (except
where the applicable Land Lease Asset Document allows the counterparty
thereunder to transfer or convey its interests in such Land Lease Asset Document
without the applicable Land Lease Entity’s consent or approval); (vi) not to
materially alter, modify or change the terms of any guaranty of any Land Lease
Asset Document, or any security for any Land Lease Asset Document, or cancel or
terminate any such guaranty, or release or reduce any such security, without the
prior written consent of Indenture Trustee in each instance; (vii) not to
consent to any assignment of or subleasing under any such Land Lease Asset
Document, unless in accordance with its terms, without the prior written consent
of Indenture Trustee in each instance; (viii) not to enter into any future Land
Lease Asset Documents of all or any part of the Project Property without
Indenture Trustee’s prior written consent in each instance; (ix) at Indenture
Trustee’s request, furnish to Indenture Trustee true and complete copies of all
Land Lease Asset Documents and amendments thereto; and (x) to direct, or have
the Servicer or any sub-servicer direct, all Lessees to deposit all amounts owed
with respect to the Land Lease Asset Documents, including, but not limited to
lease payments, royalty payments, condemnation proceeds, insurance proceeds,
termination payments and prepayments, into the Servicer’s Account; provided if
the Land Lease Entity receives any such

 

40



--------------------------------------------------------------------------------

amounts with respect to the Land Lease Asset Documents it shall immediately
deposit, or cause to be deposited, such amounts into the Servicer Account.
Notwithstanding anything to the contrary contained in this Section 4.10,
whenever the prior written consent of Indenture Trustee is required in respect
of any Land Lease Entity action, Indenture Trustee hereby agrees that such
consent shall not be unreasonably withheld, conditioned or delayed.

ARTICLE V

ACCOUNTS, DISBURSEMENTS AND RELEASES

Section 5.01. Collection of Money. Except as otherwise expressly provided in
this Indenture, the Indenture Trustee may demand payment or delivery of all
money and other property payable to or receivable by the Indenture Trustee
pursuant to this Indenture, including all Scheduled Lease Payments with respect
to any Land Lease Asset due in accordance with the respective terms and
conditions of the related Land Lease Asset Documents. The Indenture Trustee
shall hold all such money and property received by it, other than pursuant to or
as contemplated by Section 4.02(a), as part of the Trust Estate and shall apply
it as provided in this Indenture. Except as otherwise expressly provided in this
Indenture, if any default occurs in the making of any payment or performance
under any agreement or instrument that is part of the Trust Estate, the
Indenture Trustee may take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture and any right to proceed
thereafter as provided in ARTICLE VII.

Section 5.02. Establishment of Accounts. The Issuer shall cause to be
established, and the Indenture Trustee shall maintain, at the corporate trust
office of the Indenture Trustee, (a) a collection account entitled “The Bank of
New York Mellon, in trust for the benefit of the Holders of the HASI SYB Trust
2015-1 Bonds – Collection Account” (the “Collection Account”), (b) a reserve
account entitled “The Bank of New York Mellon, in trust for the benefit of the
Holders of the HASI SYB Trust 2015-1 Class A Bonds – Liquidity Reserve Account”
(the “Class A Liquidity Reserve Account”), (c) a defeasance account entitled
“The Bank of New York Mellon, in trust for the benefit of the Holders of the
HASI SYB Trust 2015-1 Bonds –Defeasance Account (the “Defeasance Account”) and
(d) a voluntary prepayment account entitled “The Bank of New York Mellon, in
trust for the benefit of the Holders of the HASI SYB Trust 2015-1 Bonds –
Voluntary Prepayment Account” (the “Voluntary Prepayment Account”). Each of the
Accounts shall be an Eligible Account, and funds held in each Account shall not
be commingled with those of any other Person. The Voluntary Prepayment Account
shall be a deposit account and the Collection Account, the Class A Liquidity
Reserve Account and the Defeasance Account shall each be a securities account.
Funds from each Account may only be withdrawn by the Indenture Trustee in
accordance with this Indenture. The funds in the Voluntary Prepayment Account
shall not be invested.

Section 5.03. Collection Account.

(a) On the Closing Date, the Indenture Trustee shall, pursuant to Section 2.02,
deposit into the Collection Account an amount equal to the Initial Collection
Account Deposit Amount.

 

41



--------------------------------------------------------------------------------

(b) The LLE Servicer shall deposit (or cause to be deposited) from the Servicer
Account into the Collection Account no less frequently than once per week all
Scheduled Lease Payments and Unscheduled Project Payments received with respect
to the Land Lease Assets and not otherwise deposited into the Collection Account
net of any amounts withdrawn from the Servicer Account during the related
Collection Period pursuant to Section 3.07(a).

(c) The LLE Servicer shall deposit (or cause to be deposited) into the
Collection Account promptly following receipt all Unscheduled Bond Principal
Payments, including all Unscheduled Project Payments, all Repurchase Payments
and all Indemnity Payments; provided, however, that the Servicer shall deposit
(or cause to be deposited) into the Voluntary Prepayment Account the portion of
all Repurchase Payments allocable to the related Make Whole Amounts. The
Servicer shall instruct the Indenture Trustee to deposit into the Collection
Account all amounts withdrawn from the Defeasance Account pursuant to
Section 5.05 and all amounts withdrawn from the Class A Liquidity Reserve
Account pursuant to Section 5.04.

(d) On each Payment Date, the Indenture Trustee shall apply or cause to be
applied all related Available Funds then on deposit in the Collection Account in
accordance with Section 3.07(b).

Section 5.04. Class A Liquidity Reserve Account.

(a) On the Closing Date, the Indenture Trustee shall, pursuant to Section 2.02,
deposit into the Class A Liquidity Reserve Account an amount equal to the
Class A Liquidity Reserve Account Required Balance for the Closing Date.

(b) If the amount on deposit in the Collection Account on any Reporting Date
(after giving effect to all other deposits to be made into the Collection
Account on such Reporting Date, including any amount to be withdrawn from the
Defeasance Account on such Reporting Date) is less than the amount necessary to
make the payments described for the following Payment Date in clauses (b)(i)
through (b)(iv) of Section 3.07, the Indenture Trustee shall, to the extent
directed in the related Quarterly Servicer Report, withdraw from the Class A
Liquidity Reserve Account, to the extent available, and deposit into the
Collection Account, before such Payment Date, the amount of such deficiency.

(c) If the Class A Bonds, together with all accrued but unpaid interest thereon,
have not been paid in full on either of (i) the date on which an Event of
Default occurs or (ii) the Anticipated Repayment Date, the Indenture Trustee
shall, to the extent directed in the related Quarterly Servicer Report, withdraw
from the Class A Liquidity Reserve Account, to the extent available, and pay to
the Class A Bondholders on either such date the amount of such deficiency.

(d) If the amount on deposit in the Class A Liquidity Reserve Account on any
Reporting Date (after giving effect to any withdrawal to be made from the
Class A Liquidity Reserve Account before the following Payment Date pursuant to
clause (b) or (c) of Section 5.04 exceeds the Class A Liquidity Reserve Account
Required Balance for such following Payment Date, the Indenture Trustee shall,
to the extent directed in the related Quarterly Servicer Report, withdraw from
the Class A Liquidity Reserve Account and deposit into the Collection Account,
before such Payment Date, the amount of such excess.

(e) On the Class A Liquidity Reserve Account Release Date, the Indenture Trustee
shall, to the extent directed in the related Quarterly Servicer Report, withdraw
from the Class A Liquidity Reserve Account and deposit into the Collection
Account all amounts then on deposit in the Class A Liquidity Reserve Account.

 

42



--------------------------------------------------------------------------------

Section 5.05. Defeasance Account.

(a) On each Reporting Date, the Indenture Trustee shall, to the extent directed
in the related Quarterly Servicer Report, withdraw all cash on deposit in the
Defeasance Account and deposit such cash into the Collection Account.

(b) On the Payment Date on which all of the Class B Bonds are paid in full, the
Indenture Trustee shall, to the extent directed in the related Quarterly
Servicer Report, withdraw any balance of cash or securities remaining on deposit
in the Defeasance Account after any withdrawal necessary to pay the Class B
Bonds and pay or distribute such cash or securities to the Issuer.

Section 5.06. Investment of Accounts.

(a) All of the funds in the Accounts held by the Indenture Trustee shall be
invested and reinvested by the Indenture Trustee in the name of the Issuer for
the benefit of the Bondholders, as directed in writing by the Servicer, in one
or more Eligible Investments bearing interest or sold at a discount. No
investment in any Account, other than the Defeasance Account, shall mature later
than the next Reporting Date or such earlier date as shall be necessary to
permit the Indenture Trustee to make the deposits required by Section 5.03 and
Section 5.04. The Indenture Trustee shall act as a securities intermediary and
shall: (i) hold each Permitted Investment that constitutes investment property
and shall further (I) agree that such investment property shall at all times be
credited to a securities account of which the Indenture Trustee is the
“entitlement holder” as defined in Section 8-102(a)(7) of the UCC, (II) comply
with “entitlement orders” as defined in Section 8-102(a)(8) of the UCC
originated solely by the Indenture Trustee without the further consent of any
other Person, (III) agree that all property credited to such securities account
shall be treated as a “financial asset” as such term is defined in
Section 8-102(a)(9) of the UCC, (IV) waive any Lien on any property credited to
such securities account, and (V) agree that its jurisdiction for purposes of
Section 8-110 and Section 9-305(a)(3) of the UCC shall be Delaware, and that
such agreement shall be governed by the laws of the State of Delaware; and
(ii) maintain for the benefit of the Bondholders, possession or control of each
other Eligible Investment (including any negotiable instruments, if any,
evidencing such Eligible Investments). Terms used in clause (i) above that are
defined in the Delaware UCC and not otherwise defined herein shall have the
meaning set forth in the Delaware UCC.

(b) Subject to Section 9.01, the Indenture Trustee shall not in any way be held
liable by reason of any insufficiency in any Account held by the Indenture
Trustee resulting from any loss on any Eligible Investment included therein. The
Servicer shall promptly reimburse each Account suffering a loss (but only to the
extent the Servicer directed which Eligible

 

43



--------------------------------------------------------------------------------

Investments would be made in such Account) in an amount equal to such loss. The
Servicer shall deposit the amount of such loss no later than the Business Day
prior to the next Payment Date.

(c) All funds in the Accounts held by the Indenture Trustee shall be invested in
the Morgan Stanley Institutional Liquidity Fund – Treasury Portfolio
(Institutional Share Class) if the Servicer shall have failed to give investment
directions to the Indenture Trustee within ten days after receipt of a written
request for such directions from the Indenture Trustee. The Indenture Trustee
shall have no liability for interest on uninvested funds or for the performance
of investments relating to funds in the Accounts.

Section 5.07. Reports by Indenture Trustee. The Indenture Trustee shall report
to the Servicer and the Bondholders in the form of an account statement with
respect to the amount then held in each Account (including investment earnings
accrued or scheduled to accrue) held by the Indenture Trustee and the identity
of the investments included therein, as the Servicer or the Bondholders may from
time to time reasonably request.

Section 5.08. Correction of Deposit Errors. On any day, based on an Officer’s
Certificate of the Servicer, the Indenture Trustee shall withdraw amounts
specified therein (showing in reasonable detail the calculation thereof) and
certified by the Servicer (i) to have been deposited into an Account in error,
or (ii) to be no longer required to be maintained in such Account as provided
herein, and remit the same to the Person or Account identified by the Servicer
as being entitled thereto.

Section 5.09. Release of Trust Estate. Subject to the payment of its fees and
expenses pursuant to Section 10.07, the Indenture Trustee, when required by the
provisions of this Indenture, shall execute instruments to release property from
the Lien of this Indenture, or convey the Indenture Trustee’s interest in the
same, in a manner and under circumstances that are not inconsistent with the
provisions of this Indenture, including in connection with any mandatory
repurchase of Membership Interests pursuant to the Sale Agreement, any Voluntary
Prepayment of the Bonds in whole pursuant to Section 8.01, and any Partial
Defeasance pursuant to Section 8.04. No party relying upon an instrument
executed by the Indenture Trustee as provided in this Section 5.09 shall be
bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

(a) The Issuer shall, in connection with any request to take action pursuant to
Section 5.09 and at least five Business Days before the date of such action,
deliver to the Indenture Trustee, in addition to all other certificates,
opinions or other documents specifically required by this Indenture, an Opinion
of Counsel stating the legal effect of such action, outlining the steps required
to complete such action, and concluding that all conditions precedent to the
taking of such action have been complied with and that such action will not
materially and adversely affect the security for the Bonds or the rights of the
Bondholders in contravention of the provisions of this Indenture. Counsel
rendering any such opinion may rely, without independent investigation, on the
accuracy and validity of any certificate or other instrument delivered to the
Indenture Trustee in connection with any such action.

(b) The Indenture Trustee shall, at such time as there are no Bonds Outstanding
and all sums due to the Indenture Trustee pursuant to Section 10.07 have been
paid in full, release any remaining portion of the Trust Estate that secured the
Bonds from the Lien of this Indenture and release to the Issuer or any other
Person entitled thereto any funds then on deposit in the Accounts.

 

44



--------------------------------------------------------------------------------

ARTICLE VI

SERVICING AND ADMINISTRATION OF TRUST ESTATE

Section 6.01. Servicer to Act as Servicer.

(a) The Servicer, as an independent contract servicer, is hereby appointed by
the Issuer to act as servicer hereunder for its benefit and the benefit of the
Bondholders, and the Servicer agrees to so act. The Servicer shall service and
administer the Trust Estate in accordance with the terms of this Indenture. The
Servicer agrees that it will, unless the Required Bondholders consent otherwise
in writing:

(i) comply in all material respects with all applicable laws, rules, regulations
and orders binding on it, its business and assets, the Land Lease Assets and all
related Land Lease Asset Documents;

(ii) timely and fully perform and comply with all material provisions, covenants
and other promises required to be observed by it under the Transaction Documents
relating to the Land Lease Assets;

(iii) devote to the performance of its obligations under this Indenture and the
other Transaction Documents at least the same amount of time and attention, and
exercise at least the same level of skill, care and diligence, in the
performance of those obligations which a prudent firm engaged in a similar
business would exercise, and the Servicer shall exercise reasonable care and due
diligence in the performance of its duties hereunder. In particular, the
Servicer shall perform its functions in a manner which complies with the terms
of the Transaction Documents, the terms of the Land Lease Asset Documents and,
to the extent consistent with the foregoing, in accordance with the customary
standard of prudent servicers of assets similar to the Land Lease Assets, but in
no event lower than the standards employed by it when servicing assets of a kind
similar to the Land Lease Assets for its own account, but, in any case, without
regard for (A) any relationship that it or any of its Affiliates may have with
the related Lessee, and (B) its right to receive compensation for its services
hereunder or with respect to any particular transaction;

(iv) promptly (but in any event within three (3) Business Days) after becoming
aware thereof, notify the Indenture Trustee and the Bondholders in writing of
any condition, event, act, matter or thing which is a breach of any of the
representations, warranties, covenants or undertakings of it under this
Indenture;

(v) deliver to the Indenture Trustee on the Closing Date (A) copies (which may
be electronic copies) of the Land Lease Asset Documents relating to the Land
Lease Assets and (B) an Officer’s Certificate of the Servicer certifying that
all such documents have been delivered;

 

45



--------------------------------------------------------------------------------

(vi) upon reasonable request and upon prior notice, grant the Required
Bondholders access to its premises during normal office hours and allow the
Required Bondholders to examine and make and take away copies of all records
relating to the Land Lease Assets and to discuss matters relating to the Land
Lease Assets with any of its officers or employees who can be expected to have
knowledge of such matters;

(vii) not amend any Land Lease Asset Document without the written consent of the
Required Bondholders (other than amendments executed in the ordinary course of
business in connection with routine easements);

(viii) not allow any Liens on any of the Trust Estate or any Land Lease Asset
except Liens Granted hereunder, Permitted Liens and such other Liens existing on
the Closing Date and disclosed in writing to the Indenture Trustee and the
Bondholders; and

(ix) keep in force all licenses (including its collection or servicing license
(if required)), approvals, authorizations and consents which may be necessary in
connection with the performance of its obligations under this Indenture and the
other Transaction Documents and perform its obligations under this Indenture in
such a way which is not prejudicial to the continuation of any such license,
approval, authorization or consent.

(b) The Servicer shall take such actions as may be necessary to ensure that the
security interest granted by the Issuer hereunder shall continue to be a
perfected security interest of first priority under applicable law and shall be
maintained as such throughout the term of this Indenture. Without limiting the
generality of the foregoing, the Servicer shall prepare and file all filings
necessary to maintain the effectiveness of any original filings under the UCC as
in effect in any jurisdiction to perfect the Indenture Trustee’s Lien on the
Trust Estate, including (i) continuation statements, and (ii) such other
required statements as may be occasioned by (A) any change of name of the
Indenture Trustee (such preparation and filing to be at the expense of the
Indenture Trustee if occasioned by a change in the Indenture Trustee’s name
other than in connection with the appointment of a successor Indenture Trustee)
or (B) any change in the of location of the place of business or the chief
executive office of the Indenture Trustee (such preparation and filing to be at
the expense of the Indenture Trustee).

Section 6.02. Servicer Duties. In addition to any other customary services which
the Servicer may perform, the Servicer shall perform or cause to be performed
the following servicing and collection activities:

(a) perform standard accounting services and general record keeping services
with respect to the Land Lease Assets and the Land Lease Asset Documents;

(b) promptly respond to any inquiries from the Land Lease Entities concerning
the Land Lease Assets and the Land Lease Asset Documents;

(c) at all times keep the Lessees informed that the Servicer Account is the
proper place and method for making Scheduled Lease Payments and cause the
applicable Land Lease Entity to enforce any rights against any Lessee that makes
a Scheduled Lease Payment other than to the proper place and in the proper
manner;

 

46



--------------------------------------------------------------------------------

(d) promptly respond to any inquiries from Bondholders and the Indenture
Trustee;

(e) collect the Scheduled Lease Payments to be made by the Lessees with respect
to the Land Lease Assets, hold any such payments, in trust, for the benefit of
the Issuer and the Bondholders, and promptly deposit such payments (or cause
such payments to be deposited) into the Collection Account in accordance with
Section 5.03(a);

(f) if an Insolvency Event occurs with respect to a Lessee or any other event or
circumstance occurs or exists which would reasonably be expected to adversely
affect the Issuer’s ability to pay scheduled payments of principal and interest
on the Bonds, give prompt notice to the Indenture Trustee thereof and take such
actions as are necessary or appropriate to protect the interests of the Issuer,
the Indenture Trustee and the Bondholders under the related Land Lease Asset
Documents;

(g) if a condemnation proceeding is commenced with respect to any Land Lease
Asset, take (or cause to be taken) such reasonable actions as may necessary or
appropriate to maximize the amount of any related condemnation proceeds;

(h) calculate the Post-ARD Additional Interest Rates, Class B Deferred Interest,
Post-ARD Additional Bond Interest and the Make Whole Amount, if any, due in
connection with any Voluntary Prepayment or in connection with any Repurchase
Payment; and

(i) take such other action as may be reasonably necessary or appropriate to
carry out the duties and obligations imposed upon the Servicer pursuant to the
terms of this Section 6.02.

Section 6.03. Records.

(a) The Servicer shall retain all relevant data (including computerized records)
relating to or maintained in connection with the servicing of the Land Lease
Assets for the benefit of and on behalf of the Bondholders at the address of the
Servicer set forth in Section 13.14 or, upon ten Business Days prior written
notice to the Indenture Trustee, at such other place where the servicing offices
of the Servicer are located, and, if a Servicer Event of Default shall have
occurred and be continuing, the Servicer shall, at its expense and upon demand
of the Indenture Trustee, deliver to the Indenture Trustee or any designee
thereof copies of all files (including computerized records) related to or
necessary for the servicing of the Land Lease Assets. If the rights of the
Servicer shall have been terminated in accordance with Section 6.16, the
Servicer shall, at its expense and upon demand of the Indenture Trustee or the
Bondholders, deliver to the Indenture Trustee or any designee thereof all files
(including computerized records) related to or necessary for the servicing of
the Land Lease Assets. In addition to delivering such data, the terminated
Servicer shall, at its expense, use its best efforts to effect the orderly and
efficient transfer of the servicing of the Land Lease Assets to the Backup
Servicer or another successor Servicer, as applicable, including directing
Lessees to send any relevant information and/or communications in respect of the
Land Lease Assets to a party and address as designated by the Indenture Trustee.
The provisions of this Section 6.03 shall not require the Servicer to transfer
any proprietary material or computer programs unrelated to the servicing of the
Trust Estate.

(b) The Servicer shall hold all documents and information in respect of the
Trust Estate received or held by it for and on behalf of the Issuer and the
Indenture Trustee, and shall dispose of such data only as specifically provided
for herein. The Servicer shall segregate and maintain continuous custody of all
documents and information in respect of the Trust Estate received by it in a
secure manner in accordance with customary standards for such custody, it being
understood and agreed that the Servicer may maintain custody of such documents
and information in electronic format.

 

47



--------------------------------------------------------------------------------

Section 6.04. Servicer’s Compensation. As compensation for the performance of
its obligations under this Indenture, the Servicer shall be entitled to receive
the Servicer Fee on each Payment Date in accordance with Section 3.07(b)(ii).
The Servicer agrees to pay all fees and expenses payable or incurred by it
hereunder. The Servicer further agrees to pay (i) the Trustee Fees to the Owner
Trustee and the Indenture Trustee on each related Payment Date to the extent
that such Trustee Fees are not paid on such Payment Date pursuant to
Section 3.07(b)(i) and (ii) the Backup Servicer Fee to the Backup Servicer on
each related Payment Date to the extent that such Backup Servicer Fee is not
paid on such Payment Date pursuant to Section 3.07(b)(i). For the avoidance of
doubt, any such payment shall not be deemed a Servicer Advance.

Section 6.05. Servicer Actions. The Servicer agrees to take all actions required
to be taken hereunder or reasonably requested by the Indenture Trustee or the
Required Bondholders to be taken in respect of the Trust Estate and the
protection thereof. The Servicer agrees not to take any actions inconsistent
with the rights and obligations of the Issuer, the Owner Trustee, the Indenture
Trustee or the Bondholders. The Servicer shall not agree to any Material
Modification without the consent of the Required Bondholders.

Section 6.06. Indemnification of Third Party Claims.

(a) The Servicer agrees to indemnify and hold the Issuer, the Indenture Trustee,
the Backup Servicer and the Bondholders harmless against any and all claims,
losses, penalties, fines, forfeitures, judgments, and other costs, fees and
expenses (including reasonable and documented legal fees and expenses)
(collectively, “Losses”) that any of them may sustain because of the failure by
the Servicer to service the Trust Estate in compliance with the terms of
Section 6.02; provided, however, that the Servicer shall have no liability to
indemnify any such indemnified party under this Indenture to the extent that any
such Losses, (i) were caused by the gross negligence, willful misconduct or bad
faith of such indemnified party, (ii) arose from, or related to, losses with
respect to the Land Lease Assets resulting from defaults by Lessees (but only to
the extent such losses did not occur as a result of a failure by the Servicer to
perform its duties in accordance with the terms of this Indenture) or
(iii) constitute special, indirect, exemplary, or consequential damages alleged
to be incurred by such indemnified party. Each of the Issuer, the Indenture
Trustee and each Bondholder shall notify the Servicer promptly (and in all cases
within ten Business Days) if a claim is made against it by a third party with
respect to any Land Lease Asset or this Indenture, and the Servicer may, if such
claim alleges a failure of the Servicer to perform its duties in compliance with
this Indenture, assume, with the consent of the Issuer, the Indenture Trustee or
such Bondholder, as applicable, the defense of such claim

 

48



--------------------------------------------------------------------------------

and pay all expenses in connection therewith, including counsel fees and
expenses, and shall to the extent obligated under this Section 6.06, promptly
pay, discharge and satisfy any judgment or decree which may be entered against
it, the Issuer, the Indenture Trustee or such Bondholder in respect of such
claim. If it is determined that the Servicer is liable for indemnification under
this Section 6.06, satisfaction of such expenses, judgments or decrees shall be
at the sole expense of the Servicer to the extent of such liability.

(b) HA Capital, in its capacity as Servicer, agrees to indemnify and hold the
Issuer harmless against any Losses the Issuer may sustain resulting from the
failure of the Depositor to comply with its obligation to repurchase Membership
Interests pursuant to the Sale Agreement. HA Capital agrees that the Indenture
Trustee is a third party beneficiary of this Section 6.06(b) and is entitled to
enforce the provisions of this Section 6.06(b) on behalf of the Bondholders
against HA Capital. For the avoidance of doubt, any such payment shall not be
deemed a Servicer Advance.

Section 6.07. Accountant’s Report. On or before March 31 of each year, beginning
on March 31, 2016, the Servicer (other than the Backup Servicer) shall, at the
Servicer’s expense, cause an Accounting Firm to furnish a certificate or
statement to the Issuer, the Indenture Trustee, the Backup Servicer and the
Bondholders to the effect that such firm (a) has read the Transaction Documents,
(b) has reviewed, in accordance with certain agreed upon procedures (which
procedures are subject to the prior written approval of the Required Bondholders
in their sole and absolute discretion) specified in such certificate or opinion,
the records and calculations set forth in the Quarterly Servicer Reports
delivered by the Servicer with respect to the preceding calendar year and any
other specified documents and records relating to the servicing of the Trust
Estate and (c) on the basis of such examination, certifies that:

(i) such firm has compared the information contained in such Quarterly Servicer
Reports with information contained in the accounts and records for such calendar
year in accordance with the standards established by the American Institute of
Certified Public Accountants, and that the information set forth in such
Quarterly Servicer Reports is correct except for such exceptions as such firm
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement; and

(ii) the reporting requirements, including the Quarterly Servicer Report, have
been completed in compliance with the Transaction Documents.

Section 6.08. Rights of Bondholders and Indenture Trustee in Respect of
Servicer. The Servicer shall afford, at the Servicer’s expense, the Indenture
Trustee, the Backup Servicer and any Bondholder, upon reasonable notice, during
normal business hours, reasonable access to all records maintained by the
Servicer in respect of its rights and obligations hereunder and reasonable
access to officers of the Servicer responsible for such obligations. Subject to
Section 6.16, the Indenture Trustee may, but is not obligated to, enforce the
obligations of the Servicer hereunder and may, but is not obligated to, perform,
or cause a designee to perform, any defaulted obligation of the Servicer
hereunder without hiring a replacement Servicer or exercise the rights of the
Servicer hereunder; provided, however, that the Servicer shall not be relieved
of any of its obligations hereunder by virtue of such performance by the
Indenture Trustee or any designee. To the extent that the Indenture Trustee
performs any such obligation, the Indenture

 

49



--------------------------------------------------------------------------------

Trustee shall notify the Servicer of such performance and the cost of performing
such obligation shall be deducted from any Servicer Fee and deemed and treated
as an expense of the Indenture Trustee to be paid to the Indenture Trustee. The
Indenture Trustee shall not have any responsibility or liability for any action
or failure to act by the Servicer and is not obligated to supervise the
performance of the Servicer under this Indenture or otherwise.

Section 6.09. Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it, except upon a determination that
the performance of its duties under this Indenture is no longer permissible
under applicable law. Any such determination permitting the resignation of the
Servicer shall be evidenced in writing and accompanied by an Opinion of Counsel
to such effect, each delivered to the Issuer, the Indenture Trustee and the
Bondholders. Such Opinion of Counsel shall be an expense of the Servicer, and
shall not be an expense of the Indenture Trustee or the Bondholders. No such
resignation shall become effective until the Backup Servicer or another
successor Servicer shall have assumed the Servicer’s responsibilities and
obligations in accordance with Section 6.16.

Section 6.10. Representations, Warranties and Covenants of the Servicer. The
Servicer hereby represents, warrants and covenants to the Indenture Trustee, for
the benefit of the Bondholders, that, as of the date of execution of this
Indenture:

(a) the Servicer has been duly organized and is validly existing and in good
standing under the laws of the State of Maryland, with the requisite limited
liability company power and authority to own its properties as such properties
are currently owned, to conduct its business as such business is now conducted
by it and to execute, deliver and perform the Transaction Documents to which it
is a party, and is duly qualified or licensed to do business in each
jurisdiction in which the ownership or lease of property or the conduct of its
business shall require such qualification, and has the requisite limited
liability company power and authority to enter into and deliver the Transaction
Documents to which it is a party, and the execution, delivery and performance of
the Transaction Documents to which it is a party have been duly authorized by
all necessary limited liability company action on the part of the Servicer;

(b) the execution, delivery and performance by the Servicer of the Transaction
Documents to which Servicer is a party do not: (i) violate the organizational
documents of the Servicer, or result in a default under any material indenture,
agreement or other instrument to which the Servicer is a party or by which it is
bound; or (ii) violate any existing law or any existing order, rule or
regulation applicable to the Servicer of any federal or state court or
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties;

(c) the Transaction Documents to which the Servicer is a party, when duly
executed and delivered by the Servicer and the other parties thereto, will be
the legal, valid and binding obligation of the Servicer, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and by general principles of equity;

 

50



--------------------------------------------------------------------------------

(d) the Servicer is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might reasonably be expected to materially
and adversely affect its condition (financial or other) or operations or would
reasonably be expected to materially and adversely affect its ability to perform
its obligations under this Indenture or any other Transaction Document to which
it is a party;

(e) there is no Action pending with respect to which the Servicer has been
served with process or, to the knowledge of the Servicer, threatened, which
Action (i) seeks to prohibit, restrain or enjoin any of the transactions
contemplated by the Transaction Documents or (ii) could reasonably be expected
to result in any material adverse change in the business, properties, other
assets or financial condition of the Servicer; and as of the time of acceptance
hereof, to the knowledge of the Servicer, there is no basis for any action, suit
or proceeding of the nature described in (i) and (ii) of this clause (e);

(f) the Servicer is in compliance with the requirements of all applicable laws,
rules, regulations, and orders of all Governmental Authorities, a breach of any
of which, individually or in the aggregate, would reasonably be expected to have
a material adverse effect on its condition (financial or other) or operations;

(g) no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority required for the due execution, delivery or
performance by the Servicer of any Transaction Document to which it is a party
remains unobtained or unfiled or unrecorded. The Servicer is in compliance, in
all material respects, with the requirements of all applicable laws, rules,
regulations, and orders of all Governmental Authorities;

(h) since the formation of the Depositor, the Issuer and each Land Lease Entity,
the Servicer has:

(i) held itself out as a separate entity from each of the Depositor, the Issuer
and each Land Lease Entity;

(ii) not conducted any business in the name of any of the Depositor and each
Land Lease Entity;

(iii) used stationary, invoices, checks and other business forms under its own
name and not that of the Depositor, the Issuer or any Land Lease Entity;

(iv) not identified the Depositor, the Issuer or any Land Lease Entity as its
division or department;

(v) maintained financial statements, books and records separate from the
Depositor, the Issuer and each Land Lease Entity;

(vi) maintained its office and bank accounts separate from the Depositor, the
Issuer and each Land Lease Entity;

 

51



--------------------------------------------------------------------------------

(vii) not commingled its assets with those of the Depositor, the Issuer and each
Land Lease Entity;

(viii) conducted its own business in its own name;

(ix) conducted business with the Depositor, the Issuer and each Land Lease
Entity on an arm’s-length basis;

(x) not acquired the obligations or debt securities of the Depositor, the Issuer
or any Land Lease Entity;

(xi) paid its own liabilities and expenses only out of its own funds;

(xii) not had any of its obligations guaranteed by the Depositor, the Issuer or
any Land Lease Entity;

(xiii) not guaranteed or pledged its assets to secure or become obligated for
the debts of the Depositor, the Issuer or any Land Lease Entity;

(xiv) not held out its credit as being available to satisfy the obligation of
the Depositor, the Issuer or any Land Lease Entity;

(xv) maintained adequate capital in light of its contemplated business
operations;

(xvi) observed all organizational formalities necessary to maintain its separate
existence and all procedures required under applicable law; and

(xvii) corrected any known misunderstanding regarding its separate identity;

(i) the Servicer and its subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for returns and any resulting taxes and assessments (i) the
amount of which, individually or in the aggregate, is not material, (ii) that
have been extended or (iii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Servicer or a subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP; the Servicer knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a material adverse effect; the
charges, accruals and reserves on the books of the Servicer and its subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate; and the U.S. federal income tax liabilities of the Servicer and its
subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2010;

 

52



--------------------------------------------------------------------------------

(j) the Servicer is not now, nor will it be as a result of the transactions
contemplated by the Transaction Documents, insolvent; and

(k) the information set forth on Schedule 2 and Schedule 3 is true and correct
in all material respects.

Section 6.11. Servicer Reports and Notices.

(a) On or before 2:00 p.m. (EST) on each Reporting Date, the Servicer shall
transmit to the Issuer, the Indenture Trustee, the Backup Servicer and the
Bondholders a certificate substantially in the form attached as Exhibit E (each,
a “Quarterly Servicer Report”) setting forth information with respect to the
Land Lease Assets as of the end of the preceding Collection Period and setting
forth the amounts withdrawn from the Servicer Account during such preceding
Collection Period in accordance with Section 3.07 and information with respect
to each related Asset Level Expense (or Servicer Advance) paid or reimbursed
during such preceding Collection Period, the payments and deposits to be made on
the related Payment Date in accordance with Section 3.07, the withdrawals and
deposits, if any, to be made on or before the related Payment Date in accordance
with Section 5.04 and Section 5.05, and the payments to be made on the related
Payment Date pursuant to Section 8.07. Each Quarterly Servicer Report shall be
accompanied by an Officer’s Certificate of the Servicer that certifies that:

(i) a review of the activities of the Servicer during the preceding calendar
quarter (or since the Closing Date in the case of the first such Officers’
Certificate required to be delivered) has been made under the supervision of the
officer executing such Officer’s Certificate;

(ii) to such officer’s knowledge after due inquiry, based on such review, the
Servicer has fulfilled all of its obligations under this Indenture, including
its obligations under Section 6.01 and Section 6.02, in all material respects
throughout such calendar quarter;

(iii) to such officer’s knowledge after due inquiry, based on such review, no
default by the Servicer under this Indenture has occurred or, if such a default
has occurred, specifying each such default known to such officer and the nature
and status thereof;

(iv) to such officer’s knowledge after due inquiry, based on such review, no
material event has occurred during such calendar quarter with respect to the
Trust Estate, including any Land Lease Asset, or with respect to any Land Lease
Entity, or if such material event has occurred, specifying such material event
known to such officer and the nature and status thereof; and

(v) the Consolidated Net Worth of HASI as of the end of the most recent fiscal
quarter as reflected in the financial statements delivered pursuant Section 3.15
of the HASI Indemnity Agreement.

(b) The Servicer shall provide all other notices and reports it is required to
provide under this Indenture in accordance with the terms hereof. The Servicer
shall maintain copies of all reports and certificates prepared or received by it
pursuant to the terms of this Indenture.

 

53



--------------------------------------------------------------------------------

(c) The Servicer shall, from time to time at the reasonable request of the
Issuer, the Indenture Trustee, the Backup Servicer or the Required Bondholders,
include in any Quarterly Servicer Report such other information with respect to
the Land Lease Assets included in the Trust Estate as may be provided without
unreasonable expense.

(d) The Servicer shall cause the Indenture Trustee and any Bondholder, upon
request, to have electronic access to the Servicer Account and provide copies of
each monthly bank statement relating to the Servicer Account together with
reconciliation thereof with each delivery of its Quarterly Servicer Report.

Section 6.12. Servicer Advances.

(a) The Servicer (other than the Backup Servicer) shall pay when due, from its
own funds, an amount sufficient to pay all Asset Level Expenses (other than any
Asset Level Expenses described in Section 6.12(b)) and not paid by or on behalf
of the related Lessee and not paid by the LLE Servicer under the LLE Servicing
Agreement; provided, however, that the Servicer may only pay such amounts from
its own funds if and to the extent that, in its good faith business judgment, it
reasonably believes that such amounts will ultimately be recovered from the
related Lessee or the related Scheduled Lease Payments to the extent permitted
by the related Land Lease Asset Documents.

(b) The Servicer (other than the Backup Servicer) shall pay all “out-of-pocket”
costs and expenses incurred in the performance of its servicing obligations with
respect to the Land Lease Assets, including the cost of any enforcement or
judicial proceedings, and not paid by or on behalf of the related Lessee or by
the LLE Servicer under the LLE Servicing Agreement; provided, however, that the
Servicer may only pay such costs and expenses if and to the extent that, in its
good faith business judgment, it reasonably believes such costs and expenses
will increase the net proceeds received with respect to the Land Lease Assets
and that such amounts will ultimately be recovered from the related Lessee or
the related Scheduled Lease Payments to the extent permitted by the related Land
Lease Asset Documents.

(c) The Servicer shall recover amounts paid pursuant to Section 6.12(a),
Section 6.12(b) or Section 6.12(d) (each such amount, a “Servicer Advance”) from
the related Lessee or the related Scheduled Lease Payments to the extent
permitted by the related Land Lease Asset Documents (or, in the case of amounts
paid pursuant to Section 6.12(b), from net proceeds received with respect to the
related Land Lease Assets) or from the Servicer Account pursuant to
Section 3.07(a).

(d) During the pendency of any condemnation proceedings with respect to a Land
Lease Asset, the Servicer shall, if the LLE Servicer fails to do so under the
LLE Servicing Agreement, make a mandatory advance of any shortfall in the
related Scheduled Lease Payments if the related Lessee fails to timely pay the
same in full (each such payment, a “Condemnation Advance”) under such Land Lease
Asset Document as and when due as a result of the pendency of such proceedings;
provided, however, that the Servicer shall only be so obligated if and to the

 

54



--------------------------------------------------------------------------------

extent that, in its good faith business judgment, it reasonably believes that
the amounts advanced will ultimately be recovered from the condemnation proceeds
or from the Lessee. All such Condemnation Advances shall be recoverable by the
Servicer out of the related condemnation proceeds deposited into the Servicer
Account.

Section 6.13. Servicer Events of Default.

(a) Each of the following shall constitute a “Servicer Event of Default”:

(i) any failure by the Servicer to pay or deposit as required by this Indenture
any monies that it receives with respect to the Trust Estate, which failure
continues unremedied beyond the earlier of two Business Days following the date
such payment or deposit was required to be made or, in the case of a payment or
deposit to be made no later than a Payment Date or a related Reporting Date,
such Payment Date or Reporting Date, as applicable;

(ii) any failure by the Servicer to deliver the Quarterly Servicer Report to
each party entitled to receive the same for any Payment Date when due, which
failure continues unremedied beyond the second Business Day preceding the
related Payment Date;

(iii) any failure by the Servicer duly to observe or perform in any material
respect (A) any of its covenants or other agreements contained in this Indenture
or (B) any of its covenants or other agreements contained in any other
Transaction Document to which it is a party, in each case (in the event of a
non-monetary default) which continues unremedied for a period of thirty
(30) days after the earlier of the date on which the Servicer acquires knowledge
(or should have acquired knowledge) of such failure or the Issuer, the Indenture
Trustee or any Bondholder gives the Servicer written notice of such failure;

(iv) any representation or warranty made by the Servicer in (A) this Indenture
or any other Transaction Document to which it is a party or (B) in any
certificate, agreement, document or financial or other statement furnished by or
on behalf of the Servicer or any Affiliate of the Servicer at any time under
this Indenture or any other Transaction Document, shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;

(v) the occurrence of an Insolvency Event with respect to the Servicer;

(vi) the Servicer shall be dissolved, shall dispose of all or substantially all
of its assets, shall otherwise cease business operations or fail to conduct its
business as presently conducted, shall consolidate or merge with another entity
such that the surviving entity does not meet the qualifications for a successor
Servicer;

(vii) the Servicer shall resign or attempt to resign as Servicer without the
prior written consent of the Required Bondholders and prior to the appointment
of a successor Servicer acceptable to the Required Bondholders; or

(viii) if HA Capital is the Servicer, the Consolidated Net Worth of HASI as of
the end of any fiscal quarter shall be less than $100,000,000 plus 65% of the
increase in the Consolidated Net Worth of HASI since the Closing Date, as
reflected in the most recent financial statements required to be delivered
pursuant Section 3.15 of the HASI Indemnity Agreement;

 

55



--------------------------------------------------------------------------------

then, and in each and every such case (other than pursuant to clause (v)),
subject to applicable law, so long as each Servicer Event of Default shall not
have been remedied, either the Indenture Trustee or the Required Bondholders, by
notice in writing to the Servicer (and to the Indenture Trustee if given by the
Required Bondholders) may terminate all or any of the rights and obligations of
the Servicer under this Indenture. Upon the occurrence of a Servicer Event of
Default of the kind specified in clause (v), all the rights and obligations of
the Servicer under this Indenture shall automatically terminate without notice.
Upon receipt by the Servicer of written notice of termination (in the case of
Servicer Events of Default other than those specified in clause (v)) or upon the
occurrence of a Servicer Event of Default (in the case of a Servicer Event of
Default of the kind specified in clause (v)), all authority and power of the
Servicer under this Indenture, whether with respect to the Land Lease Assets or
otherwise, shall pass to and be vested in the Backup Servicer pursuant to and
under this Section 6.13, subject to the provisions of Section 6.16; and the
Indenture Trustee is hereby authorized and empowered to execute and deliver, on
behalf of the Servicer, as attorney-in-fact, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination. The Servicer
agrees to cooperate with the Backup Servicer and the Indenture Trustee in
effecting the termination of the Servicer’s responsibilities and rights
hereunder and shall promptly provide the Backup Servicer all documents and
records reasonably requested by it to enable it to assume the Servicer’s
functions hereunder. In the event of the occurrence of a Servicer Event of
Default, any termination of the Servicer shall become effective upon acceptance
of an appointment of a successor Servicer as provided in Section 6.16.
Notwithstanding any such termination, the terminated Servicer shall retain the
right to recover unpaid Servicer Fees pursuant to Section 3.07(b); provided,
however, that the Indenture Trustee may set-off any amounts owed by the Servicer
against any amounts owed to the Servicer.

(b) Without limiting the generality of the foregoing or any other provision of
this Indenture, upon the occurrence of a Servicer Event of Default with respect
to the Servicer, the Indenture Trustee shall have all authority over all of the
obligations of the Servicer hereunder as provided in Section 6.16.

(c) The Servicer agrees to notify promptly each of the Issuer, the Indenture
Trustee and the Bondholders of the occurrence of a Servicer Default or a
Servicer Event of Default.

Section 6.14. Other Remedies of Indenture Trustee. During the continuance of any
Servicer Event of Default, so long as such Servicer Event of Default shall not
have been remedied, the Indenture Trustee, upon receipt by a Responsible Officer
of notice of any Servicer Event of Default, in addition to the rights specified
in Section 6.16 and subject to Section 10.01, shall, after prompt notice to and
pursuant to the direction of the Required Bondholders, take any actions now or
hereafter existing at law, in equity or by statute to enforce its rights and
remedies and to protect the interests, and enforce the rights and remedies, of
the Bondholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filing of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Indenture, no remedy provided for by this Indenture shall be exclusive of any
other remedy,

 

56



--------------------------------------------------------------------------------

and each and every remedy shall be cumulative and in addition to any other
remedy and no delay or omission to exercise any right or remedy shall impair any
such right or remedy or shall be deemed to be a waiver of any Servicer Event of
Default.

Section 6.15. Action upon Servicer Event of Default. In the event that a
Responsible Officer shall have knowledge of any Servicer Event of Default, the
Indenture Trustee shall promptly give notice thereof to the Issuer, the
Bondholders and the Servicer. For all purposes of this Indenture, in the absence
of actual knowledge by a Responsible Officer, the Indenture Trustee shall not be
deemed to have knowledge of any Servicer Event of Default unless notified
thereof in writing by the Servicer or by any Bondholder. The Indenture Trustee
shall have no duty to inquire as to the existence of any Servicer Default or
Servicer Event of Default.

Section 6.16. Backup Servicer to Act; Appointment of Successor.

(a) Subject to the terms and conditions herein, the Issuer hereby appoints The
Bank of New York Mellon as the initial Backup Servicer hereunder. The Backup
Servicer shall perform all of its duties hereunder in accordance with applicable
law, the terms of this Indenture, the applicable portions of the Trust Estate
and, to the extent consistent with the foregoing, in accordance with the
customary and usual procedures employed by the Backup Servicer with respect to
comparable assets that the Backup Servicer services for itself or other Persons.
The Backup Servicer shall be compensated for its services hereunder by the
Backup Servicer Fee.

(b) On or before 2:00 p.m. (EST) on each Reporting Date, the Servicer shall
prepare and deliver to the Backup Servicer: (i) a copy of the Quarterly Servicer
Report and all other reports and notices, if any, delivered to the Issuer and
the Indenture Trustee (collectively, the “Quarterly Reports”); and (ii) a
computer file or files (the “Tape(s)”). The Tape(s) shall contain (x) all
information with respect to the Land Lease Assets as of the close of business on
the last day of the Collection Period necessary to store the appropriate data in
the Backup Servicer’s system from which the Backup Servicer will be capable of
preparing a trial balance relating to the data and (y) an initial trial balance
showing balances due under the Land Lease Documents as of the last Business Day
corresponding to the date of the Tape(s) (the “Initial Trial Balance”). The
Backup Servicer shall have no obligations as to the Quarterly Reports other than
to insure that they are able to be opened and read (which it shall determine
promptly upon receipt). The Servicer shall give prompt written notice to the
Indenture Trustee, the Backup Servicer and the Purchasers of any modifications
in the Servicer’s servicing systems.

(c) Other than the duties specifically set forth in this Indenture, the Backup
Servicer shall have no obligation hereunder, including to supervise, verify,
monitor or administer the performance of the Servicer. The Backup Servicer shall
have no liability for any action taken or omitted to be taken by the Servicer.

(d) If the Servicer receives notice of termination of the Servicer pursuant to
Section 6.13 or the Indenture Trustee receives the resignation of the Servicer
accompanied by an Opinion of Counsel pursuant to Section 6.09, the Backup
Servicer shall be the successor in all respects to the Servicer. If the Backup
Servicer is unable to act as successor to the Servicer, the Indenture Trustee
shall use commercially reasonable efforts to appoint an Eligible Servicer as
successor to the Servicer in accordance with the instructions of the Required
Bondholders, if any.

 

57



--------------------------------------------------------------------------------

If no successor to the Servicer has otherwise been appointed and approved by the
Required Bondholders within ninety (90) days after the date on which the
Servicer is terminated or resigns, the Indenture Trustee shall petition a court
of competent jurisdiction to appoint any Eligible Servicer as successor to the
Servicer.

(e) Notwithstanding any other provision of this Indenture, the Backup Servicer
shall be authorized to accept and rely on all reports and other information
delivered or otherwise provided by the Servicer pursuant to this Indenture
without any audit or other examination thereof. The Backup Servicer shall have
no liability for any error or omission caused by or otherwise arising as a
result of any incorrect or incomplete information provided by the Servicer or
any non-standard practice or procedure followed by the Servicer; provided,
however, that this provision shall not protect the Backup Servicer against any
liability which would otherwise be imposed by reason of willful misconduct, bad
faith or gross negligence in discovering or correcting any such error or
omission or in the performance of its duties under this Indenture. If the Backup
Servicer becomes aware of any incorrect or incomplete information provided by
the Servicer or any related error or omission, the Backup Servicer shall
promptly notify the Issuer and the Indenture Trustee thereof and the Indenture
Trustee shall promptly notify the Bondholders thereof.

(f) The Servicer shall, at its own expense, perform such actions as are
reasonably necessary to assist the Indenture Trustee and the successor Servicer
in such transfer of the Servicer’s duties and obligations pursuant to
Section 6.16(d) hereof. The Servicer agrees that it shall promptly (and in any
event no later than thirty (30) days subsequent to its receipt of a notice of
termination pursuant to Section 6.13 hereof) provide the successor Servicer
(with costs being borne by the Servicer) with all documents and records
(including those in electronic form) reasonably requested by it to enable the
successor Servicer to assume the Servicer’s duties and obligations hereunder,
and shall cooperate with the successor Servicer in effecting the assumption by
the successor Servicer of the Servicer’s obligations hereunder, including, the
transfer within two Business Days to the successor Servicer for administration
by it of all cash amounts which, at the time or thereafter, shall be received by
it with respect to the Land Lease Asset (provided, however, that the Servicer
shall continue to be entitled to receive all amounts accrued or owing to it
under this Indenture on or prior to the Assumption Date (defined below)). If the
Servicer fails to undertake such action as is reasonably necessary to effectuate
such transfer of its duties and obligations, the Indenture Trustee, or the
successor Servicer if so directed by the Indenture Trustee, is hereby authorized
and empowered to execute and deliver, on behalf of and at the expense of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things reasonably
necessary to effect the purposes of such notice of termination. Thirty (30) days
after receipt by the successor Servicer of such documents and records, the
successor Servicer will commence the performance of such servicing duties and
obligations as successor Servicer in accordance with the terms and conditions of
this Indenture (such date, the “Assumption Date”), and from and after the
Assumption Date the successor Servicer shall receive the Servicer Fee and agrees
to and shall be bound by all of the provisions of this ARTICLE VI and any other
provisions of this Indenture relating to the duties and obligations of the
Servicer, except as otherwise specifically provided herein. No Assumption Date
shall occur prior to October 20, 2015.

 

58



--------------------------------------------------------------------------------

(i) Notwithstanding anything contained in this Indenture to the contrary, the
successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the Servicer relating to the
Land Lease Assets (collectively, the “Predecessor Servicer Work Product”)
without any audit or other examination thereof, and the successor Servicer shall
have no duty, responsibility, obligation or liability for the acts and omissions
of the Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the successor Servicer making or
continuing any Errors (collectively, “Continued Errors”), the successor Servicer
shall have no duty, responsibility, obligation or liability for such Continued
Errors; provided, however, that the successor Servicer agrees to use its best
efforts to prevent further Continued Errors. In the event that the successor
Servicer becomes aware of Errors or Continued Errors, the successor Servicer,
with the prior consent of the Indenture Trustee (with the consent or at the
direction of Holders representing at least a majority of each Class of Bonds
then Outstanding) shall use its best efforts to reconstruct and reconcile such
data as is commercially reasonable to correct such Errors and Continued Errors
and to prevent future Continued Errors and shall be entitled to recover its
costs thereby.

(ii) The successor Servicer shall have: (A) no liability with respect to any
obligation which was required to be performed by the terminated or resigned
Servicer prior to the Assumption Date or any claim of a third party based on any
alleged action or inaction of the terminated or resigned Servicer, (B) no
obligation to perform any repurchase or advancing obligations, if any, of the
Servicer, (C) no obligation to pay any taxes required to be paid by the
Servicer, (D) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(E) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.

(g) In the event that The Bank of New York Mellon as the initial Backup Servicer
is terminated for any reason, or fails or is unable to act as Backup Servicer
and/or as successor Servicer, the Indenture Trustee may enter into a backup
servicing agreement with a Backup Servicer, and may appoint a successor servicer
to act under this Indenture, in either event with the consent or at the
direction of the Required Bondholders and on such terms and conditions as are
provided herein as to the Backup Servicer or the successor Servicer, as
applicable.

Section 6.17. Servicer Account. HA Capital hereby grants to the Indenture
Trustee for the benefit of the holders of the Bonds, to secure the performance
of the obligations of HA Capital hereunder and under the LLE Servicing
Agreement, a security interest in HA Capital’s right, title and interest in, to
and under the Servicer Account and all funds now or at any time hereafter on
deposit in the Servicer Account, including all interest and other investment
earnings on such funds, and all proceeds thereof; provided, however, that the
property subject to such security interest shall not include any funds withdrawn
from the Servicer Account pursuant to Section 3.07(a) (and any security interest
of the Indenture Trustee in such funds shall be automatically terminated and
released upon any such withdrawal).

 

59



--------------------------------------------------------------------------------

Section 6.18. PSA Collateral Assignment. HA Capital shall use commercially
reasonable efforts to obtain from AWCC a consent to the execution and delivery
by HA Capital of the PSA Collateral Assignment. If HA Capital obtains such
consent, HA Capital shall promptly execute and deliver the PSA Collateral
Assignment to the Indenture Trustee as collateral security for the performance
by HA Capital of its obligations under this Indenture.

Section 6.19. LLE Collateral Assignment. To the extent that Land Lease Entities
with Land Lease Assets collectively representing 70% or more of Total Asset
Value (the “CA Consent Threshold”) have, as of the Closing Date, not
collaterally assigned Land Lease Asset Documents to the Indenture Trustee
pursuant to the LLE Collateral Assignment, HA Capital shall use commercially
reasonable efforts to obtain, within 180 days after the Closing Date, a consent
from Lessees under the applicable Land Lease Asset Documents to collaterally
assign the applicable Land Lease Entity’s rights under such Land Lease Asset
Documents pursuant to the LLE Collateral Assignment. The Indenture Trustee and
the Required Bondholders shall cooperate with HA Capital and the applicable Land
Lease Entity to obtain such consents, and will approve in their reasonable
discretion and/or execute (if applicable) the forms of such consents, as well as
any subordination and/or non-disturbance agreements with a Lessee or its
mortgagee if the applicable Land Lease Entity is required by the applicable Land
Lease Asset Documents to execute and deliver such an instrument in connection
with its execution of the LLE Collateral Assignment. If HA Capital is unable to
satisfy the CA Consent Threshold during such period, such failure shall not
constitute an Event of Default or a Servicer Event of Default and HA Capital and
the Required Bondholders shall negotiate in good faith to reasonably resolve any
issues arising as a result of such failure.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01. Events of Default. Each of the following shall constitute an
“Event of Default” (whatever the reason and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) a default in the payment of any Class A Bond Interest or Class B Bond
Interest (which, for the avoidance of doubt, does not include Class B Deferred
Interest or Post-ARD Additional Bond Interest) when due;

(b) a default in the payment of the Aggregate Outstanding Bond Balance on the
Rated Final Maturity Date;

(c) the occurrence of an Insolvency Event with respect to the Issuer;

(d) a default in the observance or performance of any covenant or agreement of
the Issuer made in this Indenture (other than a covenant or agreement a default
in the observance or performance of which is elsewhere in this Section 7.01
specifically dealt with) or in any other Transaction Document to which the
Issuer is a party, and such default shall continue or not be cured for a period
of thirty (30) days after the earlier of the date the Issuer shall have
knowledge of such default or there shall have been given to the Issuer by the
Indenture Trustee,

 

60



--------------------------------------------------------------------------------

or to the Issuer and the Indenture Trustee by the Required Bondholders, a
written notice specifying such default, requiring such default to be remedied
and stating that such notice is a notice of default hereunder;

(e) any representation or warranty made by the Issuer (or made by the Depositor
on behalf of the Issuer) in this Indenture, in any other Transaction Document to
which the Issuer (or the Depositor, as applicable) is a party or in any
certificate or other writing delivered pursuant hereto or in connection herewith
proving to have been incorrect as of the time when the same shall have been made
or deemed made, except where any such breach would not reasonably be expected to
materially adversely affect the Issuer’s ability to pay all Class A Bond
Interest or Class B Bond Interest when due or to pay the Aggregate Outstanding
Bond Balance on the Rated Final Maturity Date; provided, however, that any such
breach by the Depositor that is cured through a Repurchase Payment or a Partial
Defeasance in accordance with the Sale Agreement shall not constitute an Event
of Default;

(f) the failure for any reason of the Indenture Trustee to have a first priority
perfected Lien in the Trust Estate (subject to Permitted Liens);

(g) the Issuer becomes subject to registration as an “investment company” under
the Investment Company Act of 1940, as amended;

(h) the Issuer becomes taxable as an association (or a publicly traded
partnership) taxable as a corporation for U.S. federal or state income tax
purposes; or

(i) the Servicer is terminated after a Servicer Event of Default and a successor
Servicer reasonably acceptable to the Required Bondholders (which shall include
the Backup Servicer, deemed to be acceptable as, and to have met all
qualifications for, a successor Servicer) is not appointed as Servicer within
ninety (90) days after such termination; provided, however, that no Event of
Default shall occur if the Backup Servicer is exercising good faith efforts to
find a successor Servicer and is acting in the capacity of Servicer past such
90-day period); or

(j) HASI fails to timely perform any of its obligations under the HASI Indemnity
Agreement.

Section 7.02. Acceleration of Maturity, Rescission and Annulment. If an Event of
Default of the kind specified in clause (c) of Section 7.01 occurs, the Bonds
shall automatically become immediately due and payable at the Aggregate
Outstanding Bond Balance, plus all accrued and unpaid interest thereon, without
notice, presentment or demand of any kind. If an Event of Default (other than an
Event of Default of the kind specified in clause (c) of Section 7.01) occurs and
is continuing, then the Indenture Trustee or the Required Bondholders may
declare the Bonds to be immediately due and payable, by a notice in writing to
the Issuer (and to the Indenture Trustee if given by the Required Bondholders),
and upon any such declaration the Aggregate Outstanding Bond Balance, together
with accrued and unpaid interest thereon through the date of acceleration, shall
become immediately due and payable.

 

61



--------------------------------------------------------------------------------

At any time after such declaration of acceleration of maturity has been made and
before a judgment or decree for payment of the money due has been obtained by
the Indenture Trustee as provided in this ARTICLE VII, the Required Bondholders,
by written notice to the Issuer and the Indenture Trustee, may rescind and annul
such declaration and its consequences if:

(a) the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay:

(i) all payments of principal of and interest on the Bonds and all other amounts
that would then be due hereunder or upon the Bonds if the Event of Default
giving rise to such acceleration had not occurred; and

(ii) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its agents and counsel; and

(b) all Events of Default, other than the nonpayment of the principal of the
Bonds that has become due solely by such acceleration, have been cured or waived
as provided in Section 7.12.

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

Section 7.03. Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

(a) If the Bonds have become immediately due and payable and the Issuer shall
fail forthwith to pay the amounts due upon such acceleration, the Indenture
Trustee, in its own name and as trustee of an express trust, may institute a
Proceeding for the collection of the sums so due and unpaid, and may prosecute
such Proceeding to judgment or final decree, and may enforce the same against
the Issuer and collect in the manner provided by law out of the property of the
Issuer, wherever situated, the moneys adjudged or decreed to be payable.

(b) If an Event of Default occurs and is continuing, the Indenture Trustee may
proceed to protect and enforce its rights and the rights of the Bondholders, by
such appropriate Proceedings as the Indenture Trustee shall deem most effective
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy or legal or
equitable right vested in the Indenture Trustee by this Indenture or by law.

(c) If there shall be pending, relative to the Issuer or any Person having or
claiming an ownership interest in the Trust Estate, Proceedings under the
Bankruptcy Code or any other applicable Federal or State bankruptcy, insolvency
or other similar law, or in case a receiver, assignee, trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property or such other
obligor or Person, or in case of any other comparable judicial Proceedings
relative to the Issuer, or to the creditors or property of the Issuer or such
other obligor, the Indenture Trustee, irrespective of whether the principal of
any Bonds shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Indenture Trustee shall have made
any demand pursuant to this Section 7.03, shall be entitled and empowered, by
intervention in such proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Bonds and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
agents, attorneys and counsel, and for reimbursement of all expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor Indenture Trustee pursuant to Section 10.07 and of the Bondholders
allowed in such Proceedings);

 

62



--------------------------------------------------------------------------------

(ii) unless prohibited by applicable law or regulations, to vote on behalf of
the Holders of the Bonds in any election of a trustee, a standby trustee or any
Person performing similar functions in any such Proceedings;

(iii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Bondholders and of the Indenture Trustee on their behalf; and

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Holders of the Bonds allowed in any judicial Proceedings relative to the
Issuer, its creditors and its property;

and any trustee, receiver, liquidator, assignee, custodian, sequestrator or
other similar official in any such Proceeding is hereby authorized by each of
the Bondholders to make payments to the Indenture Trustee, and, in the event
that the Indenture Trustee shall consent to the making of payments directly to
the Bondholders, to pay to the Indenture Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Indenture Trustee, each
predecessor Indenture Trustee and their respective agents, attorneys and
counsel, and all other expenses and liabilities incurred, and all advances made,
by the Indenture Trustee and each predecessor Indenture Trustee pursuant to
Section 10.07.

(d) Nothing herein contained shall be deemed to authorize the Indenture Trustee
to authorize or consent to or vote for or accept or adopt on behalf of any
Bondholder any plan of reorganization, arrangement, adjustment or composition
affecting the Bonds or the rights of any Holder of the Bonds or to authorize the
Indenture Trustee to vote in respect of the claim of any Bondholder in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.

(e) All rights of action and of asserting claims under this Indenture, or under
any of the Bonds, may be enforced by the Indenture Trustee without the
possession of any of the Bonds or the production thereof in any trial or other
Proceedings relative thereto, and any such action or Proceedings instituted by
the Indenture Trustee shall be brought in its own name and as trustee of an
express trust, and any recovery of judgment, subject to the payment of the
expenses, disbursements and compensation of the Indenture Trustee, each
predecessor Indenture Trustee and their respective agents and attorneys, shall
be for the equal and ratable benefit of the Holders of the Bonds.

(f) In any Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Holders of the Bonds, and it shall not be necessary to
make any Bondholder a party to any such Proceedings.

 

63



--------------------------------------------------------------------------------

Section 7.04. Remedies, Priorities.

(a) If an Event of Default shall have occurred and be continuing, the Indenture
Trustee may do one or more of the following (subject to Section 7.05):

(i) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable on the Bonds or under this Indenture
with respect thereto, whether by declaration or otherwise, enforce any judgment
obtained and collect from the Issuer and any other obligor upon such Bonds
moneys adjudged due;

(ii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Trust Estate;

(iii) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee and the Holders of the Bonds;

(iv) sell the Trust Estate, or any portion thereof or rights or interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law;

(v) make demand upon the Servicer, by written notice, that the Servicer deliver
to the Indenture Trustee all files maintained by the Servicer with respect to
the Land Lease Assets; and

(vi) (A) (I) vote or exercise any or all of the Issuer’s rights or powers under
the LLE Operating Agreements, including any rights or powers to manage or
control the Land Lease Entities and receive dividends and distributions
therefrom (net of Asset Level Expenses); (II) demand, sue for, collect or
receive any money or property at any time payable to or receivable by the Issuer
on account of or in exchange for all or any part of the Membership Interests;
(III) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted to collect or enforce any obligations or rights
related to ownership of the Membership Interests or the Issuer’s interests in
the Land Lease Asset Documents or foreclose or enforce the security interest in
all or any part of the Membership Interests or to enforce any other legal or
equitable right vested in it by this Indenture or by applicable law; (IV) sell
or otherwise dispose of any or all of the Membership Interests or cause the
Membership Interests to be sold or otherwise disposed of in one or more sales or
transactions, at such prices as the Indenture Trustee may deem commercially
reasonable, and for cash or on credit or for future delivery, without assumption
of any credit risk at any broker’s board or at public or private sale, without
demand

 

64



--------------------------------------------------------------------------------

of performance or notice of the time or place of sale (except such notice as is
required by applicable law and cannot be waived, which notice shall be in
accordance with the provisions hereof), it being agreed that the Indenture
Trustee may be a purchaser on behalf of the Bondholders at any such sale and
that the Indenture Trustee or any other Person who may be the purchaser of any
or all of the Membership Interests so sold shall thereafter hold the same
absolutely free from any claim or right of whatsoever kind, including any equity
of redemption, of the Issuer, any such demand, notice or right and equity being
hereby expressly waived and released to the extent permitted by applicable law;
(V) perform any obligation of the Issuer hereunder or under any other
Transaction Document, the LLE Operating Agreements and the Land Lease Asset
Documents; or (VI) take any other action that the Indenture Trustee deems
necessary or desirable to protect or realize upon its security interest in the
Membership Interests or any part thereof. If, pursuant to applicable law, prior
notice of any such action is required to be given to the Issuer, the Issuer
hereby acknowledges and agree that the minimum time required by such laws, or if
no minimum is specified, of ten (10) Business Days, shall be deemed a reasonable
notice period;

(B) if the Indenture Trustee shall decide to exercise its right, subject to the
terms hereof and the other Transaction Documents, to sell any or all of the
Membership Interests, and if in the opinion of counsel for the Indenture Trustee
it is necessary to have the Membership Interests registered under the provisions
of the Securities Act or otherwise registered or qualified under any federal or
state securities laws or regulations (collectively, the “Securities Laws”), the
Issuer, as applicable, will execute and deliver all such instruments and
documents that, in the opinion of the Indenture Trustee, are reasonably
necessary to register or qualify the Membership Interests under the provisions
of the Securities Laws, and will use commercially reasonable efforts to cause
any registration statement relating thereto to become effective and to remain
effective for a period of not less than six months from the date of the first
public offering of the Membership Interests and to make all amendments thereto
and/or to any related prospectus or similar document that, in the reasonable
opinion of the Indenture Trustee, are necessary, all in conformity with the
Securities Laws applicable thereto. Without limiting the generality of the
foregoing, the Issuer agrees to use commercially reasonable efforts to comply
with the provisions of the securities or “Blue Sky” laws of any jurisdiction or
jurisdictions which the Indenture Trustee shall reasonably designate and to make
available to their security holders, as soon as practicable, earnings statements
which will satisfy the provisions of Section 11(a) of the Securities Act;

(C) the Issuer recognizes that, by reason of certain prohibitions contained in
the Securities Laws, the Indenture Trustee may be compelled, with respect to any
sale of all or any part of the Membership Interests constituting “securities”,
however defined in the Securities Laws, to limit purchasers to those who will
agree, among other things, to acquire Membership Interests for their own
account, for investment and not with a view to the distribution or resale
thereof. The Indenture Trustee shall incur no liability as a result of the sale
of the Membership Interests, or any part thereof, at any private sale pursuant
to this Section 7.04(a)(vi) conducted in a commercially reasonable manner and in
accordance with the requirement of applicable law. The Issuer hereby waives any
claims against the Indenture Trustee arising by reason

 

65



--------------------------------------------------------------------------------

of the fact that the price at which the Membership Interests may have been sold
at such a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Aggregate Outstanding
Bond Balance;

(D) the Issuer hereby agrees that in respect of any sale of any of the
Membership Interests pursuant to the terms hereof, the Indenture Trustee is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is reasonably necessary in order
to avoid any violation of Laws, or in order to obtain any required approval of
the sale or of the purchase by any Governmental Authority or official, and the
Issuer further agrees that such compliance shall not, in and of itself, result
in such sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Indenture Trustee be liable or accountable to
the Issuer for any discount allowed by reason of the fact that the Membership
Interests is sold in compliance with any such limitation or restriction;

provided, however, that the Indenture Trustee may not sell or otherwise
liquidate the Trust Estate following an Event of Default, other than an Event of
Default described in Section 7.01(a) or Section 7.01(b), unless the Indenture
Trustee obtains the consent of the Required Bondholders.

(b) If the Indenture Trustee collects any money or property pursuant to this
ARTICLE VII, it shall pay out such money or property in the order or priority
set forth in Section 3.07.

The Indenture Trustee may fix a special record date and special payment date for
any payment to Bondholders pursuant to this Section 7.04. At least fifteen
(15) days before such special record date, the Issuer shall mail to each
Bondholder and the Indenture Trustee a notice that states the special record
date, the special payment date and the amount to be paid.

(c) The Issuer covenants and agrees that a sale of the entirety of the Trust
Estate by public sale held not less than ten Business Days after notice thereof
is commercially reasonable.

Section 7.05. Optional Preservation of the Land Lease Assets. If the Bonds have
been declared to be due and payable under Section 7.02 following an Event of
Default, and such declaration and its consequences have not been rescinded and
annulled, subject to Section 7.04, the Indenture Trustee may, but need not,
elect to maintain possession of the Trust Estate. It is the desire of the
parties hereto and the Bondholders that there be at all times sufficient funds
for the payment of principal of and interest on the Bonds, and the Indenture
Trustee shall take such desire into account when determining whether or not to
maintain possession of the Trust Estate. In determining whether to maintain
possession of the Trust Estate, the Indenture Trustee may, but need not, obtain
and rely upon an opinion of an Independent investment banking or accounting firm
of national reputation as to the feasibility of such proposed action and as to
the sufficiency of the Trust Estate for such purpose.

Section 7.06. Limitation of Suits. No Holder of any Bond shall have any right to
institute any Proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

(a) such Holder has previously given written notice to the Indenture Trustee of
a continuing Event of Default;

 

66



--------------------------------------------------------------------------------

(b) the Required Bondholders have made written request to the Indenture Trustee
to institute such Proceeding in respect of such Event of Default in its own name
as Indenture Trustee hereunder;

(c) such Holder(s) have offered to the Indenture Trustee adequate indemnity as
described in Section 10.01(g) against the costs, expenses and liabilities to be
incurred in complying with such request;

(d) the Indenture Trustee for thirty (30) days after its receipt of such notice,
request and offer of indemnity has failed to institute such Proceeding; and

(e) no direction inconsistent with such written request has been given to the
Indenture Trustee during such thirty (30) day period by the Required
Bondholders;

it being understood and intended that no one or more Holders of the Bonds of any
Class shall have any right in any manner whatever by virtue of, or by availing
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other Holder of the Bonds or to obtain or to seek to obtain priority or
preference over any other Holder of the Bonds of such Class or to enforce any
right under this Indenture, except in the manner herein provided.

Section 7.07. Unconditional Rights of Bondholders to Receive Principal and
Interest. The Holder of any Bond shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest, if any, on
such Bond on or after the respective due dates thereof expressed in such Bond or
in this Indenture (or, in the case of a Voluntary Prepayment, to receive the
related Voluntary Prepayment Amount on or after the related Voluntary Prepayment
Date) and to institute suit for the enforcement of any such payment, and such
right shall not be impaired without the consent of such Holder.

Section 7.08. Restoration of Rights and Remedies. If the Indenture Trustee or
any Bondholder has instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason or has been determined adversely to the Indenture Trustee or to such
Bondholder, then and in every such case the Issuer, the Indenture Trustee and
the Bondholders shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee and the Bondholders
shall continue as though no such Proceeding had been instituted.

Section 7.09. Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Indenture Trustee or to the Bondholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

67



--------------------------------------------------------------------------------

Section 7.10. Delay or Omission Not a Waiver. No delay or omission of the
Indenture Trustee or any Bondholder to exercise any right or remedy accruing
upon any default or Event of Default shall impair any such right or remedy or
constitute a waiver of any such default or Event of Default or acquiescence
therein. Every right and remedy given by this Indenture or by law to the
Indenture Trustee or to the Bondholders may be exercised from time to time, and
as often as may be deemed expedient, by the Indenture Trustee or by the
Bondholders, as the case may be.

Section 7.11. Control by Bondholders. The Required Bondholders shall have the
right to direct the time, method and place of conducting any Proceeding for any
remedy available to the Indenture Trustee with respect to the Bonds or
exercising any trust or power conferred on the Indenture Trustee; provided,
however, that:

(a) such direction shall not be in conflict with any rule of law or with this
Indenture; and

(b) any direction to the Indenture Trustee to sell or liquidate the Trust Estate
shall be subject to Section 7.04; and

(c) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee that is not inconsistent with such direction;

provided, however, that the Indenture Trustee need not take any action that it
determines might involve it in liability or might materially adversely affect
the rights of any Bondholders not consenting to such action.

Section 7.12. Waiver of Past Defaults. Prior to the time a judgment or decree
for payment of money due has been obtained as described in Section 7.03, and
subject to Section 12.02, the Required Bondholders may waive any past default or
Event of Default and its consequences except a default: (a) in payment of
principal of or interest on any of the Bonds which remains unpaid; or (b) in
respect of a covenant or provision hereof that cannot be modified or amended
without the consent of each Bondholder. In the case of any such waiver, the
Issuer, the Indenture Trustee and the Bondholders shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereto.

Upon any such waiver, such default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereto.

Section 7.13. Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it shall not
hinder, delay or impede the execution of any power herein granted to the
Indenture Trustee, but shall suffer and permit the execution of every such power
as though no such law had been enacted.

 

68



--------------------------------------------------------------------------------

Section 7.14. Action on Bonds. The Indenture Trustee’s right to seek and recover
judgment on the Bonds or under this Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture. Neither the Lien created by this Indenture nor any rights or
remedies of the Indenture Trustee or the Bondholders shall be impaired by the
recovery of any judgment by the Indenture Trustee against the Issuer or by the
levy of any execution under such judgment upon any portion of the Trust Estate
or upon any of the assets of the Issuer. Any money or property collected by the
Indenture Trustee shall be applied in accordance with Section 7.04(b).

Section 7.15. Performance and Enforcement of Certain Obligations.

(a) Promptly following a request from the Indenture Trustee to do so, the Issuer
shall (i) take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Depositor of each of its
obligations to the Issuer under or in connection with the Sale Agreement in
accordance with the terms thereof, and (ii) exercise any and all rights,
remedies, powers and privileges lawfully available to the Issuer under or in
connection with the Sale Agreement to the extent and in the manner directed by
the Indenture Trustee, including the transmission of notices of default on the
part of the Land Lease Entities and the institution of legal or administrative
actions or proceedings to compel or secure performance by the Depositor of each
of its obligations under the Sale Agreement.

(b) If an Event of Default has occurred and is continuing, the Indenture Trustee
may, and at the written direction of the Required Bondholders shall, exercise
all rights, remedies, powers, privileges and claims of the Issuer against the
Depositor under or in connection with the Sale Agreement, including the right or
power to take any action to compel or secure performance or observance by the
Depositor of each of its obligations to the Issuer thereunder and to give any
consent, request, notice, direction, approval, extension or waiver under the
Sale Agreement, and any right of the Issuer to take such action shall be
suspended.

(c) If an Event of Default has occurred and is continuing, the Indenture Trustee
may, and at the written direction of the Required Bondholders shall, in each
case pursuant to and in accordance with the LLE Collateral Assignment, exercise
all rights, remedies, powers, privileges and claims of any Land Lease Entity
against the related Lessee under or in connection with the related Land Lease
Asset Documents, including the right or power to take any action to compel or
secure performance or observance by such Lessee of each of its obligations to
such Land Lease Entity thereunder and to give any consent, request, notice,
direction, approval, extension or waiver under such Land Lease Asset Documents.

ARTICLE VIII

VOLUNTARY PREPAYMENT; DEFEASANCE OF MEMBERSHIP INTERESTS; SPECIAL

MAKE WHOLE PAYMENTS

Section 8.01. Voluntary Prepayment.

(a) The Issuer may voluntarily prepay the Bonds, in whole or in part, on any
Business Day (each, a “Voluntary Prepayment”). If the Issuer intends to prepay
all or any portion of the Bonds pursuant to this Section 8.01, it shall, or
shall cause the Servicer to, mail

 

69



--------------------------------------------------------------------------------

notice of such Voluntary Prepayment to the Indenture Trustee, the Bondholders
and each Rating Agency then providing a rating for any of the Bonds, in each
case at least fifteen (15) days (or such shorter period, but not less than two
Business Days, as may be necessary to cure an Event of Default) before the date
of such prepayment (each, a “Voluntary Prepayment Date”). For the avoidance of
doubt, the Issuer may not voluntarily prepay any Class B Bonds until the
Outstanding Bond Balance of the Class A Bonds has been reduced to zero.

(b) The Issuer shall, or shall cause the Servicer to, irrevocably deposit into
the Voluntary Prepayment Account, by 2:00 p.m., New York City time, on the
Business Day prior to each Voluntary Prepayment Date, the related Voluntary
Prepayment Amount. The Lien of the Indenture will not be terminated or released
with respect to any Membership Interest or any Land Lease Assets in connection
with any partial Voluntary Prepayment.

Section 8.02. Form of Voluntary Prepayment Notice. The Indenture Trustee shall
provide notice of each Voluntary Prepayment to each Holder of Bonds to be
prepaid as of the close of business on the Record Date preceding the related
Voluntary Prepayment Date. Each notice of Voluntary Prepayment shall be given by
first-class mail, postage prepaid, or by electronic transmission, in each case
not later than the Business Day prior to the related Voluntary Prepayment Date,
at such Bondholder’s address or email address appearing in the Bond Register.
Each notice of Voluntary Prepayment shall state:

(a) the Voluntary Prepayment Date;

(b) the Voluntary Prepayment Amount;

(c) the place where the Bonds to be prepaid are to be surrendered for payment of
the Voluntary Prepayment Amount (which shall be the office or agency of the
Issuer designated for that purpose); and

(d) that, on the Voluntary Prepayment Date, the Voluntary Prepayment Amount will
become due and payable and that interest on the Bonds to be prepaid shall cease
to accrue on the related prepaid amount from and after the receipt by the
Indenture Trustee of the Voluntary Prepayment Amount.

Notice of prepayment of the Bonds shall be given by the Indenture Trustee in the
name and at the expense of the Issuer. Failure to give notice of prepayment, or
any defect therein, to any Bondholder shall not impair or affect the validity of
the prepayment of any other Bond.

Section 8.03. Application of Voluntary Prepayment Amount. On each Voluntary
Prepayment Date, the Indenture Trustee shall, to the extent directed by the
Servicer, apply the amount then on deposit in the Voluntary Prepayment Account
(other than any amount allocable to Make Whole Amounts with respect to
Repurchase Payments) to make the following payments in the following order of
priority:

(a) to pay all amounts owed to the Owner Trustee, the Indenture Trustee, the
Backup Servicer or the Servicer on the related Voluntary Prepayment Date;

 

70



--------------------------------------------------------------------------------

(b) to pay the Make Whole Amount, if any, due in connection with the related
Voluntary Prepayment;

(c) to pay down the Class A Bonds until the Outstanding Bond Balance of the
Class A Bonds has been reduced to zero; and

(d) to pay down the Class B Bonds until the Outstanding Bond Balance of the
Class B Bonds has been reduced to zero.

Section 8.04. Defeasance of Membership Interests. If a Defeasance Event has
occurred and is continuing, the Servicer may, not fewer than thirty (30) days
(or such shorter period as may be consented to by the Indenture Trustee and the
Required Bondholders) prior to any Defeasance Date, deliver a Defeasance Notice
to the Issuer, the Indenture Trustee and each Rating Agency then providing a
rating for any of the Bonds identifying the Membership Interest to be defeased
and the related Land Lease Assets. If the Servicer delivers a Defeasance Notice
to the Issuer with respect to any Membership Interest, the Issuer shall
(a) direct the Indenture Trustee to terminate and release such Membership
Interest and the interest, if any, of the Indenture Trustee in the related Land
Lease Assets from the Lien of this Indenture and (b) transfer its entire (except
as provided in Section 8.06) right, title, interest and estate in and to such
Membership Interest to the Depositor on the related Defeasance Date, in each
case pursuant to and on the terms and conditions set forth in this ARTICLE VIII;
provided, however, that no such release and transfer shall be permitted if the
sum of the Asset Value of such Land Lease Assets as of such Defeasance Date and
the aggregate Asset Value of all other Land Lease Assets related to Membership
Interests previously defeased pursuant to this ARTICLE VIII (in each case as
determined in connection with the related release and transfer) would exceed 25%
of the Total Asset Value as of the Closing Date.

Section 8.05. Release of Indenture Lien. The Indenture Trustee, at the direction
and expense of the Issuer, shall, on the related Defeasance Date, execute proper
instruments, without representation or warranty, acknowledging the termination
and release of the Lien of this Indenture with respect to the Membership
Interests to be defeased in connection with any Partial Defeasance and the
interest, if any, of the Indenture Trustee in the related Land Lease Assets if:

(i) no Event of Default has occurred and is continuing after giving effect to
such defeasance;

(ii) the Servicer has paid or caused to be paid to the Issuer an amount equal to
the related Defeasance Amount;

(iii) all accrued and unpaid interest and all other sums due under the Bonds and
under the other Transaction Documents up to the Defeasance Date, including all
reasonable costs and expenses incurred by the Indenture Trustee or its agents in
connection with such release (including the fees and expenses incurred by
attorneys and accountants in connection with the review of the proposed
Substitute Collateral and the preparation of the related documentation), have
been paid in full; and

 

71



--------------------------------------------------------------------------------

(iv) the Issuer has delivered to the Indenture Trustee on or prior to the
related Defeasance Date:

(A) an amount (the “Defeasance Amount”) equal to that which is sufficient to
purchase U.S. Obligations (as defined below) that provide for payments (1) on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the related Defeasance Date through the Anticipated Repayment Date, and
(2) in amounts equal to or greater than the remaining Scheduled Lease Payments
required under the related Land Lease Asset Documents through the Anticipated
Repayment Date (the “Substitute Collateral”), each of which U.S. Obligations
shall be duly endorsed by the holder thereof as directed by the Indenture
Trustee or accompanied by a written instrument of transfer in form and substance
satisfactory to the Required Bondholders (including such instruments as may be
required by the depository institution holding such U.S. Obligations to
effectuate book-entry transfers and pledges through the book-entry facilities of
such institution) in order to create a first priority security interest therein
in favor of the Indenture Trustee in conformity with all applicable state and
federal laws governing the granting of such security interests (for purposes
hereof, the term “U.S. Obligations” means (i) direct obligations of (or
guaranteed as to timely payment by) the United States of America (or any agency
or instrumentality of the United States of America, to the extent then being
generally accepted by the Rating Agencies then providing a rating for any of the
Bonds) for the payment of which its full faith and credit is pledged and which
are not subject to prepayment, call or early redemption, or (ii) other
non-callable “government securities” as defined in Treasury Regulations
Section 1.860G-2(a)(8)(i), as amended, which (a) are then outstanding and
(b) are then being generally accepted by the Rating Agencies then providing a
rating for any of the Bonds without any reduction, downgrade or withdrawal of
such ratings;

(B) a certificate of the Issuer or the Servicer certifying that all of the
requirements set forth in this ARTICLE VIII have been satisfied with respect to
such Partial Defeasance;

(C) an opinion of counsel for the Issuer in form and substance and delivered by
counsel satisfactory to the Required Bondholders stating, among other things,
that the Indenture Trustee has a perfected first priority security interest in
the Substitute Collateral;

(D) if required by the then current criteria of the Rating Agencies then
providing a rating for any of the Bonds, evidence in writing from such Rating
Agencies to the effect that the Rating Agency Condition will be satisfied in
connection with such collateral substitution;

(E) a certificate from a firm of independent public accountants acceptable to
the Indenture Trustee certifying that the Substitute Collateral is sufficient to
satisfy the provisions of subparagraph (A) above; and

(F) such other certificates, documents or instruments as the Indenture Trustee
may reasonably require.

 

72



--------------------------------------------------------------------------------

In connection with the conditions set forth in this ARTICLE VIII, the Issuer
hereby appoints the Indenture Trustee as its agent and attorney in fact for the
purpose of using the amounts delivered pursuant to this Section 8.05 to purchase
the Substitute Collateral.

Section 8.06. Transfer of Membership Interest. Upon satisfaction of the
conditions set forth in Section 8.05 in connection with the defeasance of any
Membership Interest, the Issuer shall transfer its entire right, title, interest
and estate in and to such Membership Interest to the Depositor and shall direct
the Indenture Trustee in writing to deliver the related Custodial Property to
the Depositor in accordance with such direction; provided, however, that if such
Membership Interest relates to other Land Lease Assets included in the Trust
Estate not then related to the Defeasance Event then in effect, the Issuer, at
the direction and expense of the Servicer, shall cause a special purpose company
substantially similar to the related Land Lease Entity to be formed, shall cause
the Land Lease Assets related to such defeasance to be transferred to such new
company, and shall transfer its entire right, title, interest and estate in and
to such new company to the Depositor and shall deliver the certificate, if any,
representing the ownership interest in such new company to the Depositor and the
related Membership Interest shall remain subject to the Lien of this Indenture.
This Indenture shall cease to be of further effect with respect to any
Membership Interest or other equity interest transferred pursuant to this
Section 8.06 and with respect to all related Land Lease Assets.

Section 8.07. Special Make Whole Payments. On each Payment Date, the Indenture
Trustee shall, to the extent directed in the related Quarterly Servicer Report,
withdraw from the Voluntary Prepayment Account and pay to the Class A
Bondholders on a pro-rata basis any amount then on deposit in the Voluntary
Prepayment Account which is allocable to Make Whole Amounts with respect to
Repurchase Payments received during the preceding Collection Period.

ARTICLE IX

SATISFACTION AND DISCHARGE

Section 9.01. Satisfaction and Discharge of Indenture. This Indenture shall
cease to be of further effect with respect to the Bonds, except as to

(a) rights of registration of transfer and exchange,

(b) substitution of mutilated, destroyed, lost or stolen Bonds,

(c) rights of Bondholders to receive payments of principal thereof and interest
thereon,

(d) Section 4.02, Section 4.03, Section 4.05, Section 4.06 and Section 4.07,

(e) the rights, obligations and immunities of the Indenture Trustee hereunder
(including the rights of the Indenture Trustee under Section 10.07 and the
obligations of the Indenture Trustee under Section 9.02), and

 

73



--------------------------------------------------------------------------------

(f) the rights of Bondholders as beneficiaries hereof with respect to the
property so deposited with the Indenture Trustee payable to all or any of them,
and the Indenture Trustee, at the direction and expense of the Issuer, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture with respect to the Bonds, when:

(i) either

(A) all Bonds of all Classes theretofore authenticated and delivered (other than
(1) Bonds that have been mutilated, destroyed, lost or stolen and that have been
replaced or paid as provided in Section 3.05 and (2) Bonds for whose payment
money has theretofore been irrevocably deposited in trust or segregated and held
in trust by the Issuer and thereafter repaid to the Issuer or discharged from
such trust, as provided in Section 4.02) have been delivered to the Indenture
Trustee for cancellation; or

(B) all Bonds not theretofore delivered to the Indenture Trustee for
cancellation have become due and payable and the Issuer has irrevocably
deposited or caused to be irrevocably deposited with the Indenture Trustee, in
trust, cash or direct obligations of or obligations guaranteed by the United
States (which will mature prior to the date needed), in an amount sufficient to
pay and discharge the entire indebtedness on such Bonds when due;

(ii) the Issuer has paid or caused to be paid all other sums payable by the
Issuer hereunder and under the other Transaction Documents;

(iii) the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate, an Opinion of Counsel and an Independent Certificate from a firm of
certified public accountants, each meeting the applicable requirements of
Section 12.01 and, subject to Section 12.02, each stating that all conditions
precedent provided for in this Indenture relating to the satisfaction and
discharge of this Indenture have been complied with; and

(iv) the Issuer has delivered to the Indenture Trustee an Opinion of Counsel to
the effect that the satisfaction and discharge of this Indenture pursuant to
this Section 9.01 will not cause any Bondholder to be treated as having sold or
exchanged any of its Bonds for purposes of Section 1001 of the Code.

Section 9.02. Application of Trust Money. All monies deposited with the
Indenture Trustee pursuant to Section 9.01 shall be held in trust and applied by
the Indenture Trustee, in accordance with the provisions of the Bonds and this
Indenture, to the payment to the Holders of the Bonds of all sums due and to
become due thereon for principal and interest, but such monies need not be
segregated from other funds except to the extent required herein or required by
law.

ARTICLE X

THE INDENTURE TRUSTEE

Section 10.01. Certain Duties and Responsibilities.

(a) If an Event of Default has occurred and is continuing, the Indenture Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances.

 

74



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(i) the Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Indenture Trustee; and

(ii) in the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished pursuant to
and conforming to the requirements of this Indenture; but in the case of any
such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Indenture Trustee, shall be under a duty to
examine the same to determine whether or not they conform to the requirements of
this Indenture.

(c) No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct, except that:

(i) this clause (c) shall not be construed to limit the effect of clause (b) of
this Section 10.01;

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the
Indenture Trustee was negligent in ascertaining the pertinent facts;

(iii) the Indenture Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Required Bondholders relating to the time, method and place of conducting
any proceeding for any remedy available to the Indenture Trustee, or exercising
any trust or power conferred upon the Indenture Trustee, under this Indenture
relating to the Bonds;

(iv) the Indenture Trustee shall not be required to take notice or be deemed to
have notice or knowledge of any Servicer Event of Default or any Event of
Default unless a Responsible Officer shall have received written notice thereof
and the delivery of reports and information does not constitute actual or
constructive knowledge or notice;

(v) subject to the other provisions of this Indenture and without limiting the
generality of this Section 10.01, and unless the Indenture Trustee shall have
undertaken to perform the duties of the Servicer hereunder, the Indenture
Trustee shall have no duty (A) to see to any recording, filing, or depositing of
this Indenture or any other agreement referred to herein or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording or filing or depositing or to any
re-recording, refiling or redepositing of any thereof, (B) to see to any
insurance, (C) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any Lien owing with respect to, assessed or levied
against, any property of the Issuer or (D) except as provided in

 

75



--------------------------------------------------------------------------------

Section 10.01(b), to confirm or verify the contents of any reports or
certificates of the Servicer delivered to the Indenture Trustee pursuant to this
Indenture believed in good faith by the Indenture Trustee to be genuine and to
have been signed or presented by the proper party or parties; and

(vi) in no event shall the Indenture Trustee be liable for any:

(A) losses arising from the Indenture Trustee acting in accordance with
instructions or any notice from the Servicer or any agent of the Servicer;

(B) losses that are loss of business, loss of profits or loss of opportunity or
any indirect or consequential loss;

(C) losses incurred as a result of the receipt or acceptance of fraudulent,
forged or invalid documents;

(D) losses due to forces beyond the control of the Indenture Trustee including
strikes, work stoppages, acts of war, terrorism, acts of God, governmental
actions, interruption, loss or malfunction of utilities, communications or
computer (software or hardware) services;

(E) losses arising from the Indenture Trustee receiving or transmitting data or
instructions to or from any party via any non-secure method of transmission or
communication; or

(F) special, punitive or consequential damages.

(d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 10.01.

(e) No provision of this Indenture shall require the Indenture Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder (including its duties as Backup
Servicer), or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(f) The permissive right of the Indenture Trustee to take actions enumerated in
this Indenture shall not be construed as a duty, and the Indenture Trustee shall
not be answerable for other than its own negligence or willful misconduct.

(g) The Indenture Trustee shall be under no obligation to institute any suit, or
to take any remedial proceeding under this Indenture, or to take any steps in
the execution of the trusts hereby created or in the enforcement of any rights
and powers hereunder until it shall be indemnified to its satisfaction against
any and all costs and expenses, outlays and counsel fees and other reasonable
disbursements and against all liability, except liability which is adjudicated
to have resulted from its negligence or willful misconduct, in connection with
any action so taken.

 

76



--------------------------------------------------------------------------------

Section 10.02. Removal of Indenture Trustee. The Indenture Trustee may be
removed with or without cause by vote of the Required Bondholders upon not fewer
than thirty (30) days prior written notice. If the Indenture Trustee is removed
pursuant to this Section 10.02, then and in every such case, the Issuer shall,
whether or not the Indenture Trustee resigns pursuant to Section 10.09,
promptly, concurrently with the giving of notice to the Indenture Trustee,
appoint a successor Indenture Trustee approved, in writing, by the Required
Bondholders pursuant to the terms of Section 10.09.

Section 10.03. Certain Rights of the Indenture Trustee. Except as otherwise
provided in Section 10.01:

(a) the Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, note or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request or direction of the Servicer or any of the Bondholders mentioned
herein shall be sufficiently evidenced in writing;

(c) whenever in the administration of this Indenture the Indenture Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith or
negligence on its part, conclusively rely upon an Officer’s Certificate;

(d) the Indenture Trustee may consult with counsel, and the advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reasonable reliance thereon;

(e) the Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Bondholders pursuant to this Indenture, unless such Bondholders shall
have offered to the Indenture Trustee reasonable security or indemnity against
the costs, expenses and liabilities which might be incurred by it in compliance
with such request or direction;

(f) the Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, note or other
paper or document, but the Indenture Trustee in its discretion may make such
further inquiry or investigation into such facts or matters as it may see fit;

(g) the Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys, and the Indenture Trustee shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;

(h) the Indenture Trustee shall not be liable for any action it takes or omits
to take in good faith which it reasonably believes to be authorized by the
Authorized Officer of any Person or within its rights or powers under this
Indenture other than as to validity and sufficiency of its authentication of the
Bonds; and

(i) the Indenture Trustee shall not be deemed to know of any default or other
fact upon the occurrence of which it might be required to take action hereunder
unless a Responsible Officer has actual knowledge thereof or has received
written notice thereof.

 

77



--------------------------------------------------------------------------------

Section 10.04. Not Responsible for Recitals or Issuance of Bonds. The recitals
contained herein and in the Bonds shall be taken as the statements of the
Servicer, and the Indenture Trustee assumes no responsibility for their
correctness. The Indenture Trustee makes no representation as to the validity or
sufficiency of this Indenture or the Bonds other than as to the validity and
sufficiency of its authentication of the Bonds.

Section 10.05. May Hold Bonds. The Indenture Trustee or any agent of the Issuer,
in its individual or any other capacity, may become a Bondholder or pledgee of
Bonds and may otherwise deal with the Issuer with the same rights it would have
if it were not Indenture Trustee or such agent.

Section 10.06. Money Held in Trust. Money held by the Indenture Trustee in trust
hereunder need not be segregated from other trust funds except to the extent
required herein or required by law. The Indenture Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Servicer and except to the extent of income or other gain on
investments which are deposits in or certificates of deposit of the Indenture
Trustee in its commercial capacity and income or other gain actually received by
the Indenture Trustee on Eligible Investments.

Section 10.07. Compensation and Indemnity. The Issuer shall cause the Servicer
to pay to the Indenture Trustee and the Administrator from time to time such
compensation for their services as shall be agreed upon in writing. The
Indenture Trustee’s compensation shall not be limited by any law on compensation
of a trustee of an express trust. The Servicer agrees to pay such compensation
to the Indenture Trustee and the Administrator, to reimburse the Indenture
Trustee for reasonable expenses, disbursements and advances incurred or made by
the Indenture Trustee in accordance with any provision of this Indenture
(including the reasonable compensation, expenses and disbursements of its agents
and counsel), and to indemnify the Indenture Trustee for, and hold it harmless
against, any and all losses, liabilities or expenses, including attorneys’ fees,
incurred by it in connection with the administration of the Issuer and the Trust
Agreement and the performance of its duties under this Indenture. The Indenture
Trustee shall notify the Issuer and the Servicer promptly in writing of any
claim of which a Responsible Officer has received written notice and for which
it may seek indemnity. Failure by the Indenture Trustee to so notify the Issuer
and the Servicer in writing shall not relieve the Issuer or the Servicer of its
obligations hereunder unless such loss, claim, damage, liability or expense
could have been avoided with such prompt notification and then only to the
extent of such loss, claim, damage, expense or liability which could have been
so avoided. Neither the Issuer nor the Servicer need reimburse any expense or
indemnify against any loss, liability or expense incurred by the Indenture
Trustee or any predecessor Indenture Trustee through the Indenture Trustee’s or
such predecessor Indenture Trustee’s own willful misconduct, negligence or bad
faith.

 

78



--------------------------------------------------------------------------------

(a) The Issuer’s and the Servicer’s payment obligations to the Indenture Trustee
pursuant to this Section 10.07 shall survive the resignation or removal of the
Indenture Trustee and discharge of this Indenture. If the Indenture Trustee
incurs expenses after the occurrence of an Event of Default of the kind
specified in clause (c) of Section 7.01, such expenses are intended to
constitute expenses of administration under Title 11 of the United States Code
or any other applicable federal or state bankruptcy, insolvency or similar law
now or hereafter in effect.

(b) Notwithstanding anything herein to the contrary, the Indenture Trustee’s
right to enforce any of the Issuer’s and the Servicer’s payment obligations
pursuant to this Section 10.07 shall be subject to the provisions of
Section 13.04.

Section 10.08. Corporate Indenture Trustee Required; Eligibility. There shall at
all times be an Indenture Trustee hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any state authorized under such laws to exercise corporate trust
powers, having a combined net worth or capital surplus of at least $100,000,000,
subject to supervision or examination by the United States of America or any
such state having (a) long-term, unsecured debt rated at least “A” by Moody’s,
(b) a long-term deposit rating of at least “A” from Standard & Poor’s or (c) a
long term debt rating of at least “A” from KBRA. If such Indenture Trustee
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 10.08, the combined capital and surplus of such
corporation or association shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Indenture Trustee shall cease to be eligible in accordance with the
provisions of this Section 10.08, it shall, upon the request of the Servicer,
resign immediately in the manner and with the effect hereinafter specified in
this ARTICLE X.

Section 10.09. Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Indenture Trustee and no appointment of a
successor trustee pursuant to this ARTICLE X shall become effective until the
acceptance of appointment by the successor trustee under Section 10.10.

(b) The Indenture Trustee, or any trustee or trustees hereafter appointed, may
resign at any time by giving sixty (60) days prior written notice of resignation
to the Servicer and by mailing notice of resignation by first-class mail,
postage prepaid, to the Bondholders at their addresses appearing on the Bond
Register. Upon receiving notice of resignation, or upon removal of the Indenture
Trustee pursuant to Section 10.02, the Servicer shall promptly appoint a
successor trustee or trustees which shall be acceptable to the Required
Bondholders, by written instrument, in duplicate, executed on behalf of the
Issuer by an Authorized Officer of the Servicer, one copy of which instrument
shall be delivered to the Indenture Trustee so resigning or removed and one copy
of which shall be delivered to the successor trustee or trustees. If no
successor trustee shall have been appointed and have accepted appointment within
sixty (60) days after the giving of such notice of resignation, the resigning
trustee may petition any court of competent jurisdiction for the appointment of
a successor trustee, or any Bondholder may, on behalf of itself and all others
similarly situated, petition any such court for the appointment of a successor
trustee. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, appoint a successor trustee.

 

79



--------------------------------------------------------------------------------

(c) If at any time the Indenture Trustee shall cease to be eligible under
Section 10.08 and shall fail to resign after written request therefor by the
Servicer, the Servicer may, with the prior written consent of the Required
Bondholders, remove the Indenture Trustee and appoint a successor trustee
acceptable to the Required Bondholders by written instrument, in duplicate,
executed on behalf of the Issuer by an Authorized Officer of the Servicer, one
copy of which instrument shall be delivered to the Indenture Trustee so removed
and one copy of which shall be delivered to the successor trustee.

(d) The Servicer shall give notice of any removal of the Indenture Trustee
pursuant to Section 10.09(c) by mailing notice of such event by first-class
mail, postage prepaid, to the Bondholders at their addresses appearing on the
Bond Register. Each notice shall include the name of the proposed successor
Indenture Trustee and the address of its corporate trust office. Each Bondholder
shall, within twenty (20) calendar days of receipt of such notice, advise the
Servicer, in writing, of its approval or rejection of such proposed successor
Indenture Trustee.

Section 10.10. Acceptance of Appointment by Successor Indenture Trustee. Every
successor Indenture Trustee appointed hereunder shall execute, acknowledge and
deliver to the Servicer, on behalf of the Issuer, and to its predecessor
Indenture Trustee an instrument accepting such appointment hereunder and stating
its eligibility to serve as Indenture Trustee hereunder, and thereupon the
resignation or removal of the predecessor Indenture Trustee shall become
effective and such successor Indenture Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of its predecessor hereunder; but, on request of the Servicer or the
successor Indenture Trustee, such predecessor Indenture Trustee shall, upon
payment of its charges then unpaid and not in dispute, execute and deliver an
instrument transferring to such successor Indenture Trustee all of the rights,
powers and trusts of the Indenture Trustee so ceasing to act, and shall duly
assign, transfer and deliver to such successor Indenture Trustee all property
(including all Custodial Property) and money held by such Indenture Trustee so
ceasing to act hereunder. Upon request of any such successor Indenture Trustee,
the Servicer, on behalf of the Issuer, shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Indenture
Trustee all such rights, powers and trusts.

Upon acceptance of appointment by a successor Indenture Trustee as provided in
this Section 10.10, the Servicer shall mail notice thereof by first-class mail,
postage prepaid, to the Bondholders at their addresses appearing on the Bond
Register. If the Servicer fails to mail such notice within ten days after
acceptance of appointment by the successor Indenture Trustee, the successor
Indenture Trustee shall cause such notice to be mailed at the expense of the
Issuer. No successor Indenture Trustee shall accept its appointment unless at
the time of such acceptance such successor shall be qualified and eligible under
this ARTICLE X.

Section 10.11. Merger, Conversion, Consolidation or Succession to Business of
the Indenture Trustee. Any corporation or association into which the Indenture
Trustee may be merged or converted or with which it may be consolidated, or any
corporation or association

 

80



--------------------------------------------------------------------------------

resulting from any merger, conversion or consolidation to which the Indenture
Trustee shall be a party, or any corporation or association succeeding to all or
substantially all of the corporate trust business of the Indenture Trustee,
shall be the successor of the Indenture Trustee hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto; provided, however, that such corporation or association shall be
otherwise qualified and eligible under this ARTICLE X. If any Bonds have been
executed, but not delivered, by the Indenture Trustee then in office, any
successor by merger, conversion or consolidation to such Indenture Trustee may
adopt such execution and deliver the Bonds so executed with the same effect as
if such successor Indenture Trustee had itself executed such Bonds.

Section 10.12. Liability of the Indenture Trustee; Indemnities of the Servicer.

(a) Neither the Indenture Trustee nor any of the directors, officers, employees
or agents of the Indenture Trustee shall be under any liability on any Bond or
otherwise to any Account, the Servicer or any Bondholder for any action taken or
for refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Indenture Trustee or any such Person against any liability
which would otherwise be imposed by reason of negligent action, negligent
failure to act or bad faith in the performance of duties or by reason of
reckless disregard of obligations and duties hereunder. Subject to the foregoing
sentence, the Indenture Trustee shall not be liable for losses on investments of
amounts in any Account. In addition, the Servicer, covenants and agrees to
indemnify the Indenture Trustee together with any director, officer, employee or
agent of the Indenture Trustee (collectively, with the Indenture Trustee, the
“Indemnified Persons”), from, and hold it harmless against, any and all Losses
(including Trustee Expenses in excess of Trustee Expenses actually paid to the
Indenture Trustee hereunder) incurred in its administration of the Issuer and
the Trust Estate hereunder, other than those resulting from the gross negligence
or bad faith of the Indenture Trustee. For the avoidance of doubt, any such
indemnification payment shall not be deemed a Servicer Advance. The Indenture
Trustee and any director, officer, employee or agent of the Indenture Trustee
may rely and shall be protected in acting or refraining from acting in good
faith on any certificate, notice or other document of any kind prima facie
properly executed and submitted by the Authorized Officer of any Person
respecting any matters arising hereunder.

(b) The obligations of the Servicer under this Section 10.12 to compensate and
indemnify the Indemnified Persons and to reimburse them from expenses (including
litigation expenses), disbursements and advances shall survive the termination
of this Indenture and the resignation or removal of the Servicer or the
Indenture Trustee, and continue thereafter for so long as any liability or
expenses indemnified against may be imposed against any Indemnified Person.

Section 10.13. Appointment of Co-Indenture Trustee or Separate Indenture
Trustee. Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Trust Estate may at the time be located, the Servicer and the
Indenture Trustee acting jointly shall have the power and shall execute and
deliver all instruments to appoint one or more Persons approved by the Required
Bondholders to act as co-Indenture Trustee or co-Indenture Trustees, jointly
with the Indenture Trustee, of all or any part of the Trust Estate or separate
Indenture Trustee or separate Indenture

 

81



--------------------------------------------------------------------------------

Trustees of any part of the Trust Estate, and to vest in such Person or Persons,
in such capacity and for the benefit of the Bondholders, such title to the Trust
Estate, or any part thereof, and, subject to the other provisions of this
Section 10.13, such powers, duties, obligations, rights and trusts as the
Servicer and the Indenture Trustee may consider necessary or desirable. If the
Servicer shall not have joined in such appointment within fifteen (15) days
after the receipt by it of a request so to do, or in the case any Servicer Event
of Default shall have occurred and be continuing, the Indenture Trustee alone
shall have the power to make such appointment. No co-Indenture Trustee or
separate Indenture Trustee hereunder shall be required to meet the terms of
eligibility as a successor Indenture Trustee under Section 10.08, and no notice
to Bondholders of the appointment of any co-Indenture Trustee or separate
Indenture Trustee shall be required under Section 10.08.

Every separate Indenture Trustee and co-Indenture Trustee shall, to the extent
permitted, be appointed and act subject to the following provisions and
conditions:

(a) all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate Indenture Trustee or co-Indenture
Trustee jointly (it being understood that such separate Indenture Trustee or
co-Indenture Trustee is not authorized to act separately without the Indenture
Trustee joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed, the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-Indenture Trustee, but solely at the direction of the Indenture Trustee;

(b) no co-Indenture Trustee hereunder shall be held personally liable by reason
of any act or omission of any other co-Indenture Trustee hereunder; and

(c) the Servicer and the Indenture Trustee acting jointly may at any time accept
the resignation of or remove any separate Indenture Trustee or co-Indenture
Trustee.

Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate Indenture Trustees and
co-Indenture Trustees, as effectively as if given to each of them. Every
instrument appointing any separate Indenture Trustee or co-Indenture Trustee
shall refer to this Indenture and the conditions of this Section 10.13. Each
separate Indenture Trustee and co-Indenture Trustee, upon its acceptance of the
trusts conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Indenture Trustee. Every such instrument shall be filed with the Indenture
Trustee and a copy thereof given to the Servicer.

Any separate Indenture Trustee or co-Indenture Trustee may, at any time,
constitute the Indenture Trustee, its agent or attorney-in-fact, with full power
and authority, to the extent not prohibited by law, to do any lawful act under
or in respect of this Indenture on its

 

82



--------------------------------------------------------------------------------

behalf and in its name. If any separate Indenture Trustee or co-Indenture
Trustee shall die, become incapable of acting, resign or be removed, all of its
estates, properties, rights, remedies and trusts shall vest in and be exercised
by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor Indenture Trustee.

The Indenture Trustee shall give to the Bondholders and the Servicer notice of
the appointment of any co-Indenture Trustee or separate Indenture Trustee. The
appointment of a co-Indenture Trustee or separate Indenture Trustee under this
Section 10.13 shall not relieve the Indenture Trustee of its duties and
responsibilities hereunder.

ARTICLE XI

TAX TREATMENT

Section 11.01. Treatment of Bonds as Debt. The Servicer and the Issuer, by
entering into this Indenture, and the Bondholders, by acquiring any Bond or
interest therein, express their intention that the Bonds shall constitute
indebtedness for all federal income tax and applicable state and local tax
purposes and, unless otherwise required by appropriate taxing authorities, such
parties agree to so treat the Bonds for such purposes. If the Bonds are not
treated as debt for federal income tax purposes, the parties intend that the
Bonds shall constitute interests in a partnership for such purposes and, in that
regard, agree that no election to treat the Issuer in any part as a corporation
under Treasury Regulation Section 301.7701-3 shall be made by any Person.

ARTICLE XII

SUPPLEMENTAL INDENTURES

Section 12.01. Supplemental Indentures Without Consent of Bondholders.

(a) The Issuer and the Indenture Trustee, at the direction of an Authorized
Officer of the Issuer, may, without the consent of any Holders of any Bonds but
with prior written notice to each Rating Agency then providing a rating for any
of the Bonds, at any time and from time to time, enter into one or more
indentures supplemental hereto, in form satisfactory to the Indenture Trustee,
for any of the following purposes:

(i) to correct or amplify the description of any property at any time subject to
the Lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the Lien
of this Indenture, or to subject to the Lien of this Indenture additional
property;

(ii) to evidence the succession, in compliance with the applicable provisions
hereof, of another Person to the Issuer, and the assumption by any such
successor of the covenants of the Issuer contained herein and in the Bonds;

(iii) to add to the covenants of the Issuer, for the benefit of the Bondholders,
or to surrender any right or power herein conferred upon the Issuer;

(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Indenture Trustee;

 

83



--------------------------------------------------------------------------------

(v) to cure any ambiguity, to correct or supplement any provision herein or in
any supplemental indenture that may be inconsistent with any other provision
herein or in any supplemental indenture or in any (A) offering document used in
connection with the initial offer and sale of the Bonds or to add any provisions
to or change in any manner or eliminate any of the provisions of this Indenture
which will not be inconsistent with other provisions of this Indenture or
(B) other Transaction Document with respect to matters or questions arising
under this Indenture or in any supplemental indenture; or

(vi) to evidence and provide for the acceptance of the appointment hereunder by
a successor trustee with respect to the Bonds and to add to or change any of the
provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one trustee;

provided, however; that no such supplemental indenture (i) may materially
adversely affect the interests of any Bondholder and (ii) will be permitted
unless (A) the Rating Agency Condition shall have been satisfied with respect to
such action, and (B) an Opinion of Counsel is delivered to the Indenture Trustee
to the effect that such supplemental indenture will not cause the Issuer to be
characterized for federal income tax purposes as an association or publicly
traded partnership taxable as a corporation or otherwise have any material
adverse effect on the federal income taxation of any Bonds Outstanding or any
Bondholder. The Indenture Trustee is hereby authorized to join in the execution
of any such supplemental indenture and to make any further appropriate
agreements and stipulations that may be therein contained.

(b) A supplemental indenture shall be deemed not to materially adversely affect
the interests of any Bondholder if the Person requesting such supplemental
indenture (i) has delivered no fewer than ten days’ prior written notice of such
supplemental indenture to each Rating Agency then providing a rating for any of
the Bonds and (ii) obtains and delivers to the Indenture Trustee an Opinion of
Counsel (which counsel may not be in-house counsel to the Servicer or the
Depositor) to the effect that the supplemental indenture would not materially
adversely affect the interests of any Bondholder.

Section 12.02. Supplemental Indentures With Consent of Bondholders. The Issuer
and the Indenture Trustee, at the direction of an Authorized Officer of the
Issuer, may, with the consent of the Required Bondholders and with prior written
notice to each Rating Agency then providing a rating for any of the Bonds, by
act of such Holders delivered to the Issuer and the Indenture Trustee, at any
time and from time to time enter into one or more indentures supplemental hereto
for the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture or modifying in any manner
the rights of the Holders of the Bonds under this Indenture; provided, however,
that no such supplemental indenture will be permitted unless (i) the Rating
Agency Condition shall have been satisfied with respect to such action and
(ii) an Opinion of Counsel is delivered to the Indenture Trustee to the effect
that such supplemental indenture will not cause the Issuer to be characterized
for federal income tax purposes as an association or publicly traded partnership
taxable as a corporation or otherwise have any material adverse effect on the
federal income taxation of any Bonds Outstanding or any Bondholder; provided
further, that no such supplemental indenture may, without the consent of the
Holder of each Outstanding Bond, to the extent any such Person is materially and
adversely affected by such supplemental indenture:

(a) change the Rated Final Maturity Date or the date of payment of any
installment of principal of or interest on any Bond, or reduce the principal
amount thereof, the Bond Rate applicable thereto or the Voluntary Prepayment
Amount with respect thereto, change the provisions of this Indenture relating to
the application of collections on, or the proceeds of the sale of, the Trust
Estate to payment of principal of or interest on the Bonds, or change any place
of payment where, or the coin or currency in which, any Bond or the interest
thereon is payable, or impair the right to institute suit for the enforcement of
the provisions of this Indenture requiring the application of funds available
therefor, as provided in Section 3.07, to the payment of any such amount due on
the Bonds on or after the respective due dates thereof;

 

84



--------------------------------------------------------------------------------

(b) reduce the percentage of the Outstanding Bond Balance of the Controlling
Class of Bonds, the consent of the Holders of Bonds of which is required for any
such supplemental indenture, or the consent of the Holders of Bonds of which is
required for any waiver of compliance with certain provisions of hereunder or
certain defaults and their consequences provided for in this Indenture;

(c) modify or alter (A) the provisions of the proviso to the definition of the
term “Outstanding”, (B) the definition of the term “Outstanding Bond Balance” or
(C) the definition of the term “Controlling Class”;

(d) reduce the percentage of the Outstanding Bond Balance of the Controlling
Class required to direct the Indenture Trustee to sell or liquidate the Trust
Estate pursuant to Section 7.04 if the proceeds of such sale or liquidation
would be insufficient to pay in full the principal amount of and accrued but
unpaid interest on the Bonds;

(e) reduce the percentage of the Outstanding Bond Balance of the Controlling
Class the consent of the Holders of Bonds of which is required for any such
supplemental indenture amending the provisions of this Indenture which specify
the applicable percentage of the Outstanding Bond Balance of the Controlling
Class the consent of which is required for such supplemental indenture or the
amendment of any other Transaction Document;

(f) modify any provision of this Section 12.02 except to increase any percentage
specified herein or to provide that certain additional provisions of this
Indenture or the other Transaction Documents cannot be modified or waived
without the consent of the Holder of each Outstanding Bond affected thereby;

(g) modify any provision of this Indenture in such manner as to affect the
calculation of the amount of any payment of interest or principal due on any
Bond on any Payment Date (including the calculation of any of the individual
components of such calculation);

(h) permit the creation of any Lien ranking prior to or on a parity with the
Lien of this Indenture with respect to any part of the Trust Estate or, except
as otherwise permitted or contemplated herein, terminate the Lien of this
Indenture on any property at any time subject hereto or deprive the Bondholders
of the security provided by the Lien of this Indenture; or

(i) impair the right to institute suit for the enforcement of payment as
provided in Section 4.08.

 

85



--------------------------------------------------------------------------------

The Indenture Trustee may determine whether or not any Bonds would be materially
and adversely affected by any supplemental indenture and any such determination
shall be conclusive upon the Holders of all Bonds, whether theretofore or
thereafter authenticated and delivered hereunder. The Indenture Trustee shall
not be liable for any such determination made in good faith.

It shall not be necessary for any act of Bondholders under this Section 12.02 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such act shall approve the substance thereof.

Section 12.03. Execution of Supplemental Indentures. In executing, or permitting
the additional trusts created by, any supplemental indenture permitted by this
ARTICLE XII or the modification thereby of the trusts created by this Indenture,
the Indenture Trustee shall be entitled to receive, and shall be fully protected
in relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent in this Indenture to the execution and delivery of such
supplemental indenture have been satisfied. The Indenture Trustee may, but shall
not be obligated to, enter into any such supplemental indenture that affects the
Indenture Trustee’s rights, duties, liabilities or immunities under this
Indenture or otherwise. Any supplemental indenture that affects the Owner
Trustee’s rights, duties, liabilities or immunities under this Indenture or
otherwise shall require the written consent of the Owner Trustee.

Section 12.04. Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture permitted by this ARTICLE XII, this Indenture shall be
and shall be deemed to be modified and amended in accordance therewith with
respect to the Bonds affected thereby, and the respective rights, limitations of
rights, obligations, duties, liabilities and immunities under this Indenture of
the Indenture Trustee, the Issuer and the Bondholders shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments, and all the terms and conditions of any such
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.

Section 12.05. Reference in Bonds to Supplemental Indentures. Bonds
authenticated and delivered after the execution of any supplemental indenture
pursuant to this ARTICLE XII may, and if required by the Indenture Trustee
shall, bear a notation in form approved by the Issuer as to any matter provided
for in such supplemental indenture. If the Issuer shall so determine, new Bonds
so modified as to conform, in the opinion of the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Bonds.

 

86



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.01. Compliance Certificates and Opinions. Upon any application or
request by the Servicer or the Bondholders to the Indenture Trustee to take any
action under any provision of this Indenture, the Servicer or the Bondholders,
as the case may be, shall furnish to the Indenture Trustee a certificate stating
that all conditions precedent, if any, provided for in this Indenture relating
to the proposed action have been complied with, except that in the case of any
such application or request as to which the furnishing of any documents is
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate need be furnished.

Except as otherwise specifically provided herein, each certificate or opinion
with respect to compliance with a condition or covenant provided for in this
Indenture shall include:

(a) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based; and

(c) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been satisfied.

Section 13.02. Form of Documents Delivered to the Indenture Trustee. In any case
where several matters are required to be certified by, or covered by an opinion
of, any specified Person, it is not necessary that all such matters be certified
by, or covered by the opinion of, only one such Person, or that they be so
certified or covered by only one document, but one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 13.03. Acts of Bondholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by the Bondholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by the Bondholders in person or by an agent duly appointed
in writing; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Servicer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “act” of the Bondholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Indenture Trustee and
the Issuer, if made in the manner provided in this Section 13.03.

 

87



--------------------------------------------------------------------------------

(b) The ownership of Bonds shall be proved by the Bond Register.

(c) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Bond shall bind the Holder of every Bond
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, in respect of anything done, omitted or suffered to be done by the
Indenture Trustee or the Issuer in reliance thereon, whether or not notation of
such action is made upon such Bond.

Section 13.04. No Petition. Notwithstanding any other provision of this
Indenture, neither the Servicer, the Backup Servicer nor the Indenture Trustee
(unless otherwise directed by the Required Bondholder) may, prior to the date
that is one year and one day or, if longer, the preference period then in effect
after the payment in full of all Bonds (and any other debt obligations of the
Issuer that have been rated upon issuance by any rating agency at the request of
the Issuer), institute against, or join any other Person in instituting against,
the Issuer any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws, or similar laws of any jurisdiction.

Section 13.05. Notices, etc. to Indenture Trustee. Any request, demand,
authorization, direction, notice, consent, waiver or act of the owners or other
documents provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with the Indenture Trustee by any Bondholder or by the
Servicer shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with and received by the Indenture Trustee
at its corporate trust office as set forth in the Trust Agreement.

Section 13.06. Notices and Reports to Bondholders; Waiver of Notices. Where this
Indenture provides for notice to Bondholders of any event or the delivery of any
report to Bondholders, such notice or report shall be sufficiently given (unless
otherwise herein expressly provided) if hand delivered by overnight courier or
mailed, first-class postage prepaid, or transmitted electronically to each
Bondholder affected by such event or to whom such report is required to be
delivered, at the address of such Bondholder as it appears on the Bond Register
or to such Bondholder’s email address, as applicable, in each case not later
than the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice or the delivery of such report. In any case where a notice
or report to Bondholders is delivered in the manner provided above, neither the
failure to deliver such notice or report nor any defect in any notice or report
so delivered to any particular Bondholder shall affect the sufficiency of such
notice or report with respect to other Bondholders, and any notice or report
which is delivered in the manner herein provided shall be conclusively presumed
to have been duly given or provided.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Bondholders shall be filed with the Indenture Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

88



--------------------------------------------------------------------------------

Where this Indenture provides for notice to any Rating Agency then providing a
rating for any of the Bonds, failure to give such notice shall not affect any
other rights or obligations created hereunder.

Section 13.07. Successors and Assigns. All covenants and agreements in this
Indenture by any party hereto shall bind its successors and permitted assigns,
whether so expressed or not.

Section 13.08. No Recourse. Each Bondholder by accepting a Bond acknowledges
that such Bond represents indebtedness of the Issuer only and not obligations of
any Land Lease Entity, the Depositor, the Indenture Trustee, the Servicer or any
Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in this Indenture,
the Bonds or the other Transaction Documents.

Section 13.09. Severability. In case any provision of this Indenture or the
Bonds shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 13.10. Benefits of Agreement. Nothing in this Indenture or in the Bonds,
expressed or implied, shall give to any Person, other than the Bondholders and
the parties hereto and their successors hereunder, any benefit or any legal or
equitable right, remedy or claim under this Indenture.

Section 13.11. Legal Holidays. If the date on which any payment is due under
this Indenture shall not be a Business Day, then (notwithstanding any other
provision of the Bonds or this Indenture) payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the date on which nominally due, and, except as otherwise
provided in the Transaction Documents, no interest shall accrue for the period
from and after any such nominal date.

Section 13.12. Governing Law. In view of the fact that Bondholders are expected
to reside in many states and the desire to establish with certainty that this
Indenture will be governed by and construed and interpreted in accordance with
the law of a state having a well-developed body of commercial and financial law
relevant to transactions of the type contemplated herein, this Indenture and
each Bond shall be construed in accordance with the laws of the State of New
York, without reference to its conflict of law provisions (other than
Section 5-1401 of the General Obligations Law), and the obligations, rights and
remedies of the parties hereunder and thereunder shall be determined in
accordance with such laws.

Section 13.13. Counterparts. This Indenture and any amendments, waivers,
consents, or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute one and the same instrument. A signed and delivered
copy of this Indenture, or a signed copy transmitted electronically in either a
tagged image format file (TIFF) or a portable document format (PDF), shall be
binding on the party signing the electronically transmitted copy, and such copy
shall have the same effect as the original. Any party who delivers such a
signature page agrees to later deliver an original counterpart to any party
which requests it.

 

89



--------------------------------------------------------------------------------

Section 13.14. Notices. All notices and other communications provided for
hereunder shall be in writing, and either transmitted electronically (via email)
or sent by U.S. mail or courier, charges prepaid, for delivery at the following
address (or at such other address as shall be designated by such party in a
written notice to the other Persons listed below):

 

The Issuer:    HASI SYB Trust 2015-1    c/o BNY Mellon Trust of Delaware    301
Bellevue Parkway, 3rd Floor    Wilmington, Delaware 19809    Attention:
Corporate Trust The Indenture Trustee:    The Bank of New York Mellon    101
Barclay Street, Floor 7W East    New York, New York 10286    Attention: Asset
Backed Securities Unit    Tel: (212) 815-8159 The Backup Servicer:    The Bank
of New York Mellon    Commercial Mortgage Services    2001 Bryan Street, 10th
Floor    Dallas, Texas 75201    Attn: Monica Stevenson    Tel: (214) 468-5529
The Servicer:    Hannon Armstrong Capital, LLC    1906 Towne Centre Boulevard,
Suite 370    Annapolis, Maryland 21401    Attention: Jeffrey W. Eckel    Chief
Executive Officer    Tel: (410) 571-9860 Bondholders:    At their respective
addresses set forth in the Bond Register.

Unless otherwise stated herein, (i) notices and other communications sent by
courier or mail shall be deemed received on the day of delivery, (ii) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return email or other
written acknowledgement); provided, however, that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or other communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and
(iii) notices or other communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (ii) of notification that
such notice or communication is available and identifying the website address
therefor.

 

90



--------------------------------------------------------------------------------

In addition to the foregoing, the parties agree to accept and act upon notices,
instructions or directions pursuant to this Indenture sent by unsecured email or
other similar unsecured electronic methods by the parties. If the parties elect
to give the Indenture Trustee email instructions (or instructions by a similar
electronic method) and the Indenture Trustee in its discretion elects to act
upon such instructions, Indenture Trustee’s understanding of such instructions
shall be deemed controlling. The Indenture Trustee shall not be liable for any
losses, costs or expenses arising directly or indirectly from its reliance upon
and compliance with such instructions from any Authorized Officer
notwithstanding such instructions conflict or are inconsistent with a subsequent
written instruction. The party providing electronic instructions agrees to
assume all rights arising out of the use of such electronic methods to submit
instructions and directions to the Indenture Trustee, including the risk of the
Indenture Trustee acting on unauthorized instructions and the risk of
interception and misuse by third parties.

Section 13.15. Voting. For the purposes of determining whether the requisite
Outstanding Bond Balance has been obtained in determining the Required
Bondholders or in connection with any action for which a vote of the Bondholders
is required or permitted pursuant to this Indenture, the Outstanding Bond
Balance of any Bonds owned by the Servicer or any Affiliate thereof shall be
disregarded for purposes of such determination; provided, however, that only
Bonds that a Responsible Officer knows to be so owned shall be so disregarded.

Section 13.16. Waiver of Jury Trial. Each party hereto hereby agrees not to
elect a trial by jury of any issue triable of right by jury, and waives any
right to trial by jury fully to the extent that any such right shall now or
hereafter exist with regard to this Indenture, or any claim, counterclaim or
other action arising in connection herewith. This waiver of right to trial by
jury is given knowingly and voluntarily by each party and is intended to
encompass individually each instance and each issue as to which the right to a
trial by jury would otherwise accrue.

Section 13.17. Customer Identification Program Notice. Each of the parties
hereto hereby acknowledges that the Indenture Trustee is subject to federal
laws, including the Customer Identification Program (“CIP”) requirements under
the USA PATRIOT Act, as amended, and its implementing regulations, pursuant to
which the Indenture Trustee must obtain, verify and record information that
allows the Indenture Trustee to identify the parties hereto. Accordingly, prior
to opening an account hereunder, the Indenture Trustee will ask the parties
hereto to provide certain information including name, physical address, tax
identification number and other information that will help the Indenture Trustee
to identify and verify each such party’s identity, such as organizational
documents, a certificate of good standing, a license to do business, or other
pertinent identifying information. Each of the parties hereto hereby agrees and
acknowledges that the Indenture Trustee cannot open an account hereunder unless
and until the Indenture Trustee verifies the applicable party’s identity in
accordance with its CIP.

 

91



--------------------------------------------------------------------------------

ARTICLE XIV

COVENANTS OF THE ISSUER

Section 14.01. Covenants of the Issuer. The Issuer will comply with the
following covenants:

(a) The Issuer shall maintain its chief executive office and a telephone number
separate from that of the Depositor or any Controlling Entity and shall
conspicuously identify such office as its office.

(b) The Issuer shall maintain its financial statements, accounting records and
other trust documents separate from those of the Depositor and any Controlling
Entity or any other Person.

(c) The Issuer shall cause to be prepared unaudited annual income statements and
balance sheets, and such financial statements shall comply with GAAP (except as
noted in such financial statements).

(d) The Issuer shall maintain its own separate bank accounts and correct,
complete and separate books of account.

(e) The Issuer shall hold itself out to the public (including the creditors of
the Depositor or any Controlling Entity) under its own name and as a separate
and distinct entity. The Issuer shall not allow its name to be used by the
Depositor or any Controlling Entity in the conduct of the business of the
Depositor or such Controlling Entity, and the Issuer shall not use the name of
the Depositor or any Controlling Entity in the conduct of its business.

(f) All customary formalities regarding the existence of the Issuer shall be
observed.

(g) All investments made on behalf of the Issuer shall be made directly by the
Issuer or on its behalf by an agent engaged and paid by the Issuer or its
agents.

(h) All business transactions entered into by the Issuer with the Depositor or
any Controlling Entity shall be on such terms and conditions (including terms
relating to amounts paid under such transactions) as would be generally
available in comparable transactions if such business transactions were with an
entity that was not the Depositor or a Controlling Entity.

(i) Except as provided in the Transaction Documents, the Issuer shall not
guarantee or assume or hold itself out or permit itself to be held out as having
guaranteed or assumed any liabilities or obligations of the Depositor or any
Controlling Entity.

(j) Except for organizational expenses, the Issuer shall pay its own
liabilities, indebtedness and obligations of any kind, including all
administrative expenses, from its own separate assets in accordance with the
Transaction Documents; provided, however, that the foregoing shall not limit the
indemnity provided in Section 10.12.

 

92



--------------------------------------------------------------------------------

(k) All assets of the Issuer shall be separately identified, maintained and
segregated. The Issuer’s assets shall at all times be held by or on behalf of
the Issuer for the benefit of the Bondholders and, if held on behalf of the
Issuer by another Person (including the Depositor or any Controlling Entity),
shall be kept identifiable (in accordance with customary usages) as assets owned
by the Issuer.

(l) The Issuer will pay all reasonable third party costs and expenses (including
reasonable attorneys’ fees of a special counsel engaged by the Purchasers in
connection with any amendments, waivers or consents under or in respect of this
Indenture, any other Transaction Document or the Bonds (whether or not such
amendment, waiver or consent becomes effective), including (i) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Indenture, any other Transaction
Document or the Bonds or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Indenture, any
other Transaction Document or the Bonds, or by reason of being a holder of any
Bond, and (ii) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Issuer, the
Depositor, the Servicer, HASI or any Land Lease Entity or in connection with any
workout or restructuring of the transactions contemplated hereby and by the
Bonds and any other Transaction Document. The Issuer will pay, and will save
each Bondholder and each other holder of a Bond harmless from, (y) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Bondholder or other holder in connection with
its purchase of the Bonds) and (z) any and all wire transfer fees that any bank
deducts from any payment under such Bond to such holder or otherwise charges to
a holder of a Bond with respect to a payment under such Bond.

[Signature Page Follows]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Indenture Trustee and the Servicer have
caused this Indenture to be duly executed by their respective officers thereunto
duly authorized, all as of the day and year first above written.

 

HASI SYB TRUST 2015-1, as Issuer By: BNY Mellon Trust of Delaware, not in its
individual capacity but solely as Owner Trustee, on behalf of the Issuer By:  

/s/ JoAnn C. DiOssi

  Name:   JoAnn C. DiOssi   Title:   Vice President THE BANK OF NEW YORK MELLON,
as Indenture Trustee By:  

/s/ Glenn E. Mitchell

  Name:   Glenn E. Mitchell   Title:   Vice President THE BANK OF NEW YORK
MELLON, as Backup Servicer By:  

/s/ Glenn E. Mitchell

  Name:   Glenn E. Mitchell   Title:   Vice President HANNON ARMSTRONG CAPITAL,
LLC, as Servicer By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

In its capacity as LLE Servicer, Hannon Armstrong Capital is executing this
Indenture to confirm its agreement to the provisions of Section 3.07(a) and
Section 5.03 HANNON ARMSTRONG CAPITAL, LLC, as LLE Servicer By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

Schedule 1

Land Lease Entities

 



--------------------------------------------------------------------------------

Schedule 2

Standard Lease Transactions

 



--------------------------------------------------------------------------------

Schedule 3

Hybrid Lease Transactions

 



--------------------------------------------------------------------------------

Schedule 4

Class A Scheduled Outstanding Bond Balance

 



--------------------------------------------------------------------------------

Class B Scheduled Outstanding Bond Balance

 



--------------------------------------------------------------------------------

Schedule 5

Class A Target Balance Supplemental Principal Payment

 



--------------------------------------------------------------------------------

Schedule 6

Membership Interests

 



--------------------------------------------------------------------------------

Exhibit A

Form of Bonds

FORM OF [CLASS A] [CLASS B] BOND

[FOR BONDS INITIALLY SOLD OR OTHERWISE REGISTERED FOR TRANSFER TO ANY PERSON
DELIVERING THE CERTIFICATES IN THE FORMS OF EXHIBIT C-1 AND EXHIBIT C-2 TO THE
HEREINAFTER DEFINED INDENTURE]

THIS BOND IS SUBJECT TO THE TERMS AND CONDITIONS OF THE INDENTURE REFERRED TO
BELOW. THIS BOND HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE ISSUER HAS
NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS
AMENDED (THE “INVESTMENT COMPANY ACT”). THIS BOND AND INTERESTS HEREIN MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A) TO A QUALIFIED
PURCHASER (FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) (A
“QUALIFIED PURCHASER”) THAT IS AN ACCREDITED INVESTOR AS DEFINED IN RULE
501(a)(1), (2), (3) or (7) OF REGULATION D UNDER THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) PURCHASING FOR ITS OWN ACCOUNT IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE,
AND IN EACH CASE WHICH MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE INVESTMENT
COMPANY ACT EXEMPTION, (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION AND (C) IN
AN AUTHORIZED DENOMINATION FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT. EACH
CLOSING DATE PURCHASER OF THIS BOND WILL MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN THE APPLICABLE BOND PURCHASE AGREEMENT AND EACH TRANSFEREE
PURCHASER OF THIS BOND WILL BE REQUIRED TO COMPLETE AND DELIVER EXHIBIT C-1 AND
EXHIBIT C-2 TO THE INDENTURE PURSUANT TO SECTIONS 3.04(B) AND (C) OF THE
INDENTURE AND WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS SET
FORTH IN SUCH CERTIFICATES. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
NULL AND VOID AB INITIO AND OF NO FORCE AND EFFECT, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. THE ISSUER HAS THE
RIGHT, UNDER THE INDENTURE, TO COMPEL ANY NON-PERMITTED HOLDER (AS DEFINED IN
THE INDENTURE) TO SELL ITS INTEREST IN THE BONDS, OR TO SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.

EACH PURCHASER AND SUBSEQUENT TRANSFEREE OF THIS BOND WILL BE REQUIRED TO
REPRESENT AND WARRANT AS TO WHETHER IT IS A BENEFIT PLAN

 

Exhibit A-1



--------------------------------------------------------------------------------

INVESTOR OR CONTROLLING PERSON. EACH PURCHASER AND SUBSEQUENT TRANSFEREE OF THIS
BOND OR ANY INTEREST HEREIN WILL BE DEEMED BY ITS PURCHASE OR ACQUISITION OF
THIS BOND TO REPRESENT AND WARRANT THAT (1) IF THE PURCHASER OR TRANSFEREE IS A
BENEFIT PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS BOND DO
NOT AND WILL NOT CONSTITUTE OR GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION
UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”),
OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
(2) FOR SO LONG AS THE PURCHASER OR TRANSFEREE HOLDS THIS BOND OR ANY INTEREST
HEREIN IT WILL NOT BE SUBJECT TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER
LAW OR REGULATION THAT COULD CAUSE THE UNDERLYING ASSETS OF THE ISSUER TO BE
TREATED AS ASSETS OF THE PURCHASER OR TRANSFEREE BY VIRTUE OF ITS INTEREST AND
THEREBY SUBJECT THE ISSUER (OR OTHER PERSONS RESPONSIBLE FOR THE INVESTMENT AND
OPERATION OF THE ISSUER’S ASSETS) TO LAWS OR REGULATIONS THAT ARE SIMILAR TO THE
FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF ERISA OR
SECTION 4975 OF THE CODE, AND (3) THE PURCHASER’S OR TRANSFEREE’S ACQUISITION,
HOLDING AND DISPOSITION OF THIS BOND OR ANY INTEREST HEREIN WILL NOT CONSTITUTE
OR RESULT IN A NON-EXEMPT VIOLATION OF ANY APPLICABLE FEDERAL, STATE, LOCAL,
NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE SUBSTANTIALLY SIMILAR TO THE
PROHIBITED TRANSACTION PROVISIONS OF ERISA AND/OR SECTION 4975 OF THE CODE. NO
INTEREST IN THIS BOND WILL BE SOLD OR TRANSFERRED TO PURCHASERS THAT HAVE
REPRESENTED THAT THEY ARE BENEFIT PLAN INVESTORS OR CONTROLLING PERSONS TO THE
EXTENT THAT SUCH SALE MAY RESULT IN BENEFIT PLAN INVESTORS OWNING 25% OR MORE OF
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE [CLASS A] [CLASS B] BONDS,
DETERMINED IN ACCORDANCE WITH THE PLAN ASSET REGULATION AND THE INDENTURE AND
ASSUMING, FOR THIS PURPOSE, THAT ALL THE REPRESENTATIONS MADE OR DEEMED TO BE
MADE BY HOLDERS OF [CLASS A] [CLASS B] BONDS ARE TRUE. EACH INTEREST IN A [CLASS
A] [CLASS B] BOND HELD AS PRINCIPAL BY ANY OF THE TRANSACTION PARTIES, ANY OF
THEIR RESPECTIVE AFFILIATES AND PERSONS THAT HAVE REPRESENTED THAT THEY ARE
CONTROLLING PERSONS WILL BE DISREGARDED AND WILL NOT BE TREATED AS OUTSTANDING
FOR PURPOSES OF DETERMINING COMPLIANCE WITH SUCH 25% LIMITATION. “BENEFIT PLAN
INVESTOR” MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION 3(42) OF ERISA
AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I
OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA,
(B) A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY SUCH EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY. “CONTROLLING PERSON” MEANS A PERSON
(OTHER THAN A BENEFIT PLAN INVESTOR) WHO HAS DISCRETIONARY AUTHORITY OR CONTROL
WITH RESPECT TO THE ASSETS OF THE ISSUER OR ANY PERSON WHO PROVIDES INVESTMENT

 

Exhibit A-2



--------------------------------------------------------------------------------

ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR ANY
AFFILIATE OF ANY SUCH PERSON. AN “AFFILIATE” OF A PERSON INCLUDES ANY PERSON,
DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH THE PERSON. “CONTROL” WITH RESPECT TO
A PERSON OTHER THAN AN INDIVIDUAL MEANS THE POWER TO EXERCISE A CONTROLLING
INFLUENCE OVER THE MANAGEMENT OR POLICIES OF SUCH PERSON.

THE PRINCIPAL OF THIS BOND IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS BOND AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS BOND MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE INDENTURE TRUSTEE.

THE FAILURE TO PROVIDE THE ISSUER AND THE INDENTURE TRUSTEE WITH THE APPLICABLE
U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL REVENUE SERVICE
FORM W-9 (OR SUCCESSOR APPLICABLE FORM) IN THE CASE OF A PERSON THAT IS A
“UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE INTERNAL
REVENUE CODE, OR AN APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8 (OR SUCCESSOR
APPLICABLE FORM) IN THE CASE OF A PERSON THAT IS NOT A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE INTERNAL REVENUE CODE) MAY
RESULT IN THE IMPOSITION OF U.S. FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING UPON
PAYMENTS TO THE HOLDER IN RESPECT OF THIS BOND.

[FOR CLASS B BONDS]

THIS BOND IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A BONDS AS DESCRIBED
IN THE INDENTURE REFERRED TO BELOW.

 

Exhibit A-3



--------------------------------------------------------------------------------

REGISTERED    $         No. R[A][B]-       

HASI SYB TRUST 2015-1

HANNON ARMSTRONG SUSTAINABLE YIELD BONDS

    % 2015-1[A][B] CLASS [A][B] BONDS

HASI SYB Trust 2015-1, a statutory trust organized and existing under the laws
of the State of Delaware (including any permitted successors and assigns, the
“Issuer”), for value received, hereby promises to pay to             , or its
registered assigns, the principal sum of              DOLLARS
($        ) (reduced or increased as set forth on Schedule I hereto), payable on
each Payment Date to the extent provided in the Indenture; provided, however,
that the entire unpaid principal amount of this Bond shall be payable on the
Payment Date occurring in October 2045 (the “Rated Final Maturity Date”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Indenture, which also contains rules as to construction
that shall be applicable herein.

The Issuer will pay interest on this Bond in arrears at the rate per annum shown
above on the 20th day of each January, April, July and October (or, if such day
is not a Business Day, the next succeeding Business Day), commencing on
October 20, 2015 (each, a “Payment Date”) (to the extent that such rate does not
exceed the maximum rate permitted by applicable law), until the principal of
this Bond is paid or made available for payment, on the principal amount of this
Bond outstanding immediately prior to such Payment Date. Interest on this Bond
will accrue during each Interest Accrual Period for the related Payment Date.
Interest will be computed on the basis of a 360-day year consisting of twelve
30-day months. Such principal and interest on this Bond shall be paid in the
manner specified on the reverse hereof.

The principal of and interest on this Bond are payable in such coin or currency
of the United States as at the time of payment is legal tender for payment of
public and private debts. All payments made by the Issuer with respect to this
Bond shall be applied first to interest due and payable on this Bond as provided
above and then to the unpaid principal of this Bond.

Reference is made to the further provisions of this Bond set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Bond.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual or facsimile signature,
this Bond shall not be entitled to any benefit under the Indenture, or be valid
or obligatory for any purpose.

[Signature Page Follows]

 

Exhibit A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed,
manually, by an Authorized Officer, as of the date set forth below.

 

  Date:             , 20         HASI SYB TRUST 2015-1, as Issuer       By:  
BNY MELLON TRUST OF DELAWARE,         not in its individual capacity but solely
as Owner Trustee, on behalf of the Issuer       By:  

 

        Authorized Signatory

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Bonds designated above and referred to in the
within-mentioned Indenture.

 

  Date:             , 20         THE BANK OF NEW YORK MELLON,       not in its
individual capacity but solely as Indenture Trustee       By:  

 

        Authorized Signatory

 

Exhibit A-5



--------------------------------------------------------------------------------

[REVERSE OF CLASS [A] [B] BOND]

This Bond is one of a duly authorized issue of Bonds of the Issuer, designated
as its Hannon Armstrong Sustainable Yield Bonds     % 2015-1[A][B] Class [A][B]
Bonds (the “Class [A] [B] Bonds”), all issued under the Indenture, dated as of
September 30, 2015 (the “Indenture”), among the Issuer, The Bank of New York
Mellon, as indenture trustee (the “Indenture Trustee”) and as backup servicer,
and Hannon Armstrong Capital, LLC, a Maryland limited liability company, as
servicer (the “Servicer”), to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Indenture Trustee, the Servicer and
the Bondholders. The Bonds in all respects are subject to all terms of the
Indenture.

The Class A Bonds and the Class B Bonds (collectively, the “Bonds”) are, except
as otherwise provided in the Indenture, equally and ratably secured by the Trust
Estate pledged as security therefor as provided in the Indenture.

Principal payable on the Class [A] [B] Bonds will be paid on each Payment Date
in the amount specified in the Indenture. As described above, the entire unpaid
principal amount of this Bond will be payable on the Rated Final Maturity Date.
Notwithstanding the foregoing, under certain circumstances, the entire unpaid
principal amount of the Class [A] [B] Bonds shall be due and payable following
the occurrence and continuance of an Event of Default, if the Indenture Trustee
or the Required Bondholders have declared the Bonds to be immediately due and
payable in the manner provided in the Indenture. All principal payments on the
Class [A] [B] Bonds shall be made pro rata to the Class [A] [B] Bondholders
entitled thereto.

Payments of principal and interest on this Bond due and payable on each Payment
Date shall be made by wire transfer or check mailed to the Person whose name
appears as the registered Bondholder on the Bond Register as of the related
Record Date. Any such checks shall be mailed to the Person entitled thereto at
the address of such Person as it appears on the Bond Register as of the
applicable Record Date without requiring that this Bond be submitted for
notation of payment. Any reduction in the principal amount of this Bond effected
by any payments made on any Payment Date shall be binding upon all future
Holders of this Bond and of any Bond issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not noted hereon. If
funds are expected to be available, as provided in the Indenture, for payment in
full of the remaining unpaid principal amount of this Bond on a Payment Date,
then the Indenture Trustee, in the name of and on behalf of the Issuer, will
notify the Person who was the registered Holder of this Bond as of the Record
Date preceding such Payment Date in accordance with the Indenture and the amount
then due and payable shall be payable only upon presentation and surrender of
this Bond at the principal corporate trust office of the Indenture Trustee.
Notwithstanding the foregoing, notices in connection with any Voluntary
Prepayment shall be mailed to Bondholders as provided in the Indenture.

The Bonds are subject to Voluntary Prepayment to the extent described in the
Indenture.

As provided in the Indenture and subject to the limitations set forth therein
and on the face hereof, the transfer of this Bond may be registered on the Bond
Register upon surrender of this Bond for registration of transfer at the office
or agency designated by the Issuer pursuant to

 

Exhibit A-6



--------------------------------------------------------------------------------

the Indenture, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Indenture Trustee duly executed by, the
Holder of this Bond or such Holder’s attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Bond Registrar, all in accordance with the Securities
Exchange Act of 1934, as amended, and thereupon one or more new Bonds of
Authorized Denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Bond, but the
transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Bondholder, by acceptance of a Bond, covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer, the Owner Trustee or the Indenture Trustee on the Bonds or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Owner Trustee or the Indenture Trustee, each in its individual
capacity, (ii) any owner of a beneficial interest in the Issuer or (iii) any
partner, owner, beneficiary, agent, officer, director or employee of the Owner
Trustee or the Indenture Trustee, each in its individual capacity, any holder of
a beneficial interest in the Issuer, the Owner Trustee or the Indenture Trustee
or of any successor or assign of the Owner Trustee or the Indenture Trustee,
each in its individual capacity, except as any such Person may have expressly
agreed and except that any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

The Issuer has entered into the Indenture and this Bond is issued with the
intention that, for federal, state and local income, single business and
franchise tax purposes, the Bonds will qualify as indebtedness of the Issuer
secured by the Trust Estate. Each Bondholder, by acceptance of a Bond, agrees to
treat the Bonds for federal, state and local income, single business and
franchise tax purposes as indebtedness of the Issuer.

Prior to the due presentment for registration of transfer of this Bond, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Bond (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Bond shall
be overdue, and none of the Issuer, the Indenture Trustee or any such agent
shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Bondholders under the Indenture at any time by the
Issuer with the consent of the Required Bondholders. The Indenture also contains
provisions permitting the Required Bondholders, on behalf of all Bondholders, to
waive compliance by the Issuer with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Bond shall be conclusive and binding
upon such Holder and upon all future Holders of this Bond and of any Bond issued
upon the registration of transfer hereof or in exchange herefor or in lieu
hereof whether or not notation of such consent or waiver is made upon this Bond.
The Indenture also permits the Issuer and the Indenture Trustee to amend or
waive certain terms and conditions set forth in the Indenture without the
consent of the Bondholders.

 

Exhibit A-7



--------------------------------------------------------------------------------

The Indenture permits the Issuer, under certain circumstances, to consolidate or
merge with or into another Person, subject to the rights of the Indenture
Trustee and the Bondholders under the Indenture.

The Bonds are issuable only in registered form in Authorized Denominations as
provided in the Indenture, subject to certain limitations therein set forth.

THIS BOND AND THE INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

No reference herein to the Indenture and no provision of this Bond or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Bond at the
times, place and rate, and in the coin or currency herein prescribed.

 

Exhibit A-8



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

(name and address of assignee)

the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints

 

 

attorney, to transfer said Bond on the books kept for registration thereof, with
full power of substitution in the premises.

 

Dated:  

 

   

 

  *       Signature Guaranteed:        

 

  *

 

* NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Bond in every
particular, without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Bond Registrar.

 

Exhibit A-9



--------------------------------------------------------------------------------

SCHEDULE I

The initial principal amount of this Bond is $        . The aggregate principal
amount of this Bond issued, cancelled or exchanged for a replacement Bond is as
follows:

 

Date

   Principal Amount
Issued or Prepaid    Remaining Principal
Amount of this Bond    Notation
Made by or on
Behalf of                                                      

 

Exhibit A-10



--------------------------------------------------------------------------------

Exhibit B

Form of Authentication Order

 



--------------------------------------------------------------------------------

Exhibit C-1

Form of Transfer Certificate

HASI SYB Trust 2015-1

c/o The Bank of New York Mellon

101 Barclay Street

Floor 7W East

New York, NY 10286

Attention: Asset Backed Securities Unit

 

  Re: HASI SYB TRUST 2015-1

Class [A][B] Bonds (the “Bonds”)

Reference is hereby made to the Indenture, dated as of September 30, 2015, among
HASI SYB Trust 2015-1, as Issuer, The Bank of New York Mellon, as Indenture
Trustee and as Backup Servicer, and Hannon Armstrong Capital, LLC, as Servicer
(the “Indenture”). Capitalized terms used but not defined herein shall have the
meanings given them in the Indenture.

This Transfer Certificate relates to U.S. $[●] aggregate outstanding amount of
Bonds, which are held in the form of one or more Bonds in the name of
                     (the “Transferor”) to effect the transfer of such Bonds to
                     (the “Transferee”).

In connection with such request, and in respect of such Bonds, the Transferee
does hereby certify that such Bonds are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”), and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is:

(a) (please check if appropriate):

             an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act (an “Institutional Accredited Investor”) and a
“qualified purchaser” for purposes of Section 3(c)(7) of the Investment Company
Act (a “Qualified Purchaser”); and

(b) acquiring the Bonds for its own account (and not for the account of any
other Person) in a minimum denomination of $250,000 (or in such other minimum
denominations as the Issuer may agree on a case-by-case basis) and in integral
multiples of $1,000 in excess thereof (or such lesser amount as the Issuer may
agree on a case-by-case basis).

 

Exhibit C-1-1



--------------------------------------------------------------------------------

The Transferee further represents, warrants and covenants as follows:

1. It has received and reviewed the Private Placement Memorandum.

2. It is capable of evaluating the merits and risks of an investment in the
Bonds. It is able to bear the economic risks of an investment in the Bonds,
including the loss of all or a substantial part of its investment under certain
circumstances. It has had access to such information concerning the Transaction
Parties and the Bonds as it deems necessary or appropriate to make an informed
investment decision, including an opportunity to ask questions and receive
information from the Transaction Parties, and it has received all information
that it has requested concerning its purchase of the Bonds. It has, to the
extent it deems necessary, consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisers with respect to its
purchase of the Bonds.

3. It (x) has made its investment decision (including decisions regarding the
suitability of any transaction) based upon its own judgment, any advice received
from its own legal, regulatory, tax, business, investment, financial and
accounting advisers, and its review of the Private Placement Memorandum, and not
upon any view, advice or representations (whether written or oral) of any
Transaction Party and (y) hereby reconfirms its decision to make an investment
in the Bonds to the extent such decision was made prior to the receipt of the
Private Placement Memorandum. None of the Transaction Parties is acting as a
fiduciary or financial or investment adviser to it. None of the Transaction
Parties has given it any assurance or guarantee as to the expected or projected
performance of the Bonds. It understands that the Bonds will be highly illiquid.
It is prepared to hold the Bonds for an indefinite period of time or until final
maturity.

4. It understands that the Bonds it is acquiring are purchased by it in a
transaction not involving any public offering in the United States, in reliance
on the exemption from registration provided by Section 4(a)(2) of the Securities
Act or Rule 506(b) or Rule 506(c) of Regulation D promulgated under the
Securities Act, and that the Bonds will not be registered under the U.S. federal
securities laws.

5. It is acquiring the Bonds as principal for its own account for investment and
not for sale in connection with any distribution thereof. It was not formed
solely for the purpose of investing in the Bonds and is not a (i) partnership,
(ii) common trust fund or (iii) special trust, pension fund or retirement plan
in which the partners, beneficiaries or participants, as applicable, may
designate the particular investments to be made. It agrees that it shall not
hold such Bonds for the benefit of any other person and shall be the sole
beneficial owner thereof for all purposes and that, except pursuant to a written

 

Exhibit C-1-2



--------------------------------------------------------------------------------

agreement with the Issuer requiring compliance with the provisions of the
Indenture applicable to the transfer of an interest in such Bonds, it shall not
sell participation interests in the Bonds or enter into any other arrangement
pursuant to which any other person shall be entitled to a beneficial interest in
the distributions on the Bonds and further that the Bonds purchased by it
constitute an investment of no more than 40% of its assets.

6. It is not purchasing the Bonds with a view to the resale, distribution or
other disposition thereof in violation of the Securities Act. It will not, at
any time, offer to buy or offer to sell the Bonds by any form of general
solicitation or advertising, including, but not limited to, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium or broadcast over television or radio or seminar or meeting whose
attendees have been invited by general solicitations or advertising.

It will provide notice to each person to whom it proposes to transfer any
interest in the Bonds of the transfer restrictions and representations set forth
in the Indenture (including the Exhibits thereto referenced therein to be
completed and delivered by transferees). It understands that any such transfer
may be made only pursuant to an exemption from registration under the Securities
Act and any applicable state securities laws. It understands that transfers of
Bonds to Benefit Plan Investors or Controlling Persons is limited. In addition:

(A) Before any interest in Bonds may be resold, pledged or otherwise transferred
to a Person that will hold an interest in a Bond, the transferee will be
required to provide the Indenture Trustee with the Transfer Certificate and
ERISA Certificate in the forms of Exhibit C-1 and Exhibit C-2 to the Indenture.

(B) All Bonds will be issued in definitive, fully registered form.

7. Unless otherwise specified in the ERISA Certificate in Exhibit C-2, it is not
a Benefit Plan Investor.

Unless otherwise specified in the ERISA Certificate attached to this Transfer
Certificate, it is not a Person (other than a Benefit Plan Investor) that is a
Controlling Person.

It and each prospective transferee of Bonds represents and will be required to
represent and warrant that either (A) it is not a governmental, church or
non-U.S. employee benefit plan, or (B) it is not, and for so long as it holds
the Bonds will not be, subject to any U.S. federal, state, local, non-U.S. or
other law or regulation that could cause the underlying assets of the Issuer to
be treated as assets of it by virtue of its interest and thereby subject the
Issuer and HA Capital (or other persons responsible for the investment and
operation of the Issuer’s assets) to laws or regulations that are similar to the
fiduciary responsibility or prohibited transaction provisions of ERISA or
Section 4975 of the Code.

It understands and acknowledges that the Indenture Trustee will not register any
transfer of Class A or Class B Bonds to a proposed transferee of such Class A or
Class B Bonds that has represented that it is a Benefit Plan Investor or a
Controlling Person if, after giving effect to such

 

Exhibit C-1-3



--------------------------------------------------------------------------------

proposed transfer, persons that have represented that they are Benefit Plan
Investors would own 25% or more of the Aggregate Outstanding Bond Balance of
such Class A or Class B Bonds, determined in accordance with the Plan Asset
Regulation and the Indenture and assuming, for this purpose, that all the
representations made or deemed to be made by holders of such Class A or Class B
Bonds are true. For purposes of the foregoing determinations, (x) the investment
by an entity whose underlying assets could be deemed to include “plan assets” by
reason of investment by Benefit Plan Investors shall be treated as plan assets
for purposes of calculating the 25% threshold under the significant
participation test in accordance with Section 3(42) of ERISA and 29 C.F.R.
Section 2510.3-101(f) only to the extent of the percentage of its equity
interests held by Benefit Plan Investors and (y) outstanding Bonds held by a
Controlling Person will be disregarded and will not be treated as outstanding.

Its purchase, holding and disposition of an interest in the Bonds will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code or, in the case of a governmental, non-U.S. or
church plan, a violation of any substantially U.S. similar federal, state,
non-U.S. or local law.

It understands that the representations made in this paragraph 7 shall be deemed
to be made on each day from the date that it acquires an interest in the Bonds
through and including the date it has disposed of its interests in such Bonds.
In the event that any representation in this paragraph 7 becomes untrue (or
there is any change in status of it as a Benefit Plan Investor or Controlling
Person), it shall immediately notify the Indenture Trustee and the Issuer.

It makes and each transferee of its Bond (including any subsequent transferee of
its Bond) makes and will be required to make the representations and agreements
set forth below. Each transferee of a Bond (including any subsequent transferee
of a Bond) that will hold Bonds will also be required to provide a Transfer
Certificate and ERISA Certificate. The Transaction Parties are presumed to have
relied on such representations and agreements and each such person acquiring
such Bond agrees to indemnify and hold harmless the Transaction Parties and
their respective affiliates from any cost, damage or loss incurred by them as a
result of a breach of any representation or covenant made (or deemed to be made)
by it.

It and each transferee of a Bond (including any subsequent transferee of a Bond)
represents and shall be required to represent and, by acceptance of a Bond,
shall be deemed to have represented that such transferee of such Bond is either
(i) not an Affected Bank or (ii)(x) acquiring such Bond as a capital markets
investment and will not for any purpose treat such Bond or assets of the Issuer
as loans acquired in its banking business, and (y) not acquiring such Bond as
part of a plan having as one of its principal purposes the avoidance of U.S.
withholding taxes.

8. It agrees that the obligations of the Issuer under the Bonds and the
Indenture are limited recourse obligations of the Issuer, payable solely from
the Trust Estate in accordance with the Priority of Payments. It agrees not to,
prior to the date which is one year (or, if longer, the applicable preference
period) plus one day after the payment in full of all Bonds, institute against,
or join any other Person in instituting against, the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other

 

Exhibit C-1-4



--------------------------------------------------------------------------------

proceedings under U.S. federal or state bankruptcy or similar laws of other
jurisdictions. It agrees and acknowledges that the covenant set forth in the
preceding sentence is a material inducement for each holder of the Bonds to
acquire such Bonds and for the Issuer and HA Capital to enter into each
Transaction Document to which it is a party and is an essential term of the
Indenture and the Bonds.

9. It agrees that (a) any sale, pledge or other transfer of the Bonds (or any
interest therein) made in violation of the transfer restrictions, or made based
upon any false or inaccurate representation made by it or a transferee to the
Issuer will be null and void ab initio and of no force or effect and (b) none of
the Transaction Parties has any obligation to recognize any sale, pledge or
other transfer of the Bonds (or any interest therein) made in violation of any
transfer restriction or made based upon any such false or inaccurate
representation.

10. It acknowledges that the Bonds will bear the legends set forth in the
[applicable] Exhibit A except as otherwise provided in Section 3.04(h)
(Registration and Transfer; Exchange; Negotiability) of the Indenture.

11. It understands that the Issuer has the right under the Indenture to compel
any Non-Permitted Holder to sell its interest in the Bonds or may sell such
interest in the Bonds on behalf of such Non-Permitted Holder or holder, as
applicable. Each holder of Bonds and any Non-Permitted Holder and each other
Person in the chain of title from the holder to such Non-Permitted Holder, by
its acceptance of an interest in the Bonds, will be deemed to agree to sell and
transfer its Bonds in accordance with the provisions of the Indenture and to
cooperate with the Issuer, HA Capital and the Indenture Trustee to effect such
sales and transfers.

Any purported transfer of a Bond not in accordance with the Indenture shall be
null and void ab initio and shall not be given effect for any purpose
whatsoever.

 

Exhibit C-1-5



--------------------------------------------------------------------------------

Name of Transferee: Dated:  

By:  

 

  Name:   Title:

 

Amount of Bonds: $            Taxpayer identification number:    Address for
notices:    Wire transfer information for payments:    Bank:    Address:    Bank
ABA#:    Account #: Telephone:    FAO: Facsimile:    Attention: Attention:   

Denominations of certificates (if more than one): Registered name:

 

cc: HASI SYB Trust 2015-1

 

Exhibit C-1-6



--------------------------------------------------------------------------------

Exhibit C-2

Forms of ERISA Certificate for Transfer of Bonds

The purpose of this ERISA Certificate (this “Certificate”) is, among other
things, to (i) endeavor to ensure that less than 25% of the value of the Bonds
issued by HASI SYB Trust 2015-1 (the “Issuer”) is held by (a) “employee benefit
plans” (as defined in Section 3(3) of the United States Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that are subject to the
fiduciary responsibility provisions of Part 4, Subtitle B of Title I of ERISA,
(b) “plans” as defined in Section 4975(e)(1) of the United States Internal
Revenue Code of 1986, as amended (the “Code”), that are subject to Section 4975
of the Code, (c) any entities whose underlying assets include “plan assets” by
reason of any such employee benefit plans’ or plans’ investment in the entities
or (d) “benefit plan investors” as defined in U.S. Department of Labor
regulations or under Section 3(42) of ERISA (collectively, “Benefit Plan
Investors”) so that the Issuer will not be subject to the U.S. federal pension
laws contained in ERISA and Section 4975 of the Code, (ii) obtain from you
certain representations and agreements and (iii) provide you with certain
related information with respect to your acquisition, holding or disposition of
the Bonds. By signing this Certificate, you agree to be bound by its terms.

Please be aware that the information contained in this Certificate is not
intended to constitute advice and the examples given below are not intended to
be, and are not, comprehensive. You should contact your own counsel if you have
any questions in completing this Certificate. Capitalized terms not defined in
this Certificate shall have the meanings ascribed to them in the Indenture.

Please review the information in this Certificate and check the box(es) that are
applicable to you.

If a box is not checked, you are agreeing that the applicable Section does not,
and will not, apply to you.

 

        1. Employee Benefit Plans Subject to ERISA or the Code. We, or the
entity on whose behalf we are acting, are an “employee benefit plan” within the
meaning Section 3(3) of ERISA that is subject to the fiduciary responsibility
provisions of Part 4, Subtitle B of Title I of ERISA or a “plan” within the
meaning of Section 4975(e)(1) of the Code that is subject to Section 4975 of the
Code.    ¨

 

        Examples: (i) tax qualified retirement plans such as pension, profit
sharing and Section 401 (k) plans, (ii) welfare benefit plans such as accident,
life and medical plans, (iii) individual retirement accounts or “IRAs” and
“Keogh” plans and (iv) certain tax-qualified educational and savings trusts.

  

 

Exhibit C-2-1



--------------------------------------------------------------------------------

        2. Entity Holding Plan Assets by Reason of Plan Asset Regulations. We,
or the entity on whose behalf we are acting, are an entity or fund whose
underlying assets include “plan assets” within the meaning of the U.S.
Department of Labor’s regulations set forth at 29 C.F.R. Section 2510.3-101 as
effectively modified by Section 3(42) of ERISA (the “Plan Asset Regulations”) by
reason of the investment in such entity or fund by an employee benefit plan or
plan described in Section 1 above.

 

   ¨ Please indicate the percentage of the entity or fund that constitutes “plan
assets”:     %. IF YOU CHECK THIS BOX 2 BUT DO NOT INCLUDE ANY PERCENTAGE IN THE
BLANK SPACE, YOU WILL BE COUNTED AS IF YOU HAD FILLED IN 100% IN THE BLANK
SPACE.   

 

Examples: (i) a hedge fund or other private investment vehicle where 25% or more
of the value of any class of its equity is held by Benefit Plan Investors,
(ii) an insurance company separate account and (iii) a bank collective trust
fund.

  

 

ERISA and the regulations promulgated thereunder are technical. Accordingly, if
you have any question regarding whether you may be an entity described in this
Section 2, you should consult with your counsel.

  

 

        3. Insurance Company General Account. We, or the entity on whose behalf
we are acting, are an insurance company purchasing the Bonds with funds from our
or their general account (i.e., the insurance company’s corporate investment
portfolio), the assets of which, in whole or in part, constitute “plan assets”
for purposes of the U.S. Department of Labor’s regulations set forth at 29
C.F.R. Section 2510.3-101, as effectively modified by Section 3(42) of ERISA
(the “Plan Asset Regulations”).

  

¨

 

        If you check Box 3, please also check either Box A or Box B.

  

 

A. We are not able to determine an exact percentage of the general account that
constitutes “plan assets” but the maximum percentage of the general account that
constitutes (or will constitute) “plan assets” for purposes of, the Plan Asset
Regulations is less than 25%.

      ¨

 

B. The maximum percentage of the insurance company general account that will
constitute “plan assets” for purposes of conducting the 25% test under the Plan
Asset Regulations is:     %. IF YOU CHECK THIS BOX B BUT DO NOT INCLUDE ANY
PERCENTAGE IN THE BLANK SPACE, YOU WILL BE COUNTED AS IF YOU FILLED IN 100% IN
THE BLANK SPACE.

  

¨

 

 

¨

 

        4. None of Sections (1) Through (3) Above Apply. We, or the entity on
whose behalf we are acting, are a person that does not fall into any of the
categories described in Sections (1) through (3) above.

 

  

 

Exhibit C-2-2



--------------------------------------------------------------------------------

5. No Prohibited Transaction. If we checked any of the boxes in Sections
(1) through (3) above, we represent, warrant and agree that our acquisition,
holding and disposition of the Bonds do not and will not constitute or give rise
to a non-exempt prohibited transaction under ERISA or Section 4975 of the Code.

6. No Violation of Similar Law. If we are a governmental, church, non-U.S. or
other plan subject to any federal, state, local or non-U.S. law substantially
similar to Title I of ERISA or Section 4975 of the Code, we represent, warrant
and agree that our acquisition, holding and disposition of the Bonds do not and
will not constitute or give rise to a non-exempt violation of any such similar
federal, state, local or non-U.S. law.

7. Controlling Person. We are, or we are acting on behalf of any of: (i) the
Indenture Trustee, (ii) the Servicer, (iii) any person that has discretionary
authority or control with respect to the assets of the Issuer, (iv) any person
who provides financial or investment advice for a fee (direct or indirect) with
respect to such assets or (v) any “affiliate” of any of the above persons.
“Affiliate” shall have the meaning set forth in the Plan Asset Regulations. Any
of the persons described in the first sentence of this Section (7) is referred
to in this Certificate as a “Controlling Person.”

Note: We understand that, for purposes of determining whether Benefit Plan
Investors hold less than 25% of the value of the Bonds, the value of any Bonds
held by Controlling Persons (other than Benefit Plan Investors) are required to
be disregarded.

8. Compelled Disposition. We acknowledge and agree that:

(i) if any representation that we made hereunder is subsequently shown to be
false or misleading or our beneficial ownership otherwise causes Benefit Plan
Investors to own 25% or more of the value of any class of equity in the Issuer,
the Issuer shall, promptly after such discovery (or upon notice from the
Indenture Trustee if a responsible officer of the Indenture Trustee makes the
discovery (who, in each case, agrees to notify the Issuer of such discovery, if
any)), send notice to us demanding that we transfer our interest to a person
that is not a Non-Permitted ERISA Holder within 14 days of the date of such
notice;

(ii) if we fail to transfer our Bonds following such notice, the Issuer shall
have the right, without further notice to us, to sell our Bonds or our interest
in the Bonds, to a purchaser selected by the Issuer that is not a Non-Permitted
ERISA Holder on such terms as the Issuer may choose;

(iii) the Issuer may select the purchaser by soliciting one or more bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Bonds and selling such securities to the highest such
bidder. However, the Issuer may select a purchaser by any other means determined
by it in its sole discretion;

(iv) by our acceptance of an interest in the Bonds, we agree to cooperate with
the Issuer to effect such transfers;

 

Exhibit C-2-3



--------------------------------------------------------------------------------

(v) the proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to us; and

(vi) the terms and conditions of any sale under this clause shall be determined
in the sole discretion of the Issuer, and the Issuer shall not be liable to us,
as a result of any such sale or the exercise of such discretion.

9. Required Notification. We hereby agree that we (i) will inform the Indenture
Trustee of any proposed transfer by us of all or a specified portion of the
Bonds owned by us to a transferee who would be deemed to be a Benefit Plan
Investor or a Controlling Person or of any proposed change in our status under
ERISA which would result in all or a portion of the Bonds owned by us and not
previously so characterized being deemed to be held by a Benefit Plan Investor
or a Controlling Person, and (ii) will not permit any such transfer or change of
status that would cause Benefit Plan Investors to own 25% or more of the value
of any class of equity in the Issuer to become effective. We hereby agree and
acknowledge that after the Indenture Trustee effects any permitted transfer of
Bonds owned by us to a Benefit Plan Investor or a Controlling Person or receives
notice of any such permitted change of status, the Indenture Trustee shall
include such Bonds in future calculations of this 25% limitation made pursuant
hereto unless subsequently notified that such Bonds (or such portion), as
applicable, would no longer be deemed to be held by Benefit Plan Investors or
Controlling Persons.

10. Continuing Representation; Reliance. We acknowledge and agree that the
representations contained in this Certificate shall be deemed made on each day
from the date we make such representations through and including the date on
which we dispose of our interests in the Bonds. We understand and agree that the
information supplied in this Certificate will be used and relied upon by the
Issuer and the Indenture Trustee to determine that Benefit Plan Investors own or
hold less than 25% of the value of the Bonds upon any subsequent transfer of the
Bonds in accordance with the Indenture.

11. Further Acknowledgement. We acknowledge and agree that (i) all of the
assurances contained in this Certificate are for the benefit of the Issuer, the
Indenture Trustee, and the Servicer as third-party beneficiaries hereof,
(ii) copies of this Certificate and any information contained herein may be
provided to the Issuer, the Indenture Trustee, the Servicer, affiliates of any
of the foregoing parties and to each of the foregoing parties’ respective
counsel for purposes of making the determinations described above and (iii) any
acquisition or transfer of the Bonds by us that is not in accordance with the
provisions of this Certificate shall be null and void from the beginning, and of
no legal effect.

12. Future Transfer Requirements; Transferee Letter and its Delivery. We
acknowledge and agree that we may not transfer any Bonds to any person unless
the Indenture Trustee has received a certificate substantially in the form of
this Certificate. Any attempt to transfer in violation of this Section will be
null and void from the beginning, and of no legal effect.

 

Exhibit C-2-4



--------------------------------------------------------------------------------

Note: Unless you are notified otherwise, the name and address of the Indenture
Trustee is as follows:

The Bank of New York Mellon

101 Barclay Street

Floor 7W East

New York, NY 10286

Attention: Asset Backed Securities Unit

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate.

 

 

  [Insert Purchaser’s Name]

By:

 

Name:

 

Title:

 

Dated:

 

This Certificate relates to $         of the [Class A] [Class B] Bonds.

 

Exhibit C-2-5



--------------------------------------------------------------------------------

Exhibit D

Form of Certificate of Non-Foreign Status

 



--------------------------------------------------------------------------------

Exhibit E

Form of Quarterly Servicer Report

 